                                                                    1




· · · ·IN THE UNITED STATES DISTRICT COURT
· · · · FOR THE SOUTHERN DISTRICT OF OHIO
· · · · · · · · EASTERN DIVISION

· · · · · · · · · · - - - - -


Tamara K. Alsaada,· · · ·:
et al.,
· · · · · · · · · · · · ·:
· · · · Plaintiffs,
· · · · · · · · · · · · ·: Case No. 2:20-cv-3431
· · · · vs.· · · · · · · · Judge Marbley
· · · · · · · · · · · · ·: Magistrate Judge Jolson
City of Columbus,
Ohio, et al.,· · · · · · :

· · · · Defendants.· · · :


· · · · · · · · · · - - - - -

· (b)(6) DEPOSITION OF JENNIFER E. EDWARDS, ESQ.
· · · · · · · ·VIA VIDEOCONFERENCE

· · · · · · · · · · - - - - -


·   ·   ·   · ·Taken at Baker & Hostetler LLP
·   ·   ·   ·200 Civic Center Drive, Suite 1200
·   ·   ·   · · · · ·Columbus, OH 43215
·   ·   ·   · · ·February 9, 2021, 10:2 a.m.


· · · · · · · · · · - - - - -

·   ·   ·   ·   ·   · ·Spectrum Reporting LLC
·   ·   ·   ·   ·   400 S. Fifth Street, Ste. 201
·   ·   ·   ·   ·   · · Columbus, Ohio 43215
·   ·   ·   ·   ·   614-444-1000 or 800-635-9071
·   ·   ·   ·   ·   · www.spectrumreporting.com

· · · · · · · · · · - - - - -




        Realtime - Videoconferencing - Trial Presentation - Video
                  Spectrum Reporting LLC | 614-444-1000
                                                      Page 2                                                         Page 4


·1·   · · · · · · · · ·A P P E A R A N C E S                   ·1·   · · · · · · · · · · · ·I N D E X
·2                                                             ·2·   · Examination By· · · · · · · · · · · · · · · · · Page
· ·   · ON BEHALF OF PLAINTIFFS:                               ·3·   · Mr. Marshall - Cross· · · · · · · · · · · · · · · ·5
·3
                                                               ·4
· ·   ·   ·   ·   ·The Gittes Law Group
·4·   ·   ·   ·   ·723 Oak Street                              · ·   · Exhibits· · · · · · · · · · · · · · · · · · · · Page
· ·   ·   ·   ·   ·Columbus, OH 43205-1011                     ·5
·5·   ·   ·   ·   ·By Frederick M. Gittes, Esq.                · ·   ·   Exhibit   42 - Use of Force Report CDP,· · · · · · ·89
· ·   ·   ·   ·   · · (Via videoconference)                    ·6·   ·   · · · ·   · · ·Incident # 200391487
·6
                                                               ·7·   ·   Exhibit   54 - Investigation Report for Use of· · ·136
· ·   · · · ·and
·7                                                             · ·   ·   · · · ·   · · ·Force Incidents During Protests,
· ·   ·   ·   ·   ·Marshall and Forman, LLC                    ·8·   ·   · · · ·   · · ·8-28-2020
·8·   ·   ·   ·   ·250 Civic Center Drive, Ste. 480            ·9·   ·   Exhibit   55 - Investigation Report for Use of· · ·124
· ·   ·   ·   ·   ·Columbus, OH 43215                          · ·   ·   · · · ·   · · Force Incidents During Protests,
·9·   ·   ·   ·   ·By John S. Marshall, Esq.
                                                               10·   ·   · · · ·   · · 9-1-2020
· ·   ·   ·   ·   · · Edward R. Forman, Esq.
10·   ·   ·   ·   · · Madeline J. Rettig, Esq.                 11·   ·   Exhibit   57 - Letter to Ginther from Pettus,· · · ·52
· ·   ·   ·   ·   · · Samuel M. Schlein, Esq.                  · ·   ·   · · · ·   · · ·6-23-2020
11·   ·   ·   ·   · · ·(Via videoconference)                   12
12                                                             · ·   · Exhibit 59 - Evidence Reviewed for Columbus· · · 131
· ·   · ON BEHALF OF DEFENDANTS:
                                                               13·   · · · · · · · ·Use of Force Investigations
13
· ·   ·   ·   ·   ·Columbus City Attorney's Office             14
14·   ·   ·   ·   ·77 North Front Street, 4th Floor            15
· ·   ·   ·   ·   ·Columbus, OH 43215                          16
15·   ·   ·   ·   ·By Alana Valle Tanoury, Esq.                17
· ·   ·   ·   ·   · · Westley M. Phillips, Esq.
                                                               18
16·   ·   ·   ·   · · (Via videoconference)
17                                                             19
18                                                             20
19                                                             21
20                                                             22
21                                                             23· · (Exhibits attached electronically. Hard copies were
22
                                                               · · · never in Spectrum's possession.)
23
24                                                             24


                                                      Page 3                                                         Page 5


·1· · · · · · · · · · · · ·Tuesday Morning Session             ·1· · · · · · · ·THE REPORTER:· Before I swear the
·2· · · · · · · · · · · · · February 9, 2021, 10:2 a.m.        ·2· · witness, would counsel please identify themselves
·3· · · · · · · · · · · · ·- - - - -                           ·3· · for the record, state who they represent, identify
·4· · · · · · · · · S T I P U L A T I O N S                    ·4· · who else is in the room with them, and express
·5· · · · · · · · · · · · ·- - - - -                           ·5· · your stipulation that this deposition may take
·6· · · · ·It is stipulated by counsel in attendance that      ·6· · place with a remote administration of the oath and
·7· · the deposition of Jennifer E. Edwards, Esq., a           ·7· · remote reporting of the deposition.
·8· · witness herein, called by the Plaintiffs for             ·8· · · · · · · ·MR. MARSHALL:· John Marshall on behalf
·9· · cross-examination, may be taken at this time by          ·9· · of the plaintiffs.· No one else is in the room
10· · the notary pursuant to notice and subsequent             10· · with me.· And also joining from the plaintiffs'
11· · agreement of counsel that said deposition may be         11· · team is Fred Gittes, Mattie Rettig and Sam
12· · reduced to writing in stenotypy by the notary,           12· · Schlein.· They can tell me if anybody else is
13· · whose notes may thereafter be transcribed out of         13· · sneaking in the room with them, I don't think so.
14· · the presence of the witness; that proof of the           14· · Ed Forman is also joining us from the plaintiffs'
15· · official character and qualification of the notary       15· · team.· And we -- plaintiffs stipulate to the
16· · is waived.                                               16· · method of conducting the deposition.
17· · · · · · · · · · · · ·- - - - -                           17· · · · · · · ·MS. TANOURY:· Good morning, Alana
18                                                             18· · Tanoury for the defendants.· I am alone in my
19                                                             19· · office.· Wes Philips is separately on Zoom, and we
20                                                             20· · stipulate to the remote taking of the oath.
21                                                             21· · · · · · · · · · · · ·- - - - -
22                                                             22· · · · · · · · JENNIFER E. EDWARDS, ESQ.,
23                                                             23· · being first duly sworn, testifies and says as
24                                                             24· · follows:

                   Realtime - Videoconferencing - Trial Presentation - Video
                             Spectrum Reporting LLC | 614-444-1000                                                                YVer1f
                                              Page 6                                                     Page 8


·1· · · · · · · · · · · · ·- - - - -                       ·1· · · · · · · ·I'll briefly describe the topics.
·2· · · · · · · · · · ·CROSS-EXAMINATION                   ·2· · First one, No. 9, is charges and/or complaints
·3· · BY MR. MARSHALL:                                     ·3· · from civilians or law enforcement officers against
·4· · Q.· · · · ·Good morning.· Will you give us your      ·4· · CDP officers for their conduct at demonstrations
·5· · name for the record.                                 ·5· · from the time period May 1, 2015 through the date
·6· · A.· · · · ·Hi.· My name is Jennifer Elizabeth        ·6· · of the deposition.· You were designated on that
·7· · Edwards.                                             ·7· · topic with respect to the protests which are the
·8· · Q.· · · · ·And, Ms. Edwards, we're not going to      ·8· · subject of this case.· You're aware of that,
·9· · ask for any contact information because we have an   ·9· · right?
10· · arrangement with the City that as long as you or     10· · A.· · · · ·I am.
11· · your firm are under contract with the City, that     11· · Q.· · · · ·The protests that are subject to this
12· · if we need to have you attend the preliminary        12· · case began on May 28th, 2020 and continued for
13· · injunction hearing of the trial of this matter       13· · some weeks thereafter; is that your understanding?
14· · that they will accept service by subpoena.· Is       14· · A.· · · · ·It is.
15· · that acceptable to you?· And, Alana, is that         15· · Q.· · · · ·Is there a cutoff date for your firm's
16· · correct?                                             16· · contract with the City in terms of when you'd be
17· · · · · · · ·MS. TANOURY:· Yes.· That's fine.          17· · evaluating or looking at those complaints?
18· · A.· · · · ·Okay.· That's acceptable to me.           18· · A.· · · · ·There is not an official cutoff date;
19· · Q.· · · · ·Okay.· May I call you Jenni through the   19· · however, we have not received any new complaints
20· · deposition today?                                    20· · for a matter of months.
21· · A.· · · · ·That's fine, if I can call you John.      21· · Q.· · · · ·Do you happen to know the date or the
22· · Q.· · · · ·Please.· I know you are familiar with     22· · approximate date of the incident from the most
23· · the deposition process.· Just for the record,        23· · recent complaint that your firm was reviewing?
24· · estimate for me how many depositions you either      24· · A.· · · · ·I believe August was the most recent

                                              Page 7                                                     Page 9


·1· · conducted or defended in the last five years.        ·1· · incident that we reviewed.
·2· · A.· · · · ·Last five.· Probably a dozen.             ·2· · Q.· · · · ·The other topics were 21, which is just
·3· · Q.· · · · ·I expect you've also conducted some       ·3· · about -- I'll just read the topic, "The
·4· · Civil Rule 30(b) depositions either state or         ·4· · BakerHostetler investigation of the protest in
·5· · federal court or both?                               ·5· · late May and early June 2020."
·6· · A.· · · · ·I have.                                   ·6· · · · · · · ·And then 23 is similar to 9.· "Formal
·7· · Q.· · · · ·So you are generally familiar with that   ·7· · or informal charges by demonstrators of
·8· · process and that rule?                               ·8· · retaliatory or excessive force against one or more
·9· · A.· · · · ·I am.                                     ·9· · protesters."· And you were designated by the City
10· · Q.· · · · ·You're here today because you were        10· · for the May, June 2020 protests.· So just --
11· · designated as the City's Civil Rule 30(b) witness    11· · A.· · · · ·Yes.
12· · on three topics, or at least portions of three       12· · Q.· · · · ·You're clear that those are the topics
13· · topics.· The first one -- so you're aware of that,   13· · on which you were designated to testify by the
14· · right?                                               14· · City, right?
15· · A.· · · · ·I am.                                     15· · A.· · · · ·I am.
16· · Q.· · · · ·And let me just mention the topics by     16· · Q.· · · · ·Do you feel comfortable testifying on
17· · number.· They are 9 -- No. 9, No. 21 and No. 23.     17· · behalf of the City with regard to those topics?
18· · I'll just briefly without reading --                 18· · A.· · · · ·To the extent that BakerHostetler had
19· · A.· · · · ·It's an Amber Alert.                      19· · involvement or a line of sight to those specific
20· · Q.· · · · ·Okay.· Is that coming from your           20· · topics, yes.
21· · computer probably?                                   21· · Q.· · · · ·Okay.· When you say line of sight, what
22· · A.· · · · ·I don't know.· I don't think so.· But I   22· · do you mean?
23· · saw it.                                              23· · A.· · · · ·To the extent -- may be a better way to
24· · Q.· · · · ·Not mine.                                 24· · say it would be to the extent that BakerHostetler

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 10                                                    Page 12


·1· · -- BakerHostetler's part and involvement in those    ·1· · project?
·2· · particular incidents and on those topics, yes, I     ·2· · A.· · · · ·Sure.· Ron Linville and I have worked
·3· · am comfortable talking about them.                   ·3· · very closely with the City of Columbus for years,
·4· · Q.· · · · ·At your firm, what do you call this       ·4· · including as it relates to the FOP negotiations
·5· · project?                                             ·5· · and contract.· And because of that, Ron informed
·6· · A.· · · · ·We call it the Columbus use of force      ·6· · me that we would be conducting these
·7· · investigations.                                      ·7· · investigations.
·8· · Q.· · · · ·Okay.· Do you have a shorter name for     ·8· · Q.· · · · ·So you and Ron Linville have
·9· · it?                                                  ·9· · represented the City for a number of years in
10· · A.· · · · ·No.· And I should -- let me clarify. I    10· · various civil matters?
11· · know that that is what we call it informally. I      11· · A.· · · · ·In various labor matters, yes.
12· · believe that the matter is called something          12· · Q.· · · · ·Okay.· All labor, or has there been
13· · different than that.· Investigations into some       13· · some employment -- representing the City in
14· · sort of conduct in 2020, but I don't know the        14· · employment matters?
15· · exact matter name.                                   15· · A.· · · · ·We have provided advice on some
16· · Q.· · · · ·All right.· So around the firm anyway     16· · employment matters over the years, but I don't
17· · the informal name is Columbus use of force           17· · believe that we have ever represented the City in
18· · investigations.· I'm guessing that when you're       18· · any sort of litigation that's employment related.
19· · working on it, you're just talking about the         19· · Q.· · · · ·But you have represented them in
20· · Columbus investigations; is that a --                20· · contract negotiations with some of the city's
21· · A.· · · · ·Sure.                                     21· · unions, including the FOP?
22· · Q.· · · · ·All right.                                22· · A.· · · · ·That's correct.
23· · A.· · · · ·That's fair.                              23· · Q.· · · · ·Are you presently involved in
24· · Q.· · · · ·So if I use that term "Columbus           24· · representing the City in the bargaining for the

                                             Page 11                                                    Page 13


·1· · investigations," we're talking about the project     ·1· · new contract?
·2· · that your firm undertook on behalf of the City to    ·2· · A.· · · · ·I am.
·3· · investigate use of force complaints arising out of   ·3· · Q.· · · · ·Okay.· And Mr. Linville is as well?
·4· · the subject protests?                                ·4· · A.· · · · ·That's correct.
·5· · A.· · · · ·I would agree.                            ·5· · Q.· · · · ·Who else from your firm is involved in
·6· · Q.· · · · ·All right.· How did it get started?       ·6· · those labor negotiations with the FOP at the
·7· · What was the first contact you got about it?         ·7· · present time?
·8· · A.· · · · ·The first contact I had about it was in   ·8· · · · · · · ·MS. TANOURY:· We would just object this
·9· · probably about mid June.· I understood from Ron      ·9· · is outside the scope.
10· · Linville that the City had reached out and asked     10· · · · · · · ·MR. MARSHALL:· Sure.· I understand
11· · whether we might be willing to undertake these       11· · that's -- what I'm asking is not a 30(b) topic.
12· · investigations.                                      12· · I'm just trying to get context and understand how
13· · Q.· · · · ·Do you know who at the firm received      13· · this project got going and the background and so
14· · the first contact or made the first contact with     14· · on.
15· · the City?                                            15· · BY MR. MARSHALL:
16· · A.· · · · ·Ron Linville.                             16· · Q.· · · · ·Jenni, did you understand my question?
17· · Q.· · · · ·Do you know who he talked to?             17· · A.· · · · ·I did.
18· · A.· · · · ·George Speaks, who is the deputy          18· · Q.· · · · ·All right.· Who -- yeah.· Sorry.· Go
19· · director in safety.                                  19· · ahead.
20· · Q.· · · · ·Did George reach out to Ron or Ron        20· · A.· · · · ·For BakerHostetler at the time at the
21· · reach out to George?· How did that get started?      21· · table it is only myself and Ron Linville on behalf
22· · A.· · · · ·My understanding is George reached out    22· · of the City for the FOP negotiations.· We do rely
23· · to Ron.                                              23· · on others within our department to support those
24· · Q.· · · · ·How was it that you got involved in the   24· · negotiations as necessary.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 14                                                    Page 16


·1· · Q.· · · · ·Who within your department is helping     ·1· · A.· · · · ·Joe Devine and Mark Hatcher.
·2· · to support those negotiations?                       ·2· · Q.· · · · ·And the rest are associate counsel to
·3· · A.· · · · ·Currently?                                ·3· · the firm, associates?
·4· · · · · · · ·MS. TANOURY:· Objection.· Outside the     ·4· · A.· · · · ·No.
·5· · scope.                                               ·5· · Q.· · · · ·Are some of them contract counsel?
·6· · A.· · · · ·Thank you.                                ·6· · A.· · · · ·No.
·7· · Q.· · · · ·Okay.                                     ·7· · Q.· · · · ·What's the category?
·8· · A.· · · · ·Am I to answer?                           ·8· · A.· · · · ·Sure.· Lauren Larrick -- Lauren
·9· · · · · · · ·MS. TANOURY:· Yes, you may answer.        ·9· · Larrick, I'm sorry, Teddy Web and Allison Thomas
10· · · · · · · ·THE WITNESS:· Okay.· Thank you.           10· · and Jeremiah Woods are all staff attorneys, which
11· · A.· · · · ·Currently Alexa Cellier.                  11· · is a permanent employee of BakerHostetler but not
12· · Q.· · · · ·Okay.· Who else is in involved in the     12· · an associate designation.
13· · Columbus investigations project?                     13· · Q.· · · · ·I see.· So your firm has a designation
14· · A.· · · · ·Who else was involved?                    14· · called staff attorney which means they are a
15· · Q.· · · · ·Yes.· You said you haven't received any   15· · permanent employee attorney but not what you call
16· · complaints for a number of months.· Have you         16· · a traditional associate attorney?
17· · concluded all of the matters that were brought to    17· · A.· · · · ·Correct.
18· · your attention?                                      18· · Q.· · · · ·Meaning they are not on track for
19· · A.· · · · ·We have one matter that remains open.     19· · potential partnership?· Is that what's meant by
20· · Q.· · · · ·Are there matters that ended up being     20· · that designation?
21· · incomplete for various reasons, not sufficient       21· · A.· · · · ·It is.
22· · information, documentation and so on?· Are there     22· · Q.· · · · ·Kind of can a staff attorney decide
23· · incomplete matters?                                  23· · that they want to go on a partnership tract?
24· · A.· · · · ·I don't believe so, no.                   24· · A.· · · · ·Certainly they can decide whatever they

                                             Page 15                                                    Page 17


·1· · Q.· · · · ·All right.· The reason I ask is that we   ·1· · would like.· And then the firm would have a
·2· · received a spreadsheet that suggested there were a   ·2· · discussion with them about what their future would
·3· · number of matters that were marked incomplete.       ·3· · look like with the firm.
·4· · I'll tell what, we'll look at that in a little       ·4· · Q.· · · · ·All right.· But as far as you know, all
·5· · bit.                                                 ·5· · the attorneys that you named and the parallels
·6· · · · · · · ·But as far as you know, there's only      ·6· · that you named are still employed by the firm,
·7· · one matter currently under review?                   ·7· · right?
·8· · A.· · · · ·That's correct.                           ·8· · A.· · · · ·They are, correct.
·9· · Q.· · · · ·So who was involved in the project for    ·9· · Q.· · · · ·And as far as you know, they all plan
10· · your firm?                                           10· · to remain employed by the firm?
11· · A.· · · · ·Sure.· Ron Linville, myself, Joe          11· · A.· · · · ·That's not correct.
12· · Devine, Mark Hatcher, Jeremiah Wood, Allison         12· · Q.· · · · ·Okay.
13· · Thomas, Teddy Web, Lauren Larrick, Martina           13· · A.· · · · ·My understanding is Martina Ellerbe has
14· · Ellerbe, Alexa Cellier and Allison Moss.             14· · submitted her intent to resign from the firm
15· · Q.· · · · ·Are all of those individuals attorneys?   15· · sometime in the next few weeks for another
16· · A.· · · · ·No.                                       16· · opportunity.
17· · Q.· · · · ·Some of them are paralegal?               17· · Q.· · · · ·Okay.
18· · A.· · · · ·Allison Moss is a paralegal.              18· · A.· · · · ·As has Teddy Web, although I think her
19· · Q.· · · · ·Other than Allison Moss, is everyone      19· · timeline might be a little longer than that.
20· · else an attorney?                                    20· · Q.· · · · ·Thank you.
21· · A.· · · · ·Yes.                                      21· · · · · · · ·Have you had any trouble hearing my
22· · Q.· · · · ·I know that you and Mr. Linville are      22· · questions so far?
23· · partners in the firm.· Who else in that group are    23· · A.· · · · ·I have not.
24· · partners?                                            24· · Q.· · · · ·I didn't think it was necessary to

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 18                                                    Page 20


·1· · cover the basic ground rules of deposition with      ·1· · it to you.
·2· · you, but I just want to make sure that you hear      ·2· · · · · · · ·MR. MARSHALL:· All right.· If you
·3· · and understand my questions.· I am sure I can        ·3· · wouldn't mind, please make a note of that.· Again,
·4· · count on you to jump in and ask me to say it again   ·4· · I doubt that I would want to or need to call Jenni
·5· · or explain the question if we need to do that; is    ·5· · back to question her about it.
·6· · that fair?                                           ·6· · BY MR. MARSHALL:
·7· · A.· · · · ·That's fair.                              ·7· · Q.· · · · ·But, Jenni, do you know whether there's
·8· · Q.· · · · ·And I do want to put on the record my     ·8· · one contract or there have been multiple versions
·9· · -- my traditional question for all witnesses.· Do    ·9· · thereof?
10· · you take any medication or have any health           10· · A.· · · · ·What I'm -- I'm aware of one contract.
11· · conditions that affect your memory?                  11· · I know that the -- I don't know if there's two
12· · A.· · · · ·No.                                       12· · separate documents or if the documents that I'm
13· · Q.· · · · ·Do you take any medication or have any    13· · thinking of relate to City Council action.
14· · health conditions that affect your ability to        14· · There's one contract that explains the scope and
15· · answer questions truthfully?                         15· · the hourly rate.· And the only thing that I am
16· · A.· · · · ·No.                                       16· · aware of that was changed at some point was the
17· · Q.· · · · ·Thank you.                                17· · top dollar amount that we would be afforded to
18· · · · · · · ·Let's go back to how the project got      18· · work with.
19· · started.· Mr. Speaks reached out to Mr. Linville.    19· · Q.· · · · ·Yeah.· There were some news stories
20· · You got involved how quickly after that initial      20· · about that.· There was sort of this initial
21· · contact?                                             21· · perhaps optimistic view that this was a $50,000
22· · A.· · · · ·Pretty quickly after that initial         22· · contract and then there was a news story that it
23· · contact.· I understood that there were some          23· · was going to be more like 550,000, is that -- do
24· · discussions going on about the contract.· But when   24· · you remember those news stories?

                                             Page 19                                                    Page 21


·1· · the work came in, I was involved from the very       ·1· · A.· · · · ·That's correct.
·2· · moment that it came in.                              ·2· · Q.· · · · ·Yeah.· Is there a cap on the contract
·3· · Q.· · · · ·Did you participate in any in-person or   ·3· · at present?
·4· · virtual meetings about the project before the        ·4· · A.· · · · ·It remains 550,000.
·5· · project got started?                                 ·5· · Q.· · · · ·And do you agree that the information
·6· · A.· · · · ·No.                                       ·6· · I'm asking you about now is public record, that
·7· · Q.· · · · ·Did you participate in drafting or        ·7· · the contract between you and your firm would be a
·8· · editing the contract between your firm and the       ·8· · public record?· Do you agree with that?
·9· · City?                                                ·9· · A.· · · · ·I wouldn't actually make an assessment
10· · A.· · · · ·I did not.                                10· · on that.· I'd defer to the City Attorney's office.
11· · Q.· · · · ·Have you seen the contract?               11· · Q.· · · · ·Okay.· All right.· Are you generally
12· · A.· · · · ·Yes.                                      12· · familiar with public records law?· Have you ever
13· · · · · · · ·MR. MARSHALL:· Alana, I'll just say it    13· · litigated a public records case?
14· · may have been produced, but we spent a few hours     14· · A.· · · · ·I have.
15· · looking through -- the -- bear with me here,         15· · Q.· · · · ·All right.· So you have some
16· · Jenni.                                               16· · familiarity with Ohio's public records law from
17· · · · · · · ·There's an enormous volume of documents   17· · your law practice, right?
18· · and information been produced in this case.· We      18· · A.· · · · ·I do.
19· · don't have that contract.· I don't know that it's    19· · Q.· · · · ·And how long have you been licensed to
20· · really important or critical, but I want to make     20· · practice law in the State of Ohio?
21· · sure to get it at some point.· Do you know, Alana,   21· · A.· · · · ·Since 2005.
22· · whether it's been produced?                          22· · Q.· · · · ·And are you licensed in any other
23· · · · · · · ·MS. TANOURY:· I do not.· I would have     23· · states?
24· · to check the Steve.· But if it's not, we can get     24· · A.· · · · ·I think technically in Indiana.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 22                                                    Page 24


·1· · Q.· · · · ·All right.· And was the Ohio license      ·1· · · · · · · ·MS. TANOURY:· I think we're also
·2· · your first license to practice law?                  ·2· · outside the scope.
·3· · A.· · · · ·It was.                                   ·3· · · · · · · ·MR. MARSHALL:· Yeah.· I don't disagree
·4· · Q.· · · · ·Has your license -- I should ask, has     ·4· · that this isn't a 30(b) question.· But just again
·5· · your license ever been suspended or revoked?         ·5· · we're trying -- I'm trying to figure out this
·6· · A.· · · · ·Nope.                                     ·6· · whole process.
·7· · Q.· · · · ·Do you happen to know how much billing    ·7· · BY MR. MARSHALL:
·8· · has been done in the work on the contract to date?   ·8· · Q.· · · · ·Jenni, is the rate that the firm is
·9· · A.· · · · ·I know that we have capped out the        ·9· · charging for your work in Columbus investigations
10· · $550,000.                                            10· · the same rate as for the labor negotiations?
11· · Q.· · · · ·All right.· So there may be some          11· · A.· · · · ·No.
12· · additional City Council approval necessary to pay    12· · Q.· · · · ·What is the rate that the firm is
13· · whatever the remaining bills are?                    13· · charging for your work in the Columbus
14· · A.· · · · ·I'm not sure of what the arrangement      14· · investigations?
15· · would be as to any outstanding bills.                15· · A.· · · · ·225 an hour per attorney.
16· · Q.· · · · ·Do you know whether there was a           16· · Q.· · · · ·All right.· And is that for all of the
17· · negotiation over the hourly rates that occurred      17· · lawyers that are working on it?
18· · before the contract was entered into or at some      18· · A.· · · · ·It is.
19· · point during the contract?                           19· · Q.· · · · ·All right.· So this is a rate that has
20· · A.· · · · ·My understanding is there were not.       20· · been as you said historically charged for certain
21· · Q.· · · · ·That the firm charged its normal and      21· · kinds of work with the city attorney?
22· · customary hourly rates?                              22· · A.· · · · ·That's correct.
23· · A.· · · · ·No.                                       23· · Q.· · · · ·Or with the City of Columbus.
24· · Q.· · · · ·The firm charged a rate special to this   24· · · · · · · ·What is the rate that the firm charges

                                             Page 23                                                    Page 25


·1· · contract?                                            ·1· · for your work in the labor negotiations?
·2· · A.· · · · ·The firm charged the rate that has        ·2· · · · · · · ·MS. TANOURY:· Objection.· Outside the
·3· · historically been used for work for the city         ·3· · scope.· But she can answer.
·4· · attorney's office.                                   ·4· · A.· · · · ·I believe the firm charges my standard
·5· · Q.· · · · ·Those rates would differ by attorney      ·5· · billing rate for labor negotiations.· And it just
·6· · and attorney experience, correct?                    ·6· · went up January 1st, so I'm not positive of what
·7· · A.· · · · ·Correct.· Generally, but not for this     ·7· · it is currently.· But prior to January 1st, it was
·8· · particular contract.                                 ·8· · $460 an hour.
·9· · Q.· · · · ·Okay.· And when you say historically,     ·9· · Q.· · · · ·Okay.· Thanks.
10· · so, for example, the rate that you're charging for   10· · A.· · · · ·Uh-huh.
11· · your work on the Columbus investigations is the      11· · Q.· · · · ·Let's go back to the process that got
12· · same rate that the firm charges for your work for    12· · the contract going.· Before the Columbus
13· · the labor negotiations, have I got that right?       13· · investigations project at your firm, had you ever
14· · · · · · · ·MS. TANOURY:· Objection.· I would         14· · done anything like it for the City of Columbus?
15· · object to the extent you're potentially getting      15· · A.· · · · ·I had not.
16· · into attorney/client privileged information.         16· · Q.· · · · ·Do you know whether your firm had?
17· · · · · · · ·MR. MARSHALL:· I can't imagine, Alana,    17· · A.· · · · ·No.· No one at the firm had ever done
18· · this is not public record.· This is taxpayer         18· · something like this for the City of Columbus
19· · money.· So I mean if you want to instruct her not    19· · because my understanding is no one has ever done
20· · to answer, that's fine.· And I don't know that       20· · anything like this for the City of Columbus
21· · this is really important, but I thought we need to   21· · before.
22· · know, so.                                            22· · Q.· · · · ·I think you're probably right.· But had
23· · · · · · · ·MS. TANOURY:· She can answer.             23· · your firm ever done anything like it for any other
24· · · · · · · ·MR. MARSHALL:· Okay.                      24· · municipality, city, town, state government?

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 26                                                    Page 28


·1· · A.· · · · ·How are you defining "anything like       ·1· · the safety director's office.· Kathleen Bourke is
·2· · it"?                                                 ·2· · an assistant director within the safety director's
·3· · Q.· · · · ·Well, how would you describe the          ·3· · office.· There was the attorney I mentioned, Joe.
·4· · project generally?· If you were being interviewed    ·4· · Jeff Furbee is also a city attorney, but I believe
·5· · by a journalist and they said, well, explain this    ·5· · is specifically assigned to support CPD.· I think
·6· · project to me, what are you doing?                   ·6· · that gets us through everybody.
·7· · A.· · · · ·Sure.                                     ·7· · Q.· · · · ·Bodker is a?
·8· · Q.· · · · ·Tell me what your answer would be.        ·8· · A.· · · · ·Bodker is a deputy chief.
·9· · A.· · · · ·Sure.· The City of Columbus hired the     ·9· · Q.· · · · ·All right.· Was anyone else from your
10· · law firm of BakerHostetler to investigate citizen    10· · firm present?
11· · complaints related to officer conduct and to         11· · A.· · · · ·Yes.
12· · determine whether officers' use of force was         12· · Q.· · · · ·Who else from your firm?
13· · within or outside of CPD policy.                     13· · A.· · · · ·On our side we had myself, Ron
14· · Q.· · · · ·Okay.· Had you or to your knowledge the   14· · Linville, Mark Hatcher, Martina Ellerbe -- I will
15· · firm ever done a project like that before?           15· · have to go through the whole team.· Mark Hatcher,
16· · A.· · · · ·No, we had not.                           16· · Martina Ellerbe, Jeremiah Wood, Teddy Web, Allison
17· · Q.· · · · ·Okay.· What was the first thing you did   17· · Thomas, Lauren Larrick, Alexa Cellier.· It was
18· · on the project?                                      18· · essentially our whole team other than Joe Devine
19· · A.· · · · ·The first thing I did on the project      19· · and Allison Moss.
20· · was attend an introductory meeting for both the      20· · Q.· · · · ·Was the meeting virtual?
21· · City teams and the Baker team.                       21· · A.· · · · ·It was.
22· · Q.· · · · ·Okay.· I have -- Jenni, you look like     22· · Q.· · · · ·How long did it last?
23· · you're reading from something.                       23· · A.· · · · ·Between an hour and two hours would be
24· · A.· · · · ·Oh, no, I'm just thinking.                24· · my best recollection.

                                             Page 27                                                    Page 29


·1· · Q.· · · · ·Okay.· All right.                         ·1· · Q.· · · · ·What happened at the meeting?
·2· · A.· · · · ·Yeah.                                     ·2· · A.· · · · ·The City representatives took turns
·3· · Q.· · · · ·You know -- you know what the lawyer is   ·3· · briefing us on the scope of the investigations and
·4· · going to ask next, which is give me that document.   ·4· · also providing some sense of what they had kind of
·5· · A.· · · · ·Yeah.                                     ·5· · uncovered to date.
·6· · Q.· · · · ·But you're --                             ·6· · Q.· · · · ·When you say a sense of what they had
·7· · A.· · · · ·Nope.                                     ·7· · uncovered, tell me what you remember about that
·8· · Q.· · · · ·Who was at this meeting?                  ·8· · part of the meeting.
·9· · A.· · · · ·To the best of my recollection, on the    ·9· · A.· · · · ·I recall there being a description of
10· · City's side I believe it was George Speaks, Craig    10· · what was happening in the streets during the
11· · Stone, Kathleen Bourke, Greg Bodker, Joe who's       11· · protests.· That there was -- there was a belief by
12· · last name I don't recall out of the city             12· · some that there was kind of some coordinated
13· · attorney's office, Jeff Furbee, Kathleen Bourke      13· · efforts taking place in the streets, that there
14· · and potentially Director Pettus.                     14· · was chaos in the streets during different points
15· · Q.· · · · ·All right.· Tell me -- I know who some    15· · in time, and that -- that we needed to understand
16· · of those people are.                                 16· · the greater environment of what happened.
17· · A.· · · · ·Sure.                                     17· · Q.· · · · ·Who gave you that information?
18· · Q.· · · · ·Tell me what their jobs or titles were    18· · A.· · · · ·So I'm questioning whether just --
19· · for each of those individuals.                       19· · Deputy Chief Bash was there.· So it was either
20· · A.· · · · ·I was afraid you were going to ask me     20· · Deputy Chief Bash or Deputy Chief Bodker.
21· · that.                                                21· · Q.· · · · ·When you say they talked about it being
22· · · · · · · ·So Director Pettus is the safety          22· · a coordinated effort, did either Bodker or Bash
23· · director for the City of Columbus.· Craig Stone      23· · mention they thought there was some national
24· · and George Speaks are both deputy directors within   24· · organization to the protests?

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 30                                                    Page 32


·1· · A.· · · · ·No.                                       ·1· · bit.
·2· · Q.· · · · ·Did they mention the efforts seemed to    ·2· · · · · · · ·This initial meeting that you're
·3· · be organized -- that there seemed to be some         ·3· · describing with your -- most of your team and
·4· · organizing principal to the protest or for many of   ·4· · several city officials, was that meeting recorded?
·5· · the protesters?                                      ·5· · A.· · · · ·Not to my knowledge.
·6· · A.· · · · ·No.                                       ·6· · Q.· · · · ·Did you take notes during the meeting?
·7· · Q.· · · · ·What were they talking about?             ·7· · A.· · · · ·I believe that I did.
·8· · A.· · · · ·What I specifically recall is a           ·8· · Q.· · · · ·Do you still have those notes?
·9· · description of how there were some individuals who   ·9· · A.· · · · ·I'm not sure.
10· · were participating in the protests who were          10· · Q.· · · · ·Did you take them in handwriting or on
11· · driving 4Runners up and down streets and providing   11· · a laptop?· How did you take the notes?
12· · supplies to others.· And -- go ahead.                12· · A.· · · · ·I take notes in handwriting.
13· · Q.· · · · ·What kind of supplies did they tell you   13· · Q.· · · · ·Did anyone ask you to preserve those
14· · about?                                               14· · notes?
15· · A.· · · · ·They didn't.· They didn't mention         15· · A.· · · · ·Recently, yes.
16· · specific supplies to the best of my recollection.    16· · Q.· · · · ·Okay.· Do you know whether you have
17· · Q.· · · · ·Did you learn at that meeting or          17· · them?
18· · another meeting with any City officials that they    18· · A.· · · · ·I don't know if I have them.
19· · thought that protesters were being supplied with     19· · Q.· · · · ·Where would they be?· Where would they
20· · frozen water bottles or rocks to throw at the        20· · likely be?
21· · police?                                              21· · A.· · · · ·They would likely be in my office.
22· · A.· · · · ·No.                                       22· · Q.· · · · ·Okay.· Are you at home today or in your
23· · Q.· · · · ·Did you ever hear that from anybody at    23· · office today?
24· · the City --                                          24· · A.· · · · ·I'm at home today.

                                             Page 31                                                    Page 33


·1· · A.· · · · ·No.· I don't believe that I ever heard    ·1· · Q.· · · · ·As the project unfolded, who did you
·2· · that protesters were being supplied those types of   ·2· · have the most contact with at the City?
·3· · things to throw at the police.                       ·3· · A.· · · · ·I would say it was divided between
·4· · Q.· · · · ·At some point did you hear that they      ·4· · three people.· The most contact would be George
·5· · were being supplied with particular items?           ·5· · Speaks.· And then as the project went on, I had
·6· · A.· · · · ·No.· I don't recall that.                 ·6· · frequent contact with Deputy Chief Bodker and
·7· · Q.· · · · ·Did you attend any of the protests, go    ·7· · Deputy Chief Bash.
·8· · down and --                                          ·8· · Q.· · · · ·What would be the purpose for
·9· · A.· · · · ·I.                                        ·9· · contacting each of those individuals?
10· · Q.· · · · ·-- watch or --                            10· · A.· · · · ·George Speaks from my perspective
11· · A.· · · · ·I did not.                                11· · managed BakerHostetler's participation in the
12· · Q.· · · · ·Okay.· Did you spend any time looking     12· · investigations.· And when we had questions would
13· · at news stories about the protests at -- either to   13· · help -- help us figure out either, you know, the
14· · prepare for the Columbus investigation project or    14· · direction that the City wanted us to take and/or
15· · during the project?                                  15· · put us in contact with somebody who could assist
16· · A.· · · · ·Before knowing anything about the         16· · with those questions and that's primarily
17· · project, I did pay attention to the -- the social    17· · procedural questions.· With Deputy Chief Bodker
18· · media and the news because it was such an            18· · and Deputy Chief Bash we had a lot of logistics to
19· · important civic event in our community and across    19· · work out, so primarily we were talking logistical
20· · the nation.· I didn't review anything with an eye    20· · issues over the period of the investigations.
21· · towards this project until the videos were           21· · Q.· · · · ·Logistics like accessing or getting
22· · supplied from the individual complainants.           22· · video or other -- or documents to do your work?
23· · Q.· · · · ·All right.· We'll get into the            23· · A.· · · · ·Correct.
24· · specifics of your work on the project in a little    24· · Q.· · · · ·Talk to officers or other city

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 34                                                    Page 36


·1· · witnesses or talk to complainants, those kinds of    ·1· · A.· · · · ·I was.
·2· · logistics?                                           ·2· · Q.· · · · ·How would you describe your depth of
·3· · A.· · · · ·That's correct.                           ·3· · knowledge of those kinds of policies prior to this
·4· · Q.· · · · ·Okay.· Did you have e-mail                ·4· · project getting started?
·5· · communication with those individuals during the      ·5· · · · · · · ·Now I'm getting an Amber Alert.· Hold
·6· · course of the Columbus investigations?               ·6· · on.· I'm sorry.· Go ahead.
·7· · A.· · · · ·Limited, but, yes.                        ·7· · A.· · · · ·The depth of knowledge.· I would say
·8· · Q.· · · · ·Did you have -- what other methods did    ·8· · that I had certainly read them and was aware of
·9· · you use to communicate with them other than          ·9· · them from a kind of big picture perspective.
10· · telephone and e-mail?                                10· · Q.· · · · ·All right.· So you were aware that such
11· · A.· · · · ·There might have been some text           11· · policies like the one that described crowd control
12· · messages with them.                                  12· · use of force existed but you didn't know a whole
13· · Q.· · · · ·Were those text messages from a           13· · lot about the specific policies; is that fair?
14· · personal cell phone?                                 14· · A.· · · · ·I think that's fair.
15· · A.· · · · ·My personal cell phone, yes.              15· · Q.· · · · ·Did you know that the division
16· · Q.· · · · ·Okay.                                     16· · maintained an emergency operations manual that had
17· · A.· · · · ·I'm not sure on their end.                17· · policies regarding use of nonlethal force in crowd
18· · Q.· · · · ·All right.· Did you -- have you           18· · control situations, were you aware?
19· · retained those text messages?                        19· · A.· · · · ·I was generally aware.
20· · A.· · · · ·I believe so.                             20· · Q.· · · · ·All right.· When we got started, you
21· · Q.· · · · ·I'm going to just ask on the record       21· · told -- you gave me your elevator statement about
22· · that you take steps to retain those.· I don't know   22· · what this project was about.· And you said it was
23· · that we will need them, but we don't know yet.· So   23· · to do these investigations of complaints about
24· · we would ask that that be done.                      24· · officer conduct during the protests and determine

                                             Page 35                                                    Page 37


·1· · · · · · · ·Did you use any other form of             ·1· · whether they were within -- the conduct of the
·2· · communication such as Zoom, Slack, Instant           ·2· · officers was or was not within division policy.
·3· · Messaging, any other form of communication with      ·3· · Have I summarized that fairly?
·4· · City officials about the Columbus investigations?    ·4· · A.· · · · ·I think that's fair.
·5· · A.· · · · ·We had a few additional kind of team      ·5· · Q.· · · · ·So before you made any determination,
·6· · meetings with the City of Columbus over Zoom.· But   ·6· · did you yourself make some determinations about
·7· · we didn't -- I didn't communicate with any           ·7· · whether certain events or certain conduct was
·8· · individuals in that way.                             ·8· · within policy?
·9· · Q.· · · · ·The team meetings that you had over       ·9· · A.· · · · ·I did.
10· · Zoom, do you know whether anyone recorded those      10· · Q.· · · · ·How many such determinations did you
11· · team meetings?                                       11· · make individually?
12· · A.· · · · ·I don't believe so.                       12· · A.· · · · ·I don't know.· But my name would be on
13· · Q.· · · · ·Did you take notes at those meetings      13· · the investigation reports for those individual
14· · usually?                                             14· · incidents.
15· · A.· · · · ·I would suspect that I did.               15· · Q.· · · · ·Okay.· Yeah.· Ultimately, each
16· · Q.· · · · ·All right.· And do you know whether you   16· · investigation resulted in something called an
17· · still have those notes?                              17· · Investigation Report For Use of Force Incidence
18· · A.· · · · ·I don't know.                             18· · During Protests, correct?
19· · Q.· · · · ·Before the Columbus investigations        19· · A.· · · · ·Yes.
20· · project got started, would you say that you were     20· · Q.· · · · ·And they were numbered by the citizen
21· · generally familiar with Columbus Division of         21· · complaint?
22· · Police policy with respect to -- I'll just give a    22· · A.· · · · ·Is that a question?
23· · couple of examples, crowd control or use of force,   23· · Q.· · · · ·Yes, it is.
24· · were you generally aware of those policies?          24· · A.· · · · ·Okay.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 38                                                    Page 40


·1· · Q.· · · · ·I'm looking at one now.· It says          ·1· · familiar with the division policies regarding use
·2· · subject complaint number BH201.· Was that an         ·2· · of force, for example, or similar policies before
·3· · internal number, a BakerHostetler number?            ·3· · this project began?
·4· · A.· · · · ·It was.                                   ·4· · A.· · · · ·To the extent that they had arisen in
·5· · Q.· · · · ·Okay.· Do you know how many total         ·5· · prior arbitrations, then yes.· On a broad scale,
·6· · complaints were investigated?                        ·6· · no.· So, for example, Joe Devine handled --
·7· · A.· · · · ·I believe we have submitted 49 reports.   ·7· · represented the City in its effort to uphold the
·8· · Q.· · · · ·Okay.· The reason I ask is that we've     ·8· · termination of Officer Rosen and the use of force
·9· · got a number BakerHostetler 201, I see               ·9· · policy was certainly front and center in that
10· · BakerHostetler 19 on another document.· You          10· · arbitration.
11· · submitted a total of 40 investigation reports.       11· · Q.· · · · ·Okay.· Other than that, there wasn't
12· · But how many complaints or charges to use the        12· · anybody at the firm that was -- had deep knowledge
13· · language of the 30(b) topic, how many complaints     13· · of the policies generally, fair?
14· · or charges of officer conduct or misconduct were     14· · A.· · · · ·Correct.
15· · submitted to BakerHostetler for initial review?      15· · Q.· · · · ·All right.· Did you think a -- at least
16· · A.· · · · ·Again, I think it was 49 reports.· And    16· · a working knowledge of the use of force and
17· · we submitted something in writing for every          17· · similar policies and the emergency operations
18· · complaint that was sent our direction.· You'll       18· · manual policies that applied to protest activity,
19· · notice that on some of the investigative reports     19· · do you think a good working knowledge of those
20· · there's more than one number listed.                 20· · policies was necessary in order for attorneys at
21· · Q.· · · · ·Yeah.                                     21· · the firm to complete their work?
22· · A.· · · · ·So that might be where we combined        22· · A.· · · · ·I don't believe it was necessary to
23· · several initial complaints, understanding that       23· · have that in advance of this project.
24· · they were related.· There's -- I believe, though,    24· · Q.· · · · ·Ah.· I -- that wasn't my question.

                                             Page 39                                                    Page 41


·1· · that we submitted a report for every complaint       ·1· · Sorry.· Bad question.
·2· · sent our way.                                        ·2· · · · · · · ·Was it necessary to have that knowledge
·3· · Q.· · · · ·All right.· Did you make any              ·3· · before issuing an investigation report on a
·4· · determination that the matter sent to your           ·4· · particular complaint?
·5· · attention was not worthy of an investigation and     ·5· · A.· · · · ·It was necessary to understand the use
·6· · issuance of a report?                                ·6· · of force policy and the chemical agents policy in
·7· · A.· · · · ·We in conjunction with George Speaks      ·7· · order to be able to determine whether someone was
·8· · decided that we would submit something in writing    ·8· · within or outside of that policy.
·9· · even for the types of cases that might normally      ·9· · Q.· · · · ·So how did the attorneys at the firm
10· · not justify an investigation.                        10· · who were working on and issuing these reports
11· · Q.· · · · ·Was the thing that you submitted in       11· · gaining that knowledge?
12· · writing always titled Investigation Report For Use   12· · A.· · · · ·We had several trainings with Jeff
13· · of Force Incidence During Protests?· Did they all    13· · Furbee, the city attorney's office attorney who is
14· · say that?                                            14· · directly -- who directly supports CPD.· We were
15· · A.· · · · ·Yes, I believe they all said that         15· · provided training materials to read to -- that are
16· · title.· If there's a variation, it's not because     16· · the types of training materials that are generally
17· · of any sort of intentional distinction between       17· · provided to officers.· And we had meetings to --
18· · them.                                                18· · again with the City to discuss questions that we
19· · Q.· · · · ·You've described your -- that you were    19· · had early on in the investigations.
20· · generally aware of, for example, the division's      20· · Q.· · · · ·Okay.· Who did you meet with at the --
21· · emergency operations manual and policies regarding   21· · are these the team meetings you're talking
22· · use of force.· You knew they existed, you maybe      22· · about --
23· · knew a little bit about them before this project.    23· · A.· · · · ·Correct.
24· · Was there anyone in your firm that was very          24· · Q.· · · · ·-- when you would have meetings to

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 42                                                    Page 44


·1· · discuss questions that you had?                      ·1· · as part of the Columbus investigations project,
·2· · A.· · · · ·That's correct.                           ·2· · that would be available on the firm's folders --
·3· · Q.· · · · ·And who from the City would answer your   ·3· · firm's computer system somewhere, right?
·4· · questions or answer members of your firms            ·4· · A.· · · · ·That's correct.
·5· · questions about application or interpretation of     ·5· · Q.· · · · ·Were you provided other training
·6· · certain policies?                                    ·6· · materials other than, for example, emergency
·7· · A.· · · · ·Primarily Jeff Furbee provided the kind   ·7· · operations manual policies or other -- or
·8· · of greatest guidance to us on the intent and         ·8· · directives, other than directives and emergency
·9· · application of the policies.                         ·9· · operations, were you provided other written
10· · Q.· · · · ·Were there times that Mr. Furbee was      10· · materials from the City?
11· · asked to interpret what a particular policy meant?   11· · A.· · · · ·Yes.
12· · A.· · · · ·I mean, to the extent that we sought      12· · Q.· · · · ·Give me your memory of what other
13· · clarification, again kind of early on to make sure   13· · materials you were provided.
14· · we understood the general bounds of the policy,      14· · A.· · · · ·Yeah.· And you're -- to be clear,
15· · yes.                                                 15· · you're thinking specifically at the training
16· · Q.· · · · ·The trainings that occurred, did they     16· · stage, not as we received documents for the
17· · -- did all of the trainings occur before the first   17· · investigation; is that right?
18· · investigation report was issued?                     18· · Q.· · · · ·Yeah.· Thank you.· Thanks for that.
19· · A.· · · · ·Yes.                                      19· · Yes.· At the training stage.
20· · Q.· · · · ·How many trainings occurred?              20· · A.· · · · ·Okay.· At the training stage, we
21· · A.· · · · ·Three or four.                            21· · received some additional -- there were some
22· · Q.· · · · ·Were they virtual?                        22· · PowerPoints and supplemental materials that my
23· · A.· · · · ·Yes.                                      23· · understanding was Jeff Furbee had provided to
24· · Q.· · · · ·Were they over Zoom?                      24· · trainings for officers in the past, it was office

                                             Page 43                                                    Page 45


·1· · A.· · · · ·I believe so.                             ·1· · -- within CPD.· I don't know if it was officers or
·2· · Q.· · · · ·Do you know if they were recorded?        ·2· · higher ranks, and so we were provided with those.
·3· · A.· · · · ·I don't believe so.                       ·3· · Q.· · · · ·Do you remember getting any video
·4· · Q.· · · · ·Did you make notes of -- make some        ·4· · training materials?· You said PowerPoints.· Did
·5· · notes during those trainings?                        ·5· · you get any videos that had been used at the
·6· · A.· · · · ·I would suspect I did, yes.               ·6· · division to train officers?
·7· · Q.· · · · ·Do you know if you still have those       ·7· · A.· · · · ·No.· The only video -- I received a
·8· · notes?                                               ·8· · link at one point because it was believed we would
·9· · A.· · · · ·I don't know.                             ·9· · need LEADS certification.· And so there was a
10· · Q.· · · · ·You don't know, okay.                     10· · video related to LEADS training, but that's the
11· · · · · · · ·Were you given training materials?· For   11· · only video that was provided as it relates to
12· · example, were you given copies of all what the       12· · training.
13· · City believed to be the relevant policies?           13· · Q.· · · · ·By LEADS, you mean L-E-A-D-S, the law
14· · A.· · · · ·Yes.                                      14· · enforcement database, right?
15· · Q.· · · · ·Were those given to you electronically?   15· · A.· · · · ·That's correct.
16· · A.· · · · ·Yes.                                      16· · Q.· · · · ·And did you end up needing
17· · Q.· · · · ·Do you maintain a folder on your          17· · certification to access LEADS?
18· · computer or does the firm have folders in which      18· · A.· · · · ·Turned out, no.
19· · you have all of the policies that were provided to   19· · Q.· · · · ·What was the initial thought about that
20· · you by the City for the purpose of the Columbus      20· · that?· And why wasn't it necessary?
21· · investigations?                                      21· · A.· · · · ·There was a concern on behalf of the
22· · A.· · · · ·The firm has folders for that, yes.       22· · Division that the materials that were turned over
23· · Q.· · · · ·Okay.· So if you are asked to produce     23· · to us as a part of the investigation may contain
24· · all of the policies that were provided by the City   24· · LEADS information, and therefore they believed

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 46                                                    Page 48


·1· · that we should be -- if we were certified, it        ·1· · A.· · · · ·For the majority, yes.· But not for
·2· · would kind of hasten the process of them, like,      ·2· · all.
·3· · giving us -- turning over videos and other           ·3· · Q.· · · · ·Any other direction that came out of
·4· · information.· We went through the LEADS training,    ·4· · the collective bargaining agreement?
·5· · we went down and were fingerprinted, and then we     ·5· · A.· · · · ·Certainly -- so Article 8 is the
·6· · were told that the City had decided actually we      ·6· · article that deals with investigations into
·7· · couldn't be LEADS certified because we didn't meet   ·7· · officers.· So we talked through the restrictions
·8· · the requirements, which I believe was we had to be   ·8· · in Article 8 and the kind of process in Article 8.
·9· · -- we needed the -- we could only use the LEADS      ·9· · And I don't think -- it would only have been
10· · certification if we were engaging in law             10· · Article 8 that governed how we conducted the
11· · enforcement activities, which we were not.           11· · investigations.
12· · Q.· · · · ·Okay.· The three to four trainings, the   12· · Q.· · · · ·Okay.· How were you trained in what the
13· · virtual trainings all occurred before any            13· · potential findings were and the definitions of
14· · particular investigation report was issued,          14· · those designations?· Does that question make
15· · correct?· Can -- is that right?                      15· · sense?
16· · A.· · · · ·Yes.                                      16· · A.· · · · ·Yeah.· It does.
17· · Q.· · · · ·All right.· Sorry.                        17· · Q.· · · · ·All right.· Tell me how you learned
18· · · · · · · ·Do you recall the date or approximate     18· · about that.
19· · date the first investigation report was generated    19· · A.· · · · ·The initial training was a part of that
20· · out of this project?                                 20· · first meeting.· And we were provided with a memo
21· · A.· · · · ·The last few days of August.              21· · dated June 26th from Director Pettus I believe to
22· · Q.· · · · ·When was the most recent one submitted?   22· · the Mayor's Office that laid out the potential
23· · A.· · · · ·Late December.                            23· · outcomes for the investigations.
24· · Q.· · · · ·Let's go back to training materials.      24· · Q.· · · · ·Was this a memo developed specifically

                                             Page 47                                                    Page 49


·1· · Fair to say that Mr. Furbee who was the principal    ·1· · for the Columbus investigations project?
·2· · trainer for the group that were going to do the      ·2· · A.· · · · ·I believe so.· Yes.
·3· · Columbus investigations?                             ·3· · Q.· · · · ·That memo laid out the potential
·4· · A.· · · · ·As it relates to use of force policies,   ·4· · findings that might come out of any particular
·5· · yes.                                                 ·5· · investigation, right?
·6· · Q.· · · · ·How about other kinds of policies, were   ·6· · A.· · · · ·Yes.
·7· · there other trainers, other information you got?     ·7· · Q.· · · · ·And it defined what those terms meant?
·8· · A.· · · · ·Sure.· We also spent time with Deputy     ·8· · A.· · · · ·Yes.
·9· · Director of HR Brooke Carnevale and Pam Gordon who   ·9· · Q.· · · · ·Can you from memory tell me what the --
10· · was another Columbus city attorney office's          10· · what those potential findings are?
11· · attorney, specific to labor relations to review      11· · A.· · · · ·I mean, I'd prefer to look at it.· But
12· · the FOP labor contract with the team.                12· · to the best of my recollection, they were
13· · Q.· · · · ·Okay.· What was the purpose of            13· · sustained, not sustained, exonerated, unfounded or
14· · understanding the FOP contract?                      14· · withdrawn.
15· · A.· · · · ·The City had an interest in our           15· · Q.· · · · ·Okay.· That sounds right, at least from
16· · completing the investigations as closely within      16· · my knowledge of how IAB works.· Were you told that
17· · the confines of the FOP contract as possible.        17· · these were the same possible findings that would
18· · Q.· · · · ·So, for example, they needed to be        18· · come out of a normal internal affairs
19· · completed within the normal 90-day time frame?       19· · investigation if the division were doing it?
20· · A.· · · · ·Correct.                                  20· · A.· · · · ·Yes.
21· · Q.· · · · ·Absent special circumstances, right?      21· · Q.· · · · ·That memo that you're referring to, is
22· · A.· · · · ·That was our direction, yes.              22· · that something that you would have available to
23· · Q.· · · · ·Were you able to do that for the most     23· · you now where you are sitting?
24· · part?                                                24· · A.· · · · ·No.


           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 50                                                    Page 52


·1· · Q.· · · · ·How could you access it for us?           ·1· · · · · · · ·(A short recess is taken.)
·2· · A.· · · · ·I mean, I could -- I could find it on     ·2· · BY MR. MARSHALL:
·3· · my computer.                                         ·3· · Q.· · · · ·Jenni, are we looking at the June 23rd,
·4· · Q.· · · · ·Yeah.· I think it may help speed things   ·4· · 2020 memo from Safety Director Pettus to Mayor
·5· · along quite a bit if we could access that.· That's   ·5· · Ginther outlining the systematic review process
·6· · not something that I had -- again, Alana or Wes,     ·6· · that you were talking about earlier?
·7· · I'm not suggesting it wasn't produced.· That's not   ·7· · A.· · · · ·We are.
·8· · something that we found.· It might be very           ·8· · Q.· · · · ·And at the end of this memo on the last
·9· · helpful, if it's all right with you, we can take a   ·9· · -- and we have marked this for the record as
10· · break, and if Jenni could find it and maybe e-mail   10· · Exhibit 57.· On the last two pages --
11· · it to you and you can send it to us or e-mail it     11· · · · · · · ·MR. MARSHALL:· Sam, scroll down to
12· · to everyone, however you want to do it.· That I      12· · almost the last -- the second-to-last page.· All
13· · think would be helpful and make this pretty          13· · right.· We're looking at -- stop there.· Thanks.
14· · efficient.· So if it's all right with you, why       14· · · · · · · · · · · · ·- - - - -
15· · don't we take a 15 minute break and do that?         15· · · · · · ·Thereupon, Exhibit 57 is marked for
16· · A.· · · · ·Okay.                                     16· · purposes of identification.
17· · · · · · · ·MR. MARSHALL:· Alana, is that all         17· · · · · · · · · · · · - - - - -
18· · right?                                               18· · BY MR. MARSHALL:
19· · · · · · · ·MS. TANOURY:· Yep.· That's fine.          19· · Q.· · · · ·Under Roman numeral III here we have
20· · BY MR. MARSHALL:                                     20· · disposition, and it has the five potential
21· · Q.· · · · ·Jenni, if you can find it, that would     21· · dispositions of these investigation reports,
22· · be great.· And you can send it around to -- send     22· · right?
23· · it around to either or us or just for propriety      23· · A.· · · · ·Correct.
24· · sake, you can send it to Alana and then she can      24· · Q.· · · · ·I didn't hear if you gave an answer.

                                             Page 51                                                    Page 53


·1· · send it to me.· And --                               ·1· · Sorry.
·2· · A.· · · · ·I'll go ahead and send it to Alana.       ·2· · A.· · · · ·Oh.· I said correct.· Can you hear me?
·3· · · · · · · ·(A short recess is taken.)                ·3· · Q.· · · · ·Now I can hear you fine.· Thanks.
·4· · BY MR. MARSHALL:                                     ·4· · A.· · · · ·Okay.
·5· · Q.· · · · ·All right.· Jenni, thanks for sending     ·5· · Q.· · · · ·Were there any other dispositions that
·6· · us this memo.· Do you have it in front of you or     ·6· · your firm used other than these five?
·7· · do you want us to share screen?                      ·7· · A.· · · · ·No.
·8· · A.· · · · ·I'd prefer we'd share screen if that's    ·8· · Q.· · · · ·Based upon this memo and the trainings
·9· · okay.                                                ·9· · that you received, the three to four virtual
10· · Q.· · · · ·Yeah.· No problem.                        10· · trainings as well as the training materials, did
11· · · · · · · ·MR. MARSHALL:· Mattie, can you share      11· · the firm analyze the excessive force complaints
12· · screen?                                              12· · based upon the policies, the directives in the
13· · · · · · · ·MS. RETTIG:· Yes.· Just give me a quick   13· · operations manual, the trainings and this memo,
14· · minute here.                                         14· · did it use all of that information and materials
15· · · · · · · ·MR. MARSHALL:· I'm wondering if Stacy     15· · in determining what the disposition should be?
16· · needs to give you permission to share screen.        16· · A.· · · · ·As it relates to individual
17· · · · · · · ·MS. RETTIG:· It's actually my -- I have   17· · investigations and following those extra steps,
18· · to set it on my computer to allow it.· And it's      18· · yes.
19· · saying that I will have to quit the Zoom app to do   19· · Q.· · · · ·Did the firm -- did BakerHostetler or
20· · so.                                                  20· · any member of the firm do any legal analysis of
21· · · · · · · ·MR. MARSHALL:· That may be because you    21· · the legal question of whether a particular event
22· · -- Stacy, have you allowed share screen?             22· · constituted excessive force under the law?
23· · · · · · · ·THE REPORTER:· Yes.                       23· · A.· · · · ·No.
24· · · · · · · ·MR. SCHLEIN:· I can do it.                24· · Q.· · · · ·Did the BakerHostetler firm or any

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 54                                                    Page 56


·1· · member of the firm do any analysis of whether any    ·1· · and the protesters are not complying with the
·2· · of the division policies, directives, operations     ·2· · dispersal order, what level of nonlethal force is
·3· · manual, whether any of those materials were or       ·3· · not appropriate?
·4· · were not constitutional under the law?               ·4· · A.· · · · ·What level of nonlethal force is not
·5· · A.· · · · ·No, we did not.                           ·5· · appropriate?· I think it's going to depend on each
·6· · Q.· · · · ·Did anyone at the firm -- did you or      ·6· · particular circumstance.
·7· · anyone at the firm consider whether the policies     ·7· · Q.· · · · ·Well, how so?· If nonlethal force is
·8· · that you were being asked to apply were              ·8· · permitted to disperse protesters who are not
·9· · constitutional policies?                             ·9· · complying with the dispersal order, why does it
10· · A.· · · · ·We were not asked to engage in a          10· · matter what the level of nonlethal force is?
11· · consideration of that, so, no.                       11· · A.· · · · ·Because it has to be reasonable under
12· · Q.· · · · ·And were you asked, was the firm asked    12· · the circumstances.
13· · to give any legal analysis of any of the policies    13· · Q.· · · · ·How did you and the members of the firm
14· · or training materials that you were provided?        14· · in making your analysis determine whether a
15· · A.· · · · ·We were not.                              15· · particular level of force was reasonable or not
16· · Q.· · · · ·Fair to say then that you and the other   16· · under those particular circumstances?
17· · members of the firm took the information you got     17· · A.· · · · ·Sure.· By virtue of interviewing the
18· · from the City, the trainings, the operations         18· · complainants, interviewing the officers, reviewing
19· · manual, the directives, the policies, the            19· · objective evidence, including video evidence and
20· · PowerPoints, this memo, and took them at face        20· · other circumstances that were occurring around a
21· · value in applying them to each complaint or          21· · particular incident at the time, we would take all
22· · charges of excessive force?                          22· · of that into consideration to determine whether it
23· · A.· · · · ·I'm not -- I'm not clear what you mean    23· · was reasonable under the circumstances.
24· · by "face value."· But we did our best to apply       24· · Q.· · · · ·Were there times that you weren't sure

                                             Page 55                                                    Page 57


·1· · those things as they were provided to us.            ·1· · -- I guess I should have asked you, do you have
·2· · Q.· · · · ·Yeah.· Did you question whether those     ·2· · any law enforcement experience personally?
·3· · -- any of those trainings or policies or materials   ·3· · A.· · · · ·I do not.
·4· · were appropriate under the law?                      ·4· · Q.· · · · ·Do you know whether any of the members
·5· · A.· · · · ·We did not.                               ·5· · of the firm who engaged in this analysis or worked
·6· · Q.· · · · ·Did you learn that during the course of   ·6· · on the Columbus investigations project had any law
·7· · your training that one of the division's policies    ·7· · enforcement experience?
·8· · and one of the things it trains its officers to do   ·8· · A.· · · · ·Yes.· Teddy Web was a military police
·9· · is to use appropriate means, including nonlethal     ·9· · officer.
10· · force to keep a group of protesters separate from    10· · Q.· · · · ·Okay.
11· · police, to keep a separation?                        11· · A.· · · · ·And also I think served as a -- like an
12· · A.· · · · ·I don't recall that specifically.         12· · auxiliary officer for a department in her home
13· · Q.· · · · ·Were you trained or did you learn that    13· · state.
14· · it's part of the policies that if a group of         14· · · · · · · ·And Mark Hatcher served as a
15· · protesters is ordered to disperse, then it is        15· · probationary officer prior to his legal career.
16· · appropriate to use nonlethal force to get them to    16· · Q.· · · · ·Other than those two, did anyone else
17· · disperse?                                            17· · have any law enforcement experience?
18· · A.· · · · ·I learned that if dispersal orders were   18· · A.· · · · ·Not to my knowledge.
19· · given, then it would be potentially appropriate to   19· · Q.· · · · ·So if you had a question about whether
20· · use nonlethal force.· But it would depend on those   20· · a certain level of force was reasonable, how did
21· · facts and circumstances what level of nonlethal      21· · you figure that out?
22· · force.· Assuming the dispersal order was lawful I    22· · A.· · · · ·We used the training and our judgment
23· · should say.                                          23· · based on the facts that we had gathered to
24· · Q.· · · · ·Well, if the dispersal order is lawful    24· · determine whether it was reasonable, sufficient to

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 58                                                    Page 60


·1· · be within or outside of policy.                      ·1· · because I believe that was for different reasons
·2· · Q.· · · · ·Now, can you think of a situation in      ·2· · in the different investigations.
·3· · which nonlethal force would be considered            ·3· · Q.· · · · ·The level 7 use of force is what you're
·4· · excessive when it's being used to disperse           ·4· · referring to as knee knockers or wooden baton
·5· · protesters who had been given multiple dispersal     ·5· · rounds.· Is that the only thing that level 7 meant
·6· · orders but are not in compliance?· And with my       ·6· · or is there other levels of force that are within
·7· · example, that's assuming there's nothing else        ·7· · level 7?
·8· · going on other than they are protesting.             ·8· · A.· · · · ·There are other types of force that are
·9· · A.· · · · ·So you're asking me to answer the         ·9· · within level 7, I just don't have them memorized.
10· · hypothetical?                                        10· · Q.· · · · ·Would one of them be something called a
11· · Q.· · · · ·Yes.                                      11· · sponge round that's fired at the legs or torso?
12· · · · · · · ·MS. TANOURY:· I would object as this is   12· · A.· · · · ·I've not heard of a sponge round
13· · outside the scope.· But she can answer.              13· · personally.· Again, if it's listed in the policy,
14· · A.· · · · ·So the question was whether I could --    14· · then certainly it would fall under level 7.· But
15· · whether I could think of a circumstance in which     15· · without the policy in front of me, I don't recall
16· · it would be excessive?· I believe that there would   16· · the entire definition.
17· · be times that, for example, a level 7 use of         17· · Q.· · · · ·Let's go back to my question, which was
18· · force, so what I would refer to as knee knockers,    18· · about determination of whether the use of wooden
19· · might be excessive if there was nothing going on     19· · baton rounds was appropriate.· Were you aware that
20· · other than a group of individuals standing           20· · there are two types of wooden baton rounds,
21· · somewhere.· I think that's your hypothetical.        21· · there's a 37 millimeter and 40 millimeter?· Did
22· · Q.· · · · ·In order -- level 7 is what in your       22· · that come to your attention during this process?
23· · parlance?· What does that mean?                      23· · A.· · · · ·That did not come to my attention in
24· · A.· · · · ·I would want to see it.· But I would --   24· · the cases that I investigated.· No.

                                             Page 59                                                    Page 61


·1· · what comes to mind as level 7 is the use of knee     ·1· · Q.· · · · ·All right.· Do you know that they have
·2· · knockers or multiple baton rounds.                   ·2· · different numbers of wooden spools or blocks that
·3· · Q.· · · · ·Are knee knockers and multiple baton      ·3· · get fired, there are two different types, did you
·4· · rounds the same thing?· These are --                 ·4· · know that?
·5· · A.· · · · ·Yes.                                      ·5· · A.· · · · ·I was aware that there were two -- that
·6· · Q.· · · · ·Sorry.                                    ·6· · different types shot at different number of
·7· · A.· · · · ·It's my understanding, yes.· I'm sorry.   ·7· · rounds, yes.
·8· · Q.· · · · ·All right.· These are the baton rounds    ·8· · Q.· · · · ·In the course of your investigations,
·9· · that are fired, supposed to be skip-fired at         ·9· · the ones you did and based upon the training you
10· · protesters, right?                                   10· · received from the City, is it always the case that
11· · A.· · · · ·That's my understanding, yes.             11· · absent the need for deadly force that wooden baton
12· · Q.· · · · ·Did you ever see any video or anybody     12· · round should never be direct fired?· Is that your
13· · in the firm see any video that showed direct fire    13· · understanding?
14· · at protesters of wooden baton rounds?                14· · A.· · · · ·Yes.· That is my understanding.
15· · A.· · · · ·We didn't see any video that -- where     15· · Q.· · · · ·So if you'd seen evidence that allowed
16· · we could conclusively determine that there was       16· · you or required you to conclude that wooden baton
17· · direct fire.                                         17· · rounds had been fired in a nondeadly force
18· · Q.· · · · ·Did you have individuals who complained   18· · situation, that would have resulted in a finding
19· · that there was direct fire?                          19· · of excessive force?
20· · A.· · · · ·I believe so.                             20· · A.· · · · ·If it had been done by CPD officers,
21· · Q.· · · · ·But all of those were determined to be    21· · yes.
22· · either not sustained or unfounded?                   22· · Q.· · · · ·Did you see video that suggested there
23· · A.· · · · ·I believe that that is true.· But I       23· · was direct fire from other agencies, other law
24· · would want to see the individual reports to --       24· · enforcement agencies?

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 62                                                    Page 64


·1· · A.· · · · ·We didn't see video that allowed us to    ·1· · some kind of complaint or concern that had been
·2· · conclude that another agency direct fired.           ·2· · made to the City involving the protests?
·3· · Q.· · · · ·So going back to my question about        ·3· · A.· · · · ·I'm not certain.· We never received all
·4· · determination of reasonableness of the use of        ·4· · 815 e-mails.· That wasn't what was sent to us.
·5· · force when it comes wooden baton rounds, can you     ·5· · Q.· · · · ·How did it get winnowed down to I think
·6· · think -- under what circumstances would wooden       ·6· · you said 49 investigations by your firm?
·7· · baton rounds be appropriately used, assuming they    ·7· · A.· · · · ·Sure.· So we investigated what was sent
·8· · were skip-fired at protesters who were simply not    ·8· · to us by the City.· My understanding is the
·9· · dispersing?                                          ·9· · director's office went through a process in
10· · · · · · · ·MS. TANOURY:· Objection.· Outside the     10· · conjunction with the city attorney's office to
11· · scope.· But she can answer.                          11· · winnow those down to determine what would be sent
12· · A.· · · · ·Again, if we're assuming that there is    12· · in to us, but that wasn't a process we were a part
13· · nothing else occurring around that situation that    13· · of.· What we received were two -- initially, we
14· · increases the level of danger to those protesters    14· · received three types of complaints or the files
15· · or to the officers, I would say that that would      15· · for three types of complaints.· Those that had
16· · not -- there would not be appropriate                16· · already been determined by the city attorney's
17· · circumstances to use that in a nondeadly             17· · office to be criminal, those that the director's
18· · situation.· I think that was the question.           18· · office had decided should be fully investigated,
19· · Q.· · · · ·So did you learn in your training that    19· · and a group that we called triage cases that were
20· · if protesters were aggressive in addition to         20· · cases where we were asked to make initial contact
21· · failing to comply with the dispersal order, that     21· · with the complainant to determine whether that was
22· · if they were aggressive, then wooden baton round     22· · something that we should fully investigate.
23· · could be appropriately used?                         23· · Q.· · · · ·Out of the triage group, did some of
24· · A.· · · · ·I don't recall.                           24· · them end up being fully investigated?

                                             Page 63                                                    Page 65


·1· · Q.· · · · ·Do you remember this word "aggressive"    ·1· · A.· · · · ·Yes.
·2· · being part of the policy with respect to use of      ·2· · Q.· · · · ·What criteria did the firm use to
·3· · those rounds?                                        ·3· · determine if a triage complaint should be fully
·4· · A.· · · · ·You know, I don't.· I don't               ·4· · investigated?
·5· · specifically remember that off the top of my head.   ·5· · A.· · · · ·Sure.· It was a list of criteria.· One
·6· · Again, if we could put the policy in front of me     ·6· · would be depending on what -- we contacted every
·7· · to help me refresh my recollection of what the       ·7· · complainant and we made an effort to contact every
·8· · policy says, I would be happy to do that.· But I     ·8· · complainant at least three times.· If that
·9· · don't remember.                                      ·9· · complainant reached back out to us and was able to
10· · · · · · · ·MR. MARSHALL:· Okay.· Sam, let's take     10· · provide context for the complaint, if we were able
11· · down this memo --                                    11· · to determine that it was in fact a complaint
12· · BY MR. MARSHALL:                                     12· · related to these protests, if they were able to
13· · Q.· · · · ·Actually, before we take down the memo,   13· · give us a date and time that helped us determine
14· · sorry, Jenni, did this memo get distributed to all   14· · it was related to the protests, to the extent that
15· · members of the firm who were engaged in the          15· · the conduct they were describing was in fact a use
16· · Columbus investigations?                             16· · of force.· Some people who, you know, had other
17· · A.· · · · ·All of the attorneys, yes.                17· · types of complaints we -- these were the things we
18· · Q.· · · · ·And I notice that on the second page,     18· · took into consideration.· We also considered any
19· · first paragraph.· Right there.· This says -- this    19· · sort of evidence they were able to submit.· So
20· · is a paragraph about intake duties.· It says with    20· · even someone who had not -- who didn't reach back
21· · respect to the systematic tracking of complaints,    21· · out to us, if they had provided really clear video
22· · an Excel spreadsheet shall be created which tracks   22· · of a use of force, we would have done what we
23· · the approximate 815 e-mails received as of June      23· · could with that.· So we took all of those into
24· · 18, 2020.· Were those e-mails all e-mails that had   24· · consideration to determine whether it was

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 66                                                    Page 68


·1· · something that we should fully investigate.          ·1· · logistics.· So, for example, where interviews
·2· · Q.· · · · ·Can you give me a sense of how many of    ·2· · could be conducted, we had a hard time finding --
·3· · those triage complaints ended up being fully         ·3· · all of us had a hard time finding appropriately
·4· · investigated?                                        ·4· · large space given the COVID restrictions.· So I
·5· · A.· · · · ·I closed all of them out with a written   ·5· · know he contacted me once about that.· I believe
·6· · document.· But from the level of investigation       ·6· · he asked me one substantive question, but I
·7· · that we were able to complete from there, you'll     ·7· · referred him back to Deputy Director Speaks.
·8· · notice in the reports that we put together there     ·8· · Q.· · · · ·What was the substantive question?
·9· · are some where there's very little that we were      ·9· · A.· · · · ·I don't recall because I didn't -- I
10· · able to do with what was sent to us, and so we       10· · just referred it to Deputy Director Speaks and
11· · would close that out, you noted earlier with the     11· · didn't -- didn't respond individually.
12· · same kind of form as those where we had              12· · Q.· · · · ·Did he conduct any of his work or
13· · information that we were able to dive into more      13· · interviews at BakerHostetler's offices?
14· · fully.                                               14· · A.· · · · ·He did not.
15· · Q.· · · · ·All right.· I was just trying to get a    15· · Q.· · · · ·Do you know where he did his work?
16· · sense of the volume of the triage group.· Were       16· · A.· · · · ·I don't.
17· · there 100 of them and you ended up investigating     17· · Q.· · · · ·Do you know who else was working with
18· · three, or were there 23 and you ended up             18· · him in the criminal investigations?
19· · investigating seven?· Do you have any sense of       19· · A.· · · · ·I don't.
20· · that?                                                20· · Q.· · · · ·Do you know who's handling any
21· · A.· · · · ·I don't.· But I -- to help you with the   21· · prosecutorial decisions about those criminal
22· · numbering system that we devised, anything that      22· · investigations?
23· · started with a 200 was something that was            23· · A.· · · · ·The only thing I know is that we -- if
24· · originally assigned to us as a triage case.          24· · we had any communication related to criminal, we

                                             Page 67                                                    Page 69


·1· · Anything that didn't start with a 200 was            ·1· · sent it back to Assistant Director Bourke.· And
·2· · something that the director's office specifically    ·2· · then she worked with the city attorney's office to
·3· · assigned us to investigate.                          ·3· · make determinations.· And I don't know how or
·4· · Q.· · · · ·Thank you.                                ·4· · whom.
·5· · · · · · · ·The ones that the director assigned to    ·5· · Q.· · · · ·Are you aware of any officers being
·6· · be fully investigated all were, I take it?           ·6· · charged criminally arising out of the protests?
·7· · A.· · · · ·Correct.                                  ·7· · A.· · · · ·I'm not aware.
·8· · Q.· · · · ·How about the ones that were designated   ·8· · Q.· · · · ·Did BakerHostetler keep track of the --
·9· · as criminal, what happened with those?               ·9· · in some kind of summary or report of its overall
10· · A.· · · · ·Those were assigned to a former FBI       10· · -- either its overall findings or its overall
11· · agent by the name of Wozniak.· I think you've        11· · approach or the specific findings of each
12· · probably read about that in the paper.               12· · incident?
13· · Q.· · · · ·Yes.· So what communication did you or    13· · A.· · · · ·Did we keep track.· We maintained a
14· · your firm have with Agent Wozniak?                   14· · spreadsheet of all of the investigations and we
15· · A.· · · · ·Very little.                              15· · maintained a column that said what the final
16· · Q.· · · · ·Did you transmit information that you     16· · finding was.
17· · might have had about particular matters to his       17· · Q.· · · · ·All right.· We do have those
18· · attention?                                           18· · spreadsheets.· And I think we're going to figure
19· · A.· · · · ·We did not.                               19· · out how to share screen them with you in a minute.
20· · Q.· · · · ·Did Agent Wozniak contact you during      20· · · · · · · ·Let's do this.· I know we just took a
21· · the course of the Columbus investigations to ask     21· · break a little while ago, but let me go to the
22· · questions about events or situations that he         22· · breakout room with my team, and I want to figure
23· · thought you knew about?                              23· · out the most efficient way to do this.
24· · A.· · · · ·He e-mailed once or twice related to      24· · A.· · · · ·Okay.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 70                                                    Page 72


·1· · Q.· · · · ·It's 11:29.· Let's do 10 minutes and      ·1· · available to conclude anything; is that fair?
·2· · then we'll figure this out.                          ·2· · A.· · · · ·Correct.· Even to conclude kind of next
·3· · A.· · · · ·Okay.                                     ·3· · steps that would be useful.
·4· · · · · · · ·(A short recess is taken.)                ·4· · Q.· · · · ·But the majority of them there was some
·5· · BY MR. MARSHALL:                                     ·5· · conclusion whether it was sustained, not
·6· · Q.· · · · ·All right.· Why don't you share screen    ·6· · sustained, unfounded or exonerated, right?
·7· · the memo, Director Pettus's memo to the Mayor that   ·7· · A.· · · · ·We issued a conclusion in each,
·8· · we were just looking at.                             ·8· · regardless of the number of steps we reached prior
·9· · · · · · · ·All right.· So go to the top of page 3    ·9· · to reaching that conclusion.
10· · -- I'm sorry.· Go back to the top of page 2.         10· · Q.· · · · ·If you couldn't -- if you didn't have
11· · · · · · · ·All right.· Jenni, as I understand it,    11· · enough information to determine what happened,
12· · there was a winnowing out process that resulted in   12· · what would be the finding?
13· · your firm getting a certain number of things to      13· · A.· · · · ·Generally, ideally it would be not
14· · investigate, right?                                  14· · sustained.· I do believe there were a few places
15· · A.· · · · ·Yes.                                      15· · where people may have reached unfounded also
16· · Q.· · · · ·Did you or any members of your firm       16· · because of a lack of information.
17· · play any role in that winnowing out process?         17· · · · · · · ·MR. MARSHALL:· Sam, scroll down to the
18· · A.· · · · ·No.                                       18· · bottom to those definitions again.
19· · Q.· · · · ·Do you know what criteria -- hold on      19· · BY MR. MARSHALL:
20· · one second.                                          20· · Q.· · · · ·I'm just going to read these into the
21· · · · · · · ·Do you know what criteria the division    21· · record as we move along here.· Sustained means the
22· · applied in determining whether a matter should be    22· · allegation of excessive force is supported by a
23· · investigated as an excessive force allegation?       23· · preponderance of the evidence.· Not sustained
24· · A.· · · · ·I don't know if it was the division or    24· · means the allegation of excessive force is not

                                             Page 71                                                    Page 73


·1· · the department.· But also, no, I don't know what     ·1· · supported or refuted by a preponderance of the
·2· · criteria they used.                                  ·2· · evidence.· Unfounded means the allegation of
·3· · Q.· · · · ·All right.· It could have been the        ·3· · excessive force is refuted by a preponderance of
·4· · division or the Department of Public Safety or       ·4· · the evidence.· And exonerated means the evidence
·5· · both, right?                                         ·5· · indicates the force occurred but the actions were
·6· · A.· · · · ·Yeah, I don't know who it was.            ·6· · lawful and no misconduct was substantiated.· And
·7· · Q.· · · · ·But what you do know is that only X       ·7· · then there's withdrawn where the complainant
·8· · number of matters came to your firm's attention to   ·8· · retracted their allegations.· Did I read those
·9· · be determined?                                       ·9· · right?
10· · A.· · · · ·That's correct.                           10· · A.· · · · ·You did.
11· · Q.· · · · ·And I think you said you issued 49        11· · Q.· · · · ·And how would you determine -- it looks
12· · total reports?                                       12· · to me like there's an overlap between not
13· · A.· · · · ·Correct.                                  13· · sustained and unfounded, and that is a situation
14· · Q.· · · · ·Some of those reports involved multiple   14· · where the allegation is not support -- is refuted
15· · individuals complaints or multiple situations,       15· · I should say by a preponderance of the evidence.
16· · right?                                               16· · Do you see that overlap?
17· · A.· · · · ·Correct.                                  17· · A.· · · · ·I do.
18· · Q.· · · · ·But altogether it was a total of 49,      18· · Q.· · · · ·How did you decide what finding to make
19· · and I think they're titled investigation reports     19· · if you had a situation where the allegation is
20· · for use of force incidents during protests, right?   20· · refuted by a preponderance of the evidence?
21· · A.· · · · ·I believe that that's the title for all   21· · A.· · · · ·Typically there would be a
22· · of them, yes.                                        22· · conversation.· So I had a teammate, personally
23· · Q.· · · · ·Some of them were real short reports      23· · Lauren Larrick, and we would have a conversation
24· · because there just wasn't enough information         24· · about that conclusion and where we landed on it.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 74                                                    Page 76


·1· · And I'm hesitating because I reviewed a report       ·1· · Q.· · · · ·Yeah, that brings me to these
·2· · last night where I think upon further reflection     ·2· · questions.· So if you've got a -- let's just take
·3· · we may have -- we maybe should have done something   ·3· · a complaint about pepper spray.· Your firm handled
·4· · differently, reached a not sustained rather than     ·4· · several of those I take it?
·5· · unfounded.· At the time, however, when we would      ·5· · A.· · · · ·That's correct.
·6· · review these, we would look and say do we have       ·6· · Q.· · · · ·All right.· So the question is whether
·7· · enough and then decide whether -- whether we had     ·7· · the use of pepper spray, mace or what they call
·8· · enough information, and if so what that              ·8· · pepper spray was -- the use of it was excessive
·9· · information demonstrated and then decide together    ·9· · force or not.· That's the question.· Are you with
10· · on a conclusion.                                     10· · me?
11· · Q.· · · · ·Based on your training from the City,     11· · A.· · · · ·I am.
12· · what difference does it make if you find not         12· · Q.· · · · ·In a situation where you just can't
13· · sustained versus unfounded?                          13· · determine whether or not the use of it was
14· · A.· · · · ·What difference does it make as far as    14· · excessive, what's the finding?
15· · results in the officer -- for the officer, none.     15· · A.· · · · ·If I can't determine whether the use of
16· · Q.· · · · ·Why would you be worried about -- you     16· · it was success -- was excessive, pardon me, I
17· · said you reviewed a report where you thought,        17· · would ideally conclude that it was not sustained.
18· · well, this one maybe should have been not            18· · Q.· · · · ·So this report you read last night you
19· · sustained rather than unfounded.· Why does it make   19· · thought you might want to -- it may be have been
20· · a difference?                                        20· · better designated as not sustained, even though
21· · A.· · · · ·To be more precise.                       21· · the result for the officer is no different, right?
22· · Q.· · · · ·But I --                                  22· · A.· · · · ·Correct.
23· · A.· · · · ·Because of my own dedication to being     23· · Q.· · · · ·Okay.· Are you going to submit a
24· · accurate.                                            24· · correction to that report?

                                             Page 75                                                    Page 77


·1· · Q.· · · · ·Yes, I understand that.· But I'm          ·1· · A.· · · · ·I didn't ever give that consideration.
·2· · confused.                                            ·2· · So I don't know.
·3· · A.· · · · ·Sure.                                     ·3· · Q.· · · · ·All right.· What do you do if you have
·4· · Q.· · · · ·Maybe it's just me.· But not sustained    ·4· · a balance of the evidence?· That is, from the best
·5· · can be found if the allegation is refuted by a       ·5· · investigation you can do, the evidence on either
·6· · preponderance of the evidence and unfounded can be   ·6· · side is equally balanced, what's the finding
·7· · found if the allegation is refuted by a              ·7· · there?
·8· · preponderance of the evidence.· It's the same        ·8· · A.· · · · ·It would be not sustained.
·9· · standard, right?                                     ·9· · Q.· · · · ·What if you cannot identify the officer
10· · A.· · · · ·The allegation -- no.· I would not read   10· · that did the act on the video or did the act
11· · them as the same standard.· I would say not          11· · alleged?· Whether or not there was a video.
12· · sustained is the allegation of excessive force is    12· · A.· · · · ·Well, depending on what it showed --
13· · not supported by a preponderance of the evidence     13· · because again remember that the use of pepper
14· · or is -- and/or, right, is not refuted by a          14· · spray also considers facts and circumstances
15· · preponderance of the evidence.· So you can't reach   15· · around it, including de-escalation efforts,
16· · a conclusion is -- is where my -- the way I would    16· · including there was a subjective element of
17· · interpret not sustained.                             17· · whether the officer feared for his or her own
18· · Q.· · · · ·All right.· So not sustained is I don't   18· · safety or the safety of others.· So the lack of --
19· · know if it's refuted by a preponderance of the       19· · or the inability to identify an officer makes it
20· · evidence; is that what you're saying?                20· · more likely that you're going to reach a
21· · A.· · · · ·Yes.                                      21· · conclusion of not sustained.
22· · Q.· · · · ·Meaning I can't tell one way or the       22· · Q.· · · · ·What if it's clear that the officer --
23· · other?                                               23· · and let's take the example where you've got a
24· · A.· · · · ·Correct.                                  24· · complaint that someone was pepper sprayed and they

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 78                                                    Page 80


·1· · think it was excessive force, the civilian who got   ·1· · call it a she-said-she-said situation, right?
·2· · pepper sprayed thinks it's excessive force.· And     ·2· · You've got a civilian who says excessive force.
·3· · there's video evidence available that makes you      ·3· · You've got an officer who says, no, I did it and
·4· · conclude that this might be excessive force or the   ·4· · it was appropriate for these reasons.· And that's
·5· · preponderance is the use of pepper spray was not     ·5· · all you've got.· You don't have any video.· You
·6· · appropriate under those circumstances so it was      ·6· · don't have any other witnesses.· And you don't
·7· · excessive.· But you can't -- the first question is   ·7· · have any other information about the particular
·8· · you can't identify the officer as a Columbus         ·8· · circumstances of that individual situation.· It's
·9· · division officer.· You don't know -- it's a law      ·9· · straight up she-said-she-said.· Are you with me?
10· · enforcement officer of some kind, you don't know     10· · A.· · · · ·I'm following you.
11· · where they're from and you can't tell if they're     11· · Q.· · · · ·All right.· What do you do in that
12· · Columbus or not.· What do you do in that             12· · situation?
13· · situation?                                           13· · A.· · · · ·I think it's going to be in part a
14· · A.· · · · ·Again, that's a pretty limited number     14· · credibility determination, the credibility of the
15· · of facts and doesn't take into consideration the     15· · officer.
16· · entirety of the policy.· But the individual team     16· · Q.· · · · ·Okay.
17· · would have to look at that and determine they were   17· · A.· · · · ·And whether you believe him or her to
18· · going to land on not sustained or unfounded.         18· · be telling the truth and what they're pointing to
19· · Q.· · · · ·It would either be not sustained or       19· · as their reasons for doing it.· It's not simply
20· · unfounded if you can't identify whether or not the   20· · that they provide reasons, but it's that they are
21· · officer is even a Columbus division officer,         21· · -- their reasons you believe are credible based on
22· · correct?                                             22· · their perception that there's a fear of harm to
23· · A.· · · · ·Yes.· Because we can't sustain an         23· · themselves or others or that they were preventing
24· · allegation against a division officer if we don't    24· · the commission of a crime or any of the other

                                             Page 79                                                    Page 81


·1· · know for a fact that it is in fact a division        ·1· · number of circumstances listed within the policy.
·2· · officer.                                             ·2· · That's going -- that's going to lead you to your
·3· · Q.· · · · ·All right.· So then my next question is   ·3· · conclusion.
·4· · it's clear from the video evidence that it's a       ·4· · Q.· · · · ·Did you have any situations like that,
·5· · division officer, but despite your best efforts      ·5· · where you had to make a determination about either
·6· · you can't identify who.· Do you follow my example?   ·6· · the credibility of the officer or of the
·7· · A.· · · · ·I do.                                     ·7· · complainant?
·8· · · · · · · ·And so it would most likely result in a   ·8· · A.· · · · ·I don't recall specifically.· I'd have
·9· · not sustained or an unfounded conclusion.            ·9· · to look at the individual reports.
10· · Q.· · · · ·Well, how could it result in sustained    10· · Q.· · · · ·Do you know whether anyone else at the
11· · if you can't identify who the officer is?            11· · firm did, that they conferred with you about,
12· · A.· · · · ·Correct.· I said a not sustained or an    12· · where they were saying I can't figure this one
13· · unfounded.                                           13· · out, I've got to decide who's telling the truth?
14· · Q.· · · · ·Right.· You said most likely a not        14· · A.· · · · ·I don't recall that conversation with
15· · sustained or unfounded.· So, sorry, I'm parsing      15· · anyone, no.
16· · your words.                                          16· · Q.· · · · ·Did you have video evidence available
17· · A.· · · · ·Yeah.· I --                               17· · for a majority of the 49 events that you
18· · Q.· · · · ·In the situation where you know it's a    18· · investigated?
19· · division officer based upon the evidence, but you    19· · A.· · · · ·Yes.· I think that's correct.
20· · -- and despite your best efforts you can't           20· · · · · · · ·MR. MARSHALL:· Let's go to the
21· · identify who it is, that's either not sustained or   21· · spreadsheets.· And, Sam, if you could share the
22· · unfounded, right?                                    22· · one you got by e-mail.· I think we'll be able to
23· · A.· · · · ·Yes.                                      23· · see all the tabs.
24· · Q.· · · · ·Now, what about a -- these days we'll     24· · · · · · · ·Before we -- we're going to look at

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 82                                                    Page 84


·1· · this here in a second.                               ·1· · information did you send back to Director Bourke?
·2· · · · · · · ·And does that give us a view of all the   ·2· · A.· · · · ·There were only a few that we sent back
·3· · tabs, Sam, or does it need to be spread out?         ·3· · to Director Bourke.
·4· · · · · · · ·MR. SCHLEIN:· Yeah, I think you can see   ·4· · Q.· · · · ·Did any of them come back for further
·5· · them kind of where my curser is here on the          ·5· · investigation?
·6· · bottom.                                              ·6· · A.· · · · ·Yes.
·7· · · · · · · ·MR. MARSHALL:· Ah, all right.             ·7· · Q.· · · · ·Do you know what percentage or how
·8· · BY MR. MARSHALL:                                     ·8· · many?
·9· · Q.· · · · ·So now we're on the tab called            ·9· · A.· · · · ·I don't.
10· · Incomplete.                                          10· · Q.· · · · ·Was it all of them or only some of
11· · A.· · · · ·Oh, this.· Okay.                          11· · them?
12· · Q.· · · · ·All right.· We'll look at this in a       12· · A.· · · · ·I don't know, John.
13· · second, Jenni.· Before we get there, I was asking    13· · Q.· · · · ·Okay.· We are looking at the first tab
14· · you about videos.· Was it your direction from the    14· · of the spreadsheet that was provided to us.· Is
15· · City that if in review of a video you saw what you   15· · this -- do you recognize this first of all, Jenni,
16· · thought might be excessive use of force by a law     16· · as a spreadsheet that you created, or was this
17· · enforcement officer that you were supposed to        17· · created by someone else?
18· · further investigate that event?                      18· · A.· · · · ·We did not create this spreadsheet.
19· · A.· · · · ·Yes.· Are you asking about if we          19· · Q.· · · · ·Have you seen it before?
20· · identified something other than what we believed     20· · A.· · · · ·Maybe.
21· · the original complaint to be?                        21· · Q.· · · · ·Okay.
22· · Q.· · · · ·Well, if you were looking at a video      22· · A.· · · · ·I don't recall specifically seeing this
23· · that were giving you information about the           23· · spreadsheet.· But that doesn't mean that I didn't
24· · original complaint, you were simply looking at it    24· · see it at some point.

                                             Page 83                                                    Page 85


·1· · to evaluate that original complaint, right?          ·1· · Q.· · · · ·All right.· You may have seen a
·2· · A.· · · · ·We were.· But there were some instances   ·2· · spreadsheet similar to this that sort of listed
·3· · where we also identified something else that         ·3· · the various items that BakerHostetler might have
·4· · looked like a potential use of force incident, and   ·4· · been investigating; is that fair?
·5· · we would send that back through Assistant Director   ·5· · A.· · · · ·That's fair.
·6· · Bourke and ask for her direction about whether we    ·6· · Q.· · · · ·Do you know who created these
·7· · should investigate that incident further as well.    ·7· · spreadsheets?
·8· · Q.· · · · ·Okay.· And that could include             ·8· · A.· · · · ·Would you mind looking at the other
·9· · additional force involving the same cast of          ·9· · tabs for me?· Let me take --
10· · characters or could it also include use of force     10· · · · · · · ·MR. MARSHALL:· Sam, do under review.
11· · separate and apart from the complainant and the      11· · A.· · · · ·Okay.· And then the last one, completed
12· · officers you were looking at?                        12· · use of force.
13· · A.· · · · ·The second.· It could also contain        13· · · · · · · ·Okay.· So I believe that this
14· · something separate and apart from the officers we    14· · spreadsheet was created by IAB, and it relates
15· · were originally directed to investigate or the       15· · specifically to the use of force forms that were
16· · original incident.                                   16· · created by officers related to the protests.
17· · Q.· · · · ·So it could be both, right?               17· · Q.· · · · ·Okay.· When you say this spreadsheet,
18· · A.· · · · ·Correct.                                  18· · do you mean the completed or all three of these?
19· · Q.· · · · ·And then you'd send that back to          19· · A.· · · · ·All three of those tabs.· So the
20· · Director Bourke and the safety director's office     20· · entirety of the workbook I believe was created by
21· · about whether it should come back to you for         21· · IA, and I believe that that is what they used to
22· · further investigation, right?                        22· · document the use of force reports or forms that
23· · A.· · · · ·Correct.                                  23· · they were forwarding to us.
24· · Q.· · · · ·How many such either videos or other      24· · Q.· · · · ·Okay.· So they were simply documenting

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 86                                                    Page 88


·1· · what they were sending on to BakerHostetler at the   ·1· · understand that they were overlapping, that there
·2· · point in time in which they were required to         ·2· · were some individuals who may have called IAB with
·3· · deliver all of that to you for your investigation?   ·3· · a complaint who also sent an e-mail, or two people
·4· · A.· · · · ·Yes.· I think that's right.               ·4· · reported the same incident to the two individual
·5· · Q.· · · · ·Yeah.· I took the deposition of           ·5· · places.· IAB was directed -- once we kind of came
·6· · Lieutenant Bela Bernhardt.· Have you met             ·6· · to that realization, IAB was directed to stop
·7· · Lieutenant Bernhardt, talked to him?                 ·7· · their investigations and to forward what they had
·8· · A.· · · · ·I've never met him.· I may have talked    ·8· · to us so that we could try to put the puzzle
·9· · to him once.· I do recall seeing his name in my      ·9· · pieces together.· But this isn't related
10· · inbox however.                                       10· · necessarily to when they sent the investigations
11· · Q.· · · · ·You know he's one of the two lieutenant   11· · to us.· This chart is related to when they
12· · commanders of internal affairs, right?               12· · collected the use of force reports, cataloged them
13· · A.· · · · ·Correct.                                  13· · and forwarded them to us.
14· · Q.· · · · ·All right.· He testified that there       14· · · · · · · ·MR. MARSHALL:· Okay.· Let's take a
15· · came a point in time, he couldn't give me an exact   15· · sample use of force report and, Sam, you can bring
16· · date, but I think it was in June sometime that he    16· · up 42 is a good example.
17· · was told to stop working on any protest              17· · BY MR. MARSHALL:
18· · complaints, any complaints arising out of the        18· · Q.· · · · ·All right.· Do you see the document
19· · protests and package it all up basically and get     19· · that has the Exhibit 42 in the upper right-hand
20· · it to BakerHostetler.· Does that sound like what     20· · corner?
21· · happened?                                            21· · A.· · · · ·I do.
22· · A.· · · · ·No.                                       22· · Q.· · · · ·All right.· And do you recognize this
23· · Q.· · · · ·Tell me what happened from your           23· · as an example of a use of force report from the
24· · perspective.                                         24· · Columbus Division of Police?· And this particular

                                             Page 87                                                    Page 89


·1· · A.· · · · ·Oh, okay.· Let me figure out where to     ·1· · one involves an officer named Mark George.
·2· · start for you.· So we received complaints, citizen   ·2· · A.· · · · ·I do.
·3· · complaints that came through two sources.· The       ·3· · Q.· · · · ·Was this one that you looked into by
·4· · first source, and I believe the original memo that   ·4· · any chance?
·5· · Director Pettus prepared, was focusing on the        ·5· · · · · · · · · · · · ·- - - - -
·6· · reportCPD e-mail address.                            ·6· · · · · · ·Thereupon, Exhibit 42 is marked for
·7· · Q.· · · · ·Okay.                                     ·7· · purposes of identification.
·8· · A.· · · · ·So complaints, citizen complaints that    ·8· · · · · · · · · · · · - - - - -
·9· · came through that e-mail address went through the    ·9· · A.· · · · ·I can't tell from here.· What's the
10· · process we've already discussed, and those were      10· · date of --
11· · forwarded to us by Assistant Director Bourke.· At    11· · Q.· · · · ·May 31st?
12· · the same time that that e-mail address was set up    12· · A.· · · · ·-- incident?· I need to see the whole
13· · and was receiving complaints from citizens, there    13· · thing.
14· · were some citizens who were also lodging             14· · Q.· · · · ·Okay.
15· · complaints with IAB through the normal citizen       15· · A.· · · · ·And we could --
16· · complaint process.· So that e-mail was well          16· · Q.· · · · ·Well, let me start with this question
17· · outside kind of the normal practice, that            17· · though.
18· · reportCPD e-mail.· Some citizens directly            18· · A.· · · · ·Yeah.
19· · contacted IAB.                                       19· · Q.· · · · ·You recognize the form as a division
20· · · · · · · ·During the course of our investigation,   20· · use of force report, right?
21· · and as we were kind of wrapping our arms around      21· · A.· · · · ·Correct.
22· · what all data was available to us and should be      22· · Q.· · · · ·Did BakerHostetler receive one of these
23· · reviewed, we came to understand that there were      23· · reports or perhaps multiple reports for each of
24· · also these IAB investigations, and we started to     24· · the incidents that it investigated?

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 90                                                    Page 92


·1· · A.· · · · ·No.· BakerHostetler requested use of      ·1· · A.· · · · ·Maybe.· I'd need to look at it and see,
·2· · force reports related to each incident that we       ·2· · John.
·3· · investigated, but we didn't always receive one.      ·3· · Q.· · · · ·Okay.· Well, let's take a break and do
·4· · Q.· · · · ·Do you know why you didn't get one for    ·4· · that.· I don't think I have more than about an
·5· · some of the incidents?                               ·5· · hour or so to go.
·6· · A.· · · · ·It could be any number of things.· One    ·6· · A.· · · · ·Okay.
·7· · could -- one number -- I'm sorry.· One reason        ·7· · Q.· · · · ·And it is now 12:07.· What's your
·8· · might be that an officer didn't complete a use of    ·8· · preference?· Do you want to take a break until
·9· · force report related to that incident.· Another      ·9· · 12:30 and get a bite and do that and then finish
10· · reason might be that we weren't able to match up     10· · up, we'll finish up around 1:30ish?
11· · the date and time of the allegations against a use   11· · A.· · · · ·Okay.
12· · of force report that was provided to us, we didn't   12· · Q.· · · · ·Up to you all, is that -- does that
13· · find one that matched.· Another would be there       13· · make sense?· Or do you want to take a shorter
14· · were some inaccuracies in the use of force           14· · break?· I don't -- doesn't matter to me.
15· · reports.· So we might not have found -- found ones   15· · · · · · · ·MS. TANOURY:· I'm fine with whatever
16· · that relate, you know, we did our best to identify   16· · Jenni is most comfortable with.· If you want to
17· · those.· And then there could be any number of        17· · take a short lunch, we can do that, Jenni.
18· · other reasons, but those are the big ones that       18· · Q.· · · · ·We're going to need 10 minutes anyway
19· · come to mind.                                        19· · for you to see if you can figure out what's on the
20· · Q.· · · · ·Did BakerHostetler track in any kind of   20· · spreadsheet.
21· · summary or chart format the numbers of -- out of     21· · A.· · · · ·Yeah.· Let's come back together at
22· · the 49 reports, how many were sustained, not         22· · 12:30.· To the extent -- and I know we've talked
23· · sustained, unfounded, exonerated or withdrawn?       23· · about this previously.· If we're able to be done
24· · Did it track those numbers?                          24· · by 3:00, I'm good with whatever we do before that.

                                             Page 91                                                    Page 93


·1· · A.· · · · ·We have our own spreadsheet that          ·1· · Q.· · · · ·Yeah.· No.· We'll be done by 3:00.
·2· · indicates the findings in those, yes.                ·2· · A.· · · · ·Okay.· Excellent.
·3· · Q.· · · · ·Is that a spreadsheet you have            ·3· · · · · · · ·MR. MARSHALL:· Yeah.· Okay.· Yeah.
·4· · available to you today from where you sit?           ·4· · Probably well before.· Okay.· Let's break until
·5· · A.· · · · ·No.                                       ·5· · 12:30.
·6· · Q.· · · · ·Any chance you can retrieve it for us     ·6· · · · · · · ·THE WITNESS:· Okay.· Thank you.
·7· · today?                                               ·7· · · · · · · ·MR. MARSHALL:· Thanks.
·8· · A.· · · · ·I wouldn't know how to send it to you     ·8· · · · · · · ·(A short recess is taken.)
·9· · in all honesty.· Like, I don't know how to           ·9· · BY MR. MARSHALL:
10· · retrieve it and send it.· I'm sure that I could do   10· · Q.· · · · ·All right.· Thanks for pulling up the
11· · that for you at some point.                          11· · spreadsheet.· And Sam is going to share here in a
12· · Q.· · · · ·Is it an Excel spreadsheet or --          12· · minute.· I don't know if you've done the math that
13· · A.· · · · ·It's -- I don't -- I'm not the -- I'm a   13· · I asked you to do.· But let me just start with
14· · user of the spreadsheet, not the owner.· I think     14· · that.· Were you able to determine from -- well,
15· · it's Excel.· I think it's housed on Teams.· But I    15· · first of all, maybe we should just identify the
16· · know that we've tried to kind of encapsulate that    16· · spreadsheet.· So, Sam, go ahead.
17· · and share it with people and it doesn't work very    17· · · · · · · ·All right.· Jenni are we looking at the
18· · well because it's very large.                        18· · investigations tab or at least a portion of it for
19· · Q.· · · · ·All right.· Is there any way you can      19· · the BakerHostetler master log regarding use of
20· · look at it to answer a question like -- I'll give    20· · force investigation spreadsheet that you mentioned
21· · you an example -- how many of the 49 were            21· · before the break?
22· · sustained, how many were not sustained, how many     22· · A.· · · · ·You are.· We are.
23· · were unfounded?· Is that something you could do      23· · Q.· · · · ·All right.· And you've given us by
24· · for us by just looking at it?                        24· · e-mail or the city attorney has given us by e-mail

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 94                                                    Page 96


·1· · the complete spreadsheet, right?                     ·1· · well, we would have -- if you could scroll up for
·2· · A.· · · · ·Correct.                                  ·2· · me, Sam, on triage.· Keep on going.· It will be
·3· · Q.· · · · ·I see it as having two tabs, one          ·3· · easier to talk specifics.· Okay.· So pause.· If
·4· · investigations, which reflects -- does that          ·4· · you scroll down a little bit or even where we are,
·5· · reflect an entry for all of the investigations you   ·5· · let's just sit tight.· You'll see on line 20 or
·6· · did, all 49?                                         ·6· · line 21, 2-19, do not use, CBH 19.· That's because
·7· · A.· · · · ·It reflects all of the full               ·7· · we determined that 2-19 and 19 were the same
·8· · investigations that we did, yes.                     ·8· · incident.
·9· · Q.· · · · ·Are there some that were not full         ·9· · Q.· · · · ·Okay.
10· · investigations?                                      10· · A.· · · · ·So we were sent one as triage and one
11· · A.· · · · ·Correct.· If you look at the triage       11· · as a complaint.· And then conducting the
12· · tab, you'll see like at the very -- the last         12· · investigation, we realized those were actually
13· · column.                                              13· · related, so we moved that over as part of the 19
14· · Q.· · · · ·Yeah.                                     14· · investigation.
15· · A.· · · · ·Yep.· He's on it.                         15· · Q.· · · · ·So if you look through both tabs here
16· · · · · · · ·And you'll see that some were closed.     16· · and figure out what got moved together or
17· · It will say, for example, 202 is what we're          17· · something else happened to it, you'd come up with
18· · looking at now, closed and submitted on 9-4.· Of     18· · a total of 49 investigation reports, is that what
19· · the 49 documents that we submitted to the City,      19· · you're saying?
20· · one of those relates to 202.· It's just going to     20· · A.· · · · ·Correct.· 49 submissions to the City.
21· · be a significantly smaller report from us than       21· · Q.· · · · ·Okay.
22· · those related -- that are on the investigations      22· · A.· · · · ·With the investigation reports.
23· · tab.                                                 23· · Q.· · · · ·All right.· So let me understand each
24· · · · · · · ·MR. MARSHALL:· All right.· Sam, scroll    24· · of the columns here.· Some of them are obvious.

                                             Page 95                                                    Page 97


·1· · down.· Tell me how many BakerHostetler numbers are   ·1· · There's a BakerHostetler number that you use, and
·2· · on the triage sheet here.· I see eight on the        ·2· · I think you said if it -- if it starts with a 2 in
·3· · screen in front of me.· Scroll all the way down to   ·3· · this column, it was -- it's started as a triage,
·4· · where it stops.                                      ·4· · right?
·5· · BY MR. MARSHALL:                                     ·5· · A.· · · · ·That's correct.
·6· · Q.· · · · ·It looks like there are 20, 30 maybe.     ·6· · Q.· · · · ·All right.· And document type was the
·7· · A.· · · · ·Yeah.· I think 30.                        ·7· · complaint document or the initial information you
·8· · Q.· · · · ·Now, does that mean there are only 19     ·8· · got?
·9· · on the other sheet?                                  ·9· · A.· · · · ·It was, yeah, where the -- how the
10· · A.· · · · ·No.· Because if you look at -- so let     10· · complaint came into the City.
11· · me start with this was a working document that is    11· · Q.· · · · ·Okay.· And then document link is a link
12· · not perfect.· But we were trying to capture to the   12· · to the BakerHostetler database that contains
13· · best of our ability what came into us and how we     13· · documents related to that complaint?
14· · moved it through our process.· So if you look at     14· · A.· · · · ·Correct.
15· · the very last one, so it's on line 31, but it says   15· · Q.· · · · ·Date received, is that date received by
16· · 2-29, moved to investigations.· And you can also     16· · the City or by the law firm?
17· · see on line 29, 2-27, moved to investigations tab.   17· · A.· · · · ·By the City.
18· · Q.· · · · ·Yes.· I see that, yep.                    18· · Q.· · · · ·70-day draft to Jeremiah.· What is that
19· · A.· · · · ·So those were cases that were sent to     19· · column for?
20· · us as triage, we determined that we should -- we     20· · A.· · · · ·Well, it ended up irrelevant, John.
21· · had enough to do a further investigation so we       21· · Q.· · · · ·Okay.
22· · moved them to the investigations tab for further     22· · A.· · · · ·As I recall, this was aspirational.· So
23· · completion.                                          23· · originally we anticipated trying to have the
24· · · · · · · ·In addition, you would also see --        24· · investigations completed and a draft completed by

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 98                                                  Page 100


·1· · 70 days from the date the complaint was submitted    ·1· · 90 days?
·2· · to the City.· I don't think we met any of those      ·2· · A.· · · · ·Yes.· There were a few where we sought
·3· · because it took so long for us to receive the        ·3· · extensions beyond the 90 days.· But our
·4· · data.                                                ·4· · overarching goal was to meet the 90-day deadline.
·5· · Q.· · · · ·Okay.                                     ·5· · Q.· · · · ·The assigned investigators would be
·6· · A.· · · · ·The plan was also that Jeremiah Wood      ·6· · from your firm?
·7· · would be the person to review all of the reports.    ·7· · A.· · · · ·Correct.
·8· · As time went on, we decided that I would be the      ·8· · Q.· · · · ·I think the rest of these are
·9· · one to do that instead.                              ·9· · self-explanatory.· Other than evidence provided by
10· · Q.· · · · ·So did you end up reviewing all of the    10· · complainant, was that column if there was specific
11· · reports before they were submitted?                  11· · photographic or video evidence to put that in
12· · A.· · · · ·I did.                                    12· · there?
13· · Q.· · · · ·Did you change any of the findings upon   13· · A.· · · · ·That was its intent, yes.· I would not
14· · review?                                              14· · say that that was done consistently.
15· · A.· · · · ·If I -- I don't recall.· If I did, it     15· · Q.· · · · ·Okay.· I think the rest of these
16· · was more a matter of ensuring the wording was        16· · columns are understandable.· Let's go to the end.
17· · correct, not changing the conclusion.· So, for       17· · · · · · · ·MR. MARSHALL:· Keep scrolling further
18· · example, if we worded the allegation against the     18· · along there, Sam.· Stop for a second.
19· · officer as -- make sure I get this right -- as an    19· · BY MR. MARSHALL:
20· · excessive use of force, it would be inappropriate    20· · Q.· · · · ·Conflict check for subject officer.· Do
21· · to conclude that the officer was exonerated          21· · you see that column?
22· · because you could never have an exoneration of an    22· · A.· · · · ·I do.
23· · excessive use of force, because by definition an     23· · Q.· · · · ·What does that mean?
24· · excessive force would be outside of policy.· But     24· · A.· · · · ·We ran a conflict check for individual

                                             Page 99                                                  Page 101


·1· · if we worded it so that it said excessive use of     ·1· · officers to ensure we didn't have a conflict with
·2· · force and we concluded that the officer was within   ·2· · that officer.· We didn't identify any throughout
·3· · policy, we would conclude that that was unfounded    ·3· · the time.
·4· · or potentially not -- well, not sustained would be   ·4· · Q.· · · · ·Okay.· Meaning your firm had
·5· · another option.· So it was things like that.         ·5· · represented the officer or her or his family or
·6· · Ensuring that we were using the right words but      ·6· · something, that's what you mean by that?
·7· · not changing the conclusions that the team           ·7· · A.· · · · ·Correct.
·8· · reached.                                             ·8· · Q.· · · · ·Okay.· Focus officer, witness officer,
·9· · Q.· · · · ·Okay.· Who wrote the summary of           ·9· · I see a lot of not applicable.· Tell me what those
10· · complaint column in this spreadsheet?                10· · columns mean and --
11· · A.· · · · ·Who wrote a summary of complaint.· Got    11· · A.· · · · ·Well, I think the not applicable is
12· · it.· We had different people throughout the course   12· · just because of what -- where we're looking on the
13· · of time who would fill in this summary of            13· · spreadsheet right now.
14· · complaint.· I think initially for the first batch    14· · Q.· · · · ·Okay.
15· · of cases we received because the cases came in       15· · A.· · · · ·Because we had two in lines 21 and 23,
16· · over time, for the first batch I believe that        16· · I think both got transferred, so they didn't
17· · Allison Thomas just gave us a general summary.       17· · finish --
18· · And then as time went on, there were others who      18· · Q.· · · · ·Ah.
19· · put that in, including sometimes the actual team     19· · A.· · · · ·-- inputting this data here.
20· · that did the investigation.                          20· · Q.· · · · ·I see.· All right.
21· · Q.· · · · ·Okay.· Obviously, going back on the       21· · · · · · · ·So you would know if there -- the focus
22· · columns, we've got a column for 90 day final DL.     22· · officer should always be filled out if this was
23· · Did that end up being not -- you couldn't follow     23· · not transferred or something else happened, right?
24· · that precisely because some of them took more than   24· · A.· · · · ·If it was identified at the very

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 102                                                   Page 104


·1· · beginning.· Some of the complaints it took us a      ·1· · experiencing during the break.
·2· · while to determine who the focus officer was.· And   ·2· · Q.· · · · ·He's already got COVID, you know, so it
·3· · I am not certain that the teams would go back and    ·3· · doesn't matter.
·4· · fill that in if they were partway through the        ·4· · · · · · · ·All right.· So at the end of the
·5· · investigation.                                       ·5· · triage, you're going to determine if it was either
·6· · Q.· · · · ·There were times that you could not       ·6· · closed and submitted with some kind of report or
·7· · identify the officer, though, right?                 ·7· · put back into the main investigations column -- or
·8· · A.· · · · ·That's also true, yes.                    ·8· · bucket, right?
·9· · Q.· · · · ·Okay.· I'm going to guess you looked at   ·9· · A.· · · · ·Generally, yes.
10· · quite a bit of video during the course of these      10· · Q.· · · · ·Okay.· It looks like this number,
11· · investigations?                                      11· · BakerHostetler No. 228 was not sustained closed
12· · A.· · · · ·I did.                                    12· · and submitted right out of the triage, in other
13· · Q.· · · · ·Give me a rough estimate of how many      13· · words it went -- it -- you were able to make a
14· · hours you think you looked at.                       14· · determination of not sustained based on what you
15· · A.· · · · ·Oh.· Hundreds.· I -- initially when we    15· · had without doing any further investigation,
16· · got the first batch, I watched every complainant     16· · right?
17· · video that was submitted to us.                      17· · A.· · · · ·I mean, based on what we see on this
18· · Q.· · · · ·Okay.                                     18· · spreadsheet, I would say yes.· But the
19· · A.· · · · ·And then for my individual                19· · investigative report would provide further
20· · investigations, I watched videos after my teammate   20· · details.
21· · Lauren determined that they, you know, applied       21· · Q.· · · · ·Do you know anything about this
22· · because we made pretty big requests for videos. I    22· · particular one?
23· · watched those if --                                  23· · A.· · · · ·Can you -- I'm sorry.· Can we scroll
24· · Q.· · · · ·Did you ever see videos from the          24· · over so I can even see something about it?

                                           Page 103                                                   Page 105


·1· · cameras that are mounted on the Riffe Center which   ·1· · Q.· · · · ·Yeah.· Focus officer Clint Eckenrode.
·2· · is located at the northwest corner of State and      ·2· · A.· · · · ·Can we move so I can see the
·3· · High Streets?· Do you know what I'm talking about?   ·3· · complainant?· That's the easiest.
·4· · A.· · · · ·I do know what you're talking about.      ·4· · Q.· · · · ·Ah, let's see.· Complainant Ms. Pabst.
·5· · And I do not -- I do not believe that I viewed       ·5· · A.· · · · ·Yeah.
·6· · video of that intersection.                          ·6· · Q.· · · · ·It's got Andy Choi who is the news
·7· · Q.· · · · ·Yeah.· Or do you know if you viewed       ·7· · reporter posted three videos, events that occurred
·8· · video taken from cameras mounted on that building    ·8· · at Russell and High?
·9· · that may have been pointed up the street or across   ·9· · A.· · · · ·I do recall seeing some of the videos
10· · the street or down the street or whatever?           10· · for this one, yes.
11· · A.· · · · ·I don't recall being provided videos      11· · Q.· · · · ·Okay.· Do you remember seeing a video
12· · for that intersection.· Like for that -- like on     12· · -- well, ultimately, can you figure out from this
13· · that building.                                       13· · column --
14· · Q.· · · · ·And do you know if the firm was           14· · · · · · · ·MR. MARSHALL:· And, Sam, you can slowly
15· · provided videos from cameras mounted on that         15· · scroll over.
16· · building?                                            16· · Q.· · · · ·Can you figure out from this particular
17· · A.· · · · ·I don't believe so.                       17· · entry what happened?
18· · Q.· · · · ·Let's finish up on this triage sheet.     18· · · · · · · ·MR. MARSHALL:· And, Sam, why don't you
19· · · · · · · ·MR. MARSHALL:· Sam, why don't you         19· · scroll to the end first on 2-28.· Go all the way
20· · scroll down a little on the sheet so that we can     20· · to the -- all the way to the right.· The -- yeah,
21· · see something that's a little more filled in.· All   21· · all the way to the right, the other way.
22· · right.· That's good.· Thanks.· And then scroll       22· · BY MR. MARSHALL:
23· · over.· We'll figure this out.                        23· · Q.· · · · ·All right.· So it looks like the
24· · A.· · · · ·Now Sam is experiencing the pain I was    24· · recommendation was not sustained.· Can you tell

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 106                                                   Page 108


·1· · why from looking at this?                            ·1· · it looks like there's 47.· Is that because what
·2· · A.· · · · ·Can I tell why?· No, I could only guess   ·2· · we're looking at -- is that because there are some
·3· · because based on what I see.                         ·3· · that are just in the triage that resulted in a
·4· · Q.· · · · ·What's your estimate?· I'm not going to   ·4· · report?· I'm just trying to figure out the 49
·5· · hold you to it.· But what do you think happened?     ·5· · number.· I don't doubt it.· I just --
·6· · A.· · · · ·Well, if you -- and I am sorry, Sam, I    ·6· · A.· · · · ·I know.· It's not the easiest math.
·7· · wish I could drive myself to help us.· But if you    ·7· · So, one, I would know that the first two rows
·8· · would scroll to the left a little further.· So if    ·8· · don't count, so that would really put us --
·9· · we pause here, we're looking at kind of under the    ·9· · actually, the first three rows.· So on this
10· · BH investigation header.· Complainant contacted      10· · investigation tab, it would show us 44 rows.
11· · date mode and we made three contacts.· The           11· · There are some that if you were to scroll up, you
12· · complainant was not interviewed, if you see          12· · would identify were -- ended up referred for
13· · persons to interview.· My surmise based on this      13· · criminal.· So we kept a line for that and then
14· · alone is that perhaps the complainant chose not to   14· · made a note that it had been referred for criminal
15· · participate.· Commander Eckenrode is a pretty        15· · based on the City's direction.· There was one or
16· · senior -- that's a senior rank.· So I would look     16· · two that were referred back as outside the scope
17· · at this and say that I believe they looked at an     17· · of our investigation, so once we interviewed the
18· · after action report or something that was more       18· · complainant or looked at the evidence and
19· · from a big picture standpoint to try to see if       19· · conferred with the City, it was determined that
20· · they could narrow down anybody who might have been   20· · that was not really a use of force related to the
21· · involved in what they saw on the video.              21· · protests.· There -- and so those were referred
22· · Q.· · · · ·Okay.· And because they couldn't get a    22· · back.· There's some that are combined, so I'm
23· · response from the complainant or get any further     23· · trying to remember the numbers.· But, like, one of
24· · information other than the videos themselves, that   24· · the reports has three complaint numbers --

                                           Page 107                                                   Page 109


·1· · resulted in a finding of not sustained?              ·1· · Q.· · · · ·Yeah.· I saw that.
·2· · A.· · · · ·Again, looking at this row, that's what   ·2· · A.· · · · ·-- combined together.
·3· · -- that's what I would surmise.· But they wrote --   ·3· · Q.· · · · ·All right.
·4· · you know, they wrote a summary that explains what    ·4· · A.· · · · ·And several of them have two.· So -- we
·5· · they concluded and why.                              ·5· · ended up having to do a little bit of checking off
·6· · · · · · · ·MS. TANOURY:· And I want to object to     ·6· · to get to the 49.
·7· · the extent that we don't have the summaries in       ·7· · Q.· · · · ·All right.· So if you subtract those
·8· · front -- and the reports in front of her.            ·8· · things that you're talking about now from this tab
·9· · · · · · · ·MR. MARSHALL:· Oh, yeah, sure. I          ·9· · and then add those things in the triage tab that
10· · understand.                                          10· · were completed, you come up with 49.· That's what
11· · BY MR. MARSHALL:                                     11· · you're saying?
12· · Q.· · · · ·There would have been a summary -- an     12· · A.· · · · ·That -- I hope that's what you come up
13· · investigation report summarized on this which        13· · with, yes.
14· · would have summarized their reasons, right?          14· · Q.· · · · ·I don't think it really matters.· But
15· · A.· · · · ·Correct.· And the steps that they took    15· · you mentioned that if you weren't going to hit the
16· · to try to dive into it and find out what was         16· · 90-day deadline, you would request an extension.
17· · there.                                               17· · How did you go about doing that?
18· · Q.· · · · ·Okay.· Let's go to the investigations     18· · A.· · · · ·Well, what we did is as we got close to
19· · tab.· This looks like it has pretty much the same    19· · the 90-day deadline, we would -- I would talk to
20· · columns as the triage tab, right?                    20· · George Speaks about cases where we felt like there
21· · A.· · · · ·Correct.· That was intentional.           21· · was a possibility for us to actually complete a
22· · Q.· · · · ·Okay.· But all of these are filled out    22· · thorough investigation.· So, for example, we have
23· · to one extent or another.· If you scroll all the     23· · a lot of officers who were out on leave.· So if
24· · way to the bottom, keep going.· Stop.· I think --    24· · we'd identified a focus officer who was on leave,

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 110                                                   Page 112


·1· · we didn't want to close that investigation unless    ·1· · A.· · · · ·My kind of guesstimate sitting here
·2· · or until we had an opportunity to speak with that    ·2· · would be four or five.
·3· · officer.· So we put together a list and shared       ·3· · Q.· · · · ·Are you aware of any of the complaints
·4· · that with Deputy Director Speaks, then Director      ·4· · that came to your firm's attention that were --
·5· · Pettus sent a letter to the FOP seeking time         ·5· · was a complaint by a member of the division, a
·6· · beyond the 90 days, and then the FOP would respond   ·6· · sworn personnel of the division making a complaint
·7· · and we would be informed.· However, in the           ·7· · on another member?
·8· · meantime, we would continue the investigation.       ·8· · A.· · · · ·Let me clarify my prior response. I
·9· · Q.· · · · ·Okay.· Based upon your review of this     ·9· · don't know that we have four or five excessive use
10· · spreadsheet that we've been looking at here, can     10· · of force conclusions.· I do know that we have four
11· · you tell me how many of the 49 were unfounded, how   11· · or five sustained violations -- not -- not four or
12· · many were not sustained and how many were            12· · five -- I'm guessing on the number.· But they
13· · sustained?                                           13· · would be sustained violations of the use of force
14· · A.· · · · ·I could, yes.                             14· · policy.
15· · Q.· · · · ·What would you do to do that?· We can     15· · Q.· · · · ·I see.· So there's a difference between
16· · do it on our own of course now that we have the      16· · something that might be a violation of the use of
17· · spreadsheet.                                         17· · force policy and a sustained complaint of
18· · A.· · · · ·Okay.                                     18· · excessive force?
19· · Q.· · · · ·But I want to make sure we follow the     19· · A.· · · · ·Correct.
20· · same process you would have used.· Is it simply      20· · Q.· · · · ·Give me an example of the violation of
21· · looking in the last column?                          21· · the use of force policy that's not use of
22· · · · · · · ·MR. MARSHALL:· Sam, why don't you         22· · excessive force.
23· · scroll all the way to the right.                     23· · A.· · · · ·Failure to submit a use of force report
24· · A.· · · · ·So here's what I would share.· I would    24· · following the use of force.

                                           Page 111                                                   Page 113


·1· · do a quality check myself.· I would look at that     ·1· · Q.· · · · ·All right.· So it's a violation of the
·2· · last column both as to the investigations and the    ·2· · use of force policy to fail to submit the use of
·3· · triage tab, but then I would also look at the        ·3· · force report, correct?
·4· · individual reports because this -- I would rely on   ·4· · A.· · · · ·Right.
·5· · what the reports say over the spreadsheet.           ·5· · Q.· · · · ·And so if it's -- you're estimating
·6· · Q.· · · · ·All right.· Do you know, have you seen    ·6· · that it's four or five sustained findings in the
·7· · any inconsistencies between the spreadsheet -- we    ·7· · 49.· I understand it might be six, it might be
·8· · understand that, you know, spreadsheets require      ·8· · three.· You know, it's certainly not 12 or 15, is
·9· · human input and sometimes mistakes can be made.      ·9· · it?
10· · A.· · · · ·Yeah.                                     10· · A.· · · · ·That's correct.
11· · Q.· · · · ·But have you spotted in your reviews      11· · Q.· · · · ·All right.· So let's say it's certainly
12· · any inconsistencies between the spreadsheet and      12· · under 10, is that a fair statement?
13· · the reports themselves?                              13· · A.· · · · ·Yes.
14· · A.· · · · ·I have not identified any.· I've also     14· · Q.· · · · ·All right.· So of the however many
15· · not made any specific efforts to ensure that they    15· · under 10 were sustained, do you know how many were
16· · are aligned with one another.                        16· · sustained because the officers failed to submit
17· · Q.· · · · ·Do you know how many excessive use of     17· · the use of force report?
18· · force complaints that your firm's investigations     18· · A.· · · · ·I'm only aware of one, but there might
19· · sustained?                                           19· · be others.· I mean, I'm aware of one on the top of
20· · A.· · · · ·I don't.                                  20· · my head, but there might be others.
21· · Q.· · · · ·Were there any?                           21· · Q.· · · · ·Okay.· Were there any sustained where
22· · A.· · · · ·Yes.                                      22· · the finding was -- well, sorry.
23· · Q.· · · · ·Do you have a rough number?· Is it one,   23· · · · · · · ·Are there any other ways in which an
24· · two, five?                                           24· · officer violates the use of force policy but it's


           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 114                                                   Page 116


·1· · not an excessive use of force?                       ·1· · that was related to two officers and numbered it
·2· · A.· · · · ·I don't -- I don't think so.              ·2· · allegation one, and he asked that we break that
·3· · Q.· · · · ·Were the others, if there are them,       ·3· · into two separate allegations, one for each
·4· · have been a finding of sustained that there was      ·4· · officer.
·5· · excessive force used?                                ·5· · Q.· · · · ·Okay.· But other than that, you don't
·6· · A.· · · · ·I do believe there are some of that       ·6· · know what happened with that report, right?
·7· · number that were related to excessive force.         ·7· · A.· · · · ·Correct.
·8· · Q.· · · · ·All right.· Now --                        ·8· · Q.· · · · ·Have you been interviewed or asked for
·9· · A.· · · · ·I think -- but I -- let me clarify one    ·9· · your opinion about whether officers should be
10· · thing if I could.· Excessive force isn't             10· · disciplined?
11· · necessarily the standard in the policy.· The         11· · A.· · · · ·No.
12· · policy sets out exactly what needs to be done and    12· · Q.· · · · ·And is it your understanding that that
13· · then the officer either violated the policy or       13· · is not your or your law firm's role?
14· · followed the policy.· I think excessive force has    14· · A.· · · · ·That's correct.· That's my
15· · another meaning under the law.· But our goal was     15· · understanding.
16· · was the policy followed or -- our directive was to   16· · Q.· · · · ·Going back to the training videos that
17· · determine whether the policy was followed or         17· · I asked you about earlier.· I think you told me
18· · violated.                                            18· · that in the three or four training sessions you
19· · Q.· · · · ·I understand your answer.                 19· · don't recall watching any training videos that
20· · A.· · · · ·Okay.                                     20· · were videos that were used to train the officers
21· · Q.· · · · ·Are you aware of any -- well, the         21· · who were policing these protests, you don't
22· · process after you made your submissions of your      22· · remember seeing those, right?
23· · reports were you sent it back to the division to     23· · A.· · · · ·That's correct.
24· · make decisions about what to do about those          24· · Q.· · · · ·All right.· Do you know what the

                                           Page 115                                                   Page 117


·1· · findings, right?                                     ·1· · category called grenadiers is within the division?
·2· · A.· · · · ·Yes.· We submitted the reports to the     ·2· · Do you know what I'm talking about?· Well,
·3· · chain of command and also sent a copy to the         ·3· · without --
·4· · safety director's office.                            ·4· · A.· · · · ·I did -- I mean, I heard that term in
·5· · Q.· · · · ·Are you aware of any officers being       ·5· · the context of the investigations.· I don't
·6· · disciplined for their use of force?· I don't mean    ·6· · sitting here today recall what the definition is.
·7· · failing to submit a report.· I mean, for use of      ·7· · Q.· · · · ·All right.· That's fine.· It's not a
·8· · force arising out of your 49 reports?                ·8· · memory test.· It's --
·9· · · · · · · ·MS. TANOURY:· Objection.· Outside the     ·9· · A.· · · · ·Okay.
10· · scope.· But she can answer.                          10· · Q.· · · · ·-- an officer in the normal force, not
11· · A.· · · · ·I don't know at all what happened after   11· · a SWAT officer for example, not a detective, not
12· · we submitted and what sorts of decisions were made   12· · with some other special group that is trained in
13· · related to discipline.                               13· · the use of among other things use of nonlethal
14· · Q.· · · · ·After you submitted, did the City come    14· · force such as wooden batons for crowd control,
15· · back to you and ask you questions about any of       15· · protest situations, all right?
16· · those reports?                                       16· · A.· · · · ·Yes.
17· · A.· · · · ·On a few of them, yes.                    17· · Q.· · · · ·Does that sound consistent with what
18· · Q.· · · · ·Did they talk to you or others or both?   18· · you heard?
19· · A.· · · · ·Both.                                     19· · A.· · · · ·Yes.
20· · Q.· · · · ·Okay.· What communication did you get     20· · Q.· · · · ·And did you see or to your knowledge
21· · about that?                                          21· · did anyone in your firm see the grenadier video
22· · A.· · · · ·I got one, a request from then Deputy     22· · training that the division uses to train its
23· · Chief Woods to list -- we had one allegation, and    23· · grenadiers?
24· · it wasn't my report, but Baker had an allegation     24· · A.· · · · ·We did not.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 118                                                   Page 120


·1· · Q.· · · · ·Did you know that in that training that   ·1· · know if that occurs in the training.
·2· · grenadiers are trained to use Mark 9 canisters of    ·2· · Q.· · · · ·Did you know that grenadiers were
·3· · pepper spray to keep -- simply to keep separation    ·3· · trained that they could use skip-fired wooden
·4· · between the officers or group of officers and a      ·4· · batons simply to keep separation from officers and
·5· · group of protesters?· Did you know --                ·5· · groups of protesters?
·6· · · · · · · ·MS. TANOURY:· Objection.                  ·6· · · · · · · ·MS. TANOURY:· Objection.· You can
·7· · Q.· · · · ·-- they were trained to do that?          ·7· · answer.
·8· · · · · · · ·MS. TANOURY:· Objection.· You can         ·8· · A.· · · · ·I did not know that they were
·9· · answer.                                              ·9· · specifically trained that they could use them in
10· · · · · · · ·THE WITNESS:· Okay.                       10· · that way.
11· · A.· · · · ·You started with in the video did I       11· · Q.· · · · ·Was it your understanding that they
12· · know that, and the answer is no because we didn't    12· · could not?· That is, that grenadiers were not
13· · see the video.                                       13· · permitted to use wooden batons simply to keep
14· · Q.· · · · ·Right.· Now I understand you didn't see   14· · separation between themselves or other officers
15· · the video, so I'm asking you more general            15· · and groups of protesters?
16· · questions.                                           16· · · · · · · ·MS. TANOURY:· Objection.· You can
17· · · · · · · ·Do you know that grenadiers are trained   17· · answer.
18· · to use -- do you remember what a Mark 9 canister     18· · A.· · · · ·It was my understanding that there
19· · is?                                                  19· · would be an individual determination made about
20· · A.· · · · ·I do.                                     20· · whether and in what circumstances it would be
21· · Q.· · · · ·It is a larger canister of pepper spray   21· · appropriate to use those.
22· · or mace -- you can use those terms I think           22· · Q.· · · · ·Is that the officers would have to make
23· · interchangeably -- that's used to fog an area with   23· · a determination about something more than just
24· · the pepper spray or mace.· Is that your              24· · keeping separation between themselves and groups

                                           Page 119                                                   Page 121


·1· · understanding?                                       ·1· · of protesters?
·2· · A.· · · · ·It is.                                    ·2· · · · · · · ·MS. TANOURY:· Objection.· But you can
·3· · Q.· · · · ·You could also direct it at a person,     ·3· · answer.
·4· · but it's generally used to fog a larger area; is     ·4· · A.· · · · ·It would be a determination as to the
·5· · that correct?                                        ·5· · facts and circumstances surrounding that.
·6· · A.· · · · ·I would agree.                            ·6· · Q.· · · · ·Well, my question is different.· Was it
·7· · Q.· · · · ·All right.· Did you know that             ·7· · your understanding as you were doing these
·8· · grenadiers are trained to use Mark 9 canisters       ·8· · investigations that officers were not permitted to
·9· · simply to keep separation between police officers    ·9· · use their wooden batons, skip-fired wooden batons
10· · and groups of protesters?                            10· · simply to keep separation between themselves and
11· · A.· · · · ·I did not.                                11· · groups of protesters?
12· · · · · · · ·MS. TANOURY:· Objection.· Objection.      12· · · · · · · ·MS. TANOURY:· Objection.· She can
13· · You can answer.                                      13· · answer.
14· · A.· · · · ·Thank you.· I did not know that they      14· · A.· · · · ·So it -- John, here's where I'm
15· · were trained specifically to do that for that        15· · struggling.· "Simply," none of this is simple.
16· · reason.                                              16· · And so if it is trying to keep distance between
17· · Q.· · · · ·Did you know that grenadiers were         17· · themselves and protesters and nothing else is
18· · trained to use the Mark 9 canisters to keep the      18· · happening related to any of the individuals behind
19· · separation from groups of protesters so that they    19· · the officers, beside the officers, in front of the
20· · would not be directly subjected to name-calling of   20· · officers, nearby the officers, there's so much
21· · the officers?                                        21· · that goes into one of those circumstances that I
22· · · · · · · ·MS. TANOURY:· Objection.· You can         22· · don't think it's appropriate to say they can or
23· · answer.                                              23· · can't simply to keep the people apart.
24· · A.· · · · ·I did not know that that -- I don't       24· · Q.· · · · ·Okay.· Yeah.· I wasn't asking for --

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 122                                                   Page 124


·1· · because this wasn't what you did as a lawyer or as   ·1· · tracking those 800-and-something e-mails?
·2· · a law firm.· I wasn't asking for your opinion        ·2· · A.· · · · ·I was sent a spreadsheet early on from
·3· · about the -- either the propriety or the             ·3· · the public safety department, and I don't recall
·4· · constitutionality of such a policy.· I guess I was   ·4· · how in detail it was or if it had all 815.
·5· · asking just to be clear, were you aware that         ·5· · Q.· · · · ·Was that spreadsheet used at all in
·6· · grenadiers are trained that they can skip-fire       ·6· · BakerHostetler's work?
·7· · wooden batons simply to keep separation between      ·7· · A.· · · · ·No.· We chose to create one that worked
·8· · officers and groups of protesters for no -- if       ·8· · for us, which is what I previously shared.
·9· · there's no other reason?                             ·9· · · · · · · ·MR. MARSHALL:· All right.· Sam, would
10· · · · · · · ·MS. TANOURY:· Objection.· Asked and       10· · you bring up Exhibit 55.
11· · answered.· And objection to the characterization     11· · BY MR. MARSHALL:
12· · of the training.                                     12· · Q.· · · · ·All right.· Can you see Exhibit 55
13· · A.· · · · ·I am not aware of the training that       13· · there?
14· · they received in that regard.                        14· · · · · · · · · · · · ·- - - - -
15· · Q.· · · · ·I apologize.· I forgot a question about   15· · · · · · ·Thereupon, Exhibit 55 is marked for
16· · the extension on the 90 days.· When you got an       16· · purposes of identification.
17· · extension, was the Fraternal Order of Police         17· · · · · · · · · · · · - - - - -
18· · required to agree to the extension, and how did      18· · A.· · · · ·I can.
19· · you get that agreement?                              19· · Q.· · · · ·All right.· This is an investigation
20· · A.· · · · ·We didn't receive agreement on any of     20· · report done by BakerHostetler, correct, involving
21· · the extensions.                                      21· · a complainant named Bernadette Calvey?
22· · Q.· · · · ·Does that mean that the officer, if any   22· · A.· · · · ·Correct.
23· · of the officers might have been subjected to         23· · Q.· · · · ·And did you review at the end of the --
24· · discipline, they had a grievable -- they could       24· · well, before it was submitted to the City, did you

                                           Page 123                                                   Page 125


·1· · grieve that the report wasn't done within 90 days.   ·1· · review this one?
·2· · Is that your understanding?                          ·2· · A.· · · · ·I did review the written report.
·3· · A.· · · · ·It would be one element of their          ·3· · Q.· · · · ·All right.· And did you agree with or
·4· · grievance under the contract.· The FOP cannot        ·4· · change the findings?
·5· · unreasonably withhold its agreement to extend the    ·5· · A.· · · · ·Would you please show me the findings?
·6· · 90 days.· So that would be something that was --     ·6· · Q.· · · · ·Yeah.
·7· · would be a part I presume of any future              ·7· · · · · · · ·MR. MARSHALL:· Scroll all the way down,
·8· · arbitration.· But it wouldn't preclude the future    ·8· · Sam, to the findings.· All right.· Go back up a
·9· · discipline is my understanding.                      ·9· · little bit.· Well, I'm sorry.· Go back down,
10· · Q.· · · · ·Let me ask Sam to bring up Exhibit 57     10· · sorry, Sam.
11· · again because I had another question about that.     11· · BY MR. MARSHALL:
12· · · · · · · ·Now, 57 is the Safety Director Pettus's   12· · Q.· · · · ·The finding is recommended disposition
13· · letter to the Mayor.· Scroll up to the top of page   13· · unfounded.· Do you see that?
14· · 2, please.· There.· That's good.                     14· · A.· · · · ·I do see that.
15· · · · · · · ·I'm just looking at this one paragraph,   15· · Q.· · · · ·And if you scroll back up just a tick
16· · Jenni, that says, "With respect to the systematic    16· · or two, Sam, you'll see -- stop.
17· · tracking of complaints, an Excel spreadsheet shall   17· · · · · · · ·It says, "Although Calvey likely was
18· · be created which tracks the approximate 815          18· · struck in the chin by a Level 7 wooden baton,
19· · e-mails received as of June 18th, 2020."· Is that    19· · BakerHostetler" -- and then scroll back down,
20· · something the City did?                              20· · BakerHostetler "is not able to identify the
21· · A.· · · · ·That's my understanding.· It's not        21· · involved officer(s).· Under these circumstances,
22· · something that BakerHostetler did.                   22· · BakerHostetler concludes the allegation of
23· · Q.· · · · ·Did you ever see this -- if it was        23· · excessive force is refuted by a preponderance of
24· · created, did you ever see a spreadsheet that was     24· · the evidence."

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 126                                                   Page 128


·1· · A.· · · · ·I do see that.                            ·1· · little bit, Sam.
·2· · Q.· · · · ·Can you explain what that means?          ·2· · BY MR. MARSHALL:
·3· · A.· · · · ·Yes.                                      ·3· · Q.· · · · ·All right.· And then it talks about
·4· · Q.· · · · ·If you -- you can look at --              ·4· · these other uses and report on the area and then
·5· · A.· · · · ·I'm sorry.                                ·5· · Broad and High Street, which is more than a mile
·6· · Q.· · · · ·Go ahead.· I'm sorry.                     ·6· · south, right?
·7· · A.· · · · ·No.· Explain what it means?· It means     ·7· · A.· · · · ·I believe so.
·8· · that this -- that there was a determination made     ·8· · Q.· · · · ·All right.· Yeah.· And then you have
·9· · that you could -- that they reached the conclusion   ·9· · this event chronology which says, "Going north,
10· · that this was not excessive force, as defined        10· · Russell high, County will be spraying and knocking
11· · under the use of force policy.                       11· · from west and to making arrests."· Is knocking use
12· · Q.· · · · ·Okay.· And whatever their reasons were    12· · of the knee knockers, is that what that refers to?
13· · would be summarized by everything that's in this     13· · A.· · · · ·I believe so.
14· · report, right?                                       14· · Q.· · · · ·All right.· Keep going down.
15· · A.· · · · ·That's correct.                           15· · · · · · · ·Then it talks about how Calvey didn't
16· · Q.· · · · ·All right.· We can read through the       16· · respond, which she is part of the lawsuit, right?
17· · report.· But the only thing that I see that          17· · She's a plaintiff in this case?
18· · relates to what was happening in the area where      18· · A.· · · · ·Uh-huh.· That's correct.
19· · Calvey was, which was on High Street and Second      19· · Q.· · · · ·Right.· And then it talks about
20· · Avenue, not -- that's in the Short North, right?     20· · Allegation I, officers use excessive force.
21· · High Street and Second Avenue?                       21· · · · · · · ·MR. MARSHALL:· Go ahead and scroll
22· · A.· · · · ·Yeah.· I think so.                        22· · down, Sam.· I'm sorry.· Go back up.· Stop.· Go
23· · Q.· · · · ·Yeah.· There used to be a bakery right    23· · back down a tick or two.· That's good.· Thank you.
24· · there called Laughlin's.· There's a White Castle     24· · BY MR. MARSHALL:

                                           Page 127                                                   Page 129


·1· · catty-corner across the street.                      ·1· · Q.· · · · ·It says, "Because Calvey was only in
·2· · A.· · · · ·Yes.· White Castle is a good indicator.   ·2· · the area for a few minutes, it's difficult to know
·3· · Q.· · · · ·Yes.                                      ·3· · what took place before Calvey was injured.
·4· · · · · · · ·The action reports relate to Broad and    ·4· · Officer identification is also difficult because
·5· · High and High Street and Nationwide Boulevard.       ·5· · Calvey could not see who used force and none of
·6· · · · · · · ·MR. MARSHALL:· If you scroll up, Sam,     ·6· · the after action use of force reports completed
·7· · to the part that says summary of after action        ·7· · that evening report a Level 2 or Level 7 use of
·8· · reports.· All right.· Stop there.                    ·8· · force around 9:00 p.m. in the area of High Street
·9· · BY MR. MARSHALL:                                     ·9· · and Second Avenue."· Right?
10· · Q.· · · · ·Summary of after action reports, do you   10· · A.· · · · ·Correct.
11· · see that section?                                    11· · Q.· · · · ·Okay.· So the finding about what
12· · A.· · · · ·I do.                                     12· · happened to her, the unfounded finding is driven
13· · Q.· · · · ·All right.· And this talks about          13· · by what?· As I read this, it's driven by the fact
14· · Russell Street, you know, how far north of Russell   14· · that you just couldn't determine who used the
15· · Street is Second Avenue?                             15· · wooden baton, right?
16· · A.· · · · ·Well, it -- this report says it's         16· · A.· · · · ·Yes.· You couldn't determine who used
17· · approximately .3 to .7 miles south of Second         17· · it in that location at that time, that's correct.
18· · Avenue.                                              18· · Q.· · · · ·Okay.· All we know is that she was out
19· · Q.· · · · ·Right.· And if you look at the next       19· · there and she was struck by a wooden baton in the
20· · report, it says -- this is a report about            20· · chin, right?
21· · something that happened at a different time at       21· · A.· · · · ·Yes.
22· · High Street and Nationwide Boulevard, right?         22· · Q.· · · · ·Was that the -- you know, what's
23· · A.· · · · ·Correct.                                  23· · reflected here part of the general approach?· That
24· · · · · · · ·MR. MARSHALL:· Okay.· Scroll down a       24· · is, if you just don't have enough information to

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 130                                                   Page 132


·1· · figure out who did whatever alleged to have          ·1· · know where it comes from or how it was created,
·2· · happened, even if it seems like -- sorry.· Even if   ·2· · but maybe you can tell us.· So first of all, do
·3· · it seems like maybe it shouldn't have happened,      ·3· · you have the two-page document on your screen
·4· · you can't make a finding of sustained because you    ·4· · that's marked Exhibit 59?
·5· · don't know who did it; is that what we see here?     ·5· · A.· · · · ·I do.
·6· · A.· · · · ·Well, it's not only that we don't know    ·6· · Q.· · · · ·What is it?
·7· · who did it.· But we don't know what was happening    ·7· · A.· · · · ·This was an effort to map out what
·8· · in that area, we don't have any additional           ·8· · types of evidence we received from the City.· So
·9· · information about what occurred, you know, before    ·9· · we started our investigation with a large
10· · Ms. Calvey was there, while she was there.· We       10· · information request that -- before we knew
11· · don't know for sure that CPD actually used the       11· · anything about the individual complaints.· And
12· · wooden baton round that hit her.· We don't have      12· · these were the documents that were provided to us.
13· · enough information to determine --                   13· · What this doesn't do is, for example, lay out
14· · Q.· · · · ·Well --                                   14· · dates and all of that.· It was really kind of a
15· · A.· · · · ·-- anything --                            15· · map of these are the types of things we were
16· · Q.· · · · ·Is there --                               16· · provided that we dug into to try to piece together
17· · A.· · · · ·-- to sustain it.                         17· · what happened.
18· · Q.· · · · ·-- some kind of assumption given that     18· · Q.· · · · ·All right.· This is a descriptive list
19· · there was, you know, riotous behavior going on       19· · of the materials and information that you received
20· · three-tenths of a mile to a mile south, that there   20· · from the City for the Columbus investigations?
21· · was the same riotous behavior going on at Second     21· · A.· · · · ·In response to the initial request,
22· · Avenue?                                              22· · yes.· But then we -- as we dug into the individual
23· · A.· · · · ·No, there was no assumption like that.    23· · cases, we made innumerable specific requests to
24· · Q.· · · · ·Let's take a break.· I don't -- I know    24· · each case to try to find things that related to

                                           Page 131                                                   Page 133


·1· · I said 1:30.· We're going to go a few more           ·1· · that particular incident.
·2· · minutes.                                             ·2· · Q.· · · · ·Okay.· Do you know who wrote up this
·3· · A.· · · · ·That's okay.                              ·3· · list?
·4· · Q.· · · · ·But I do want to -- let's take a five     ·4· · A.· · · · ·Alexa Cellier.
·5· · minute break and come back.                          ·5· · Q.· · · · ·Is she an attorney?
·6· · A.· · · · ·Okay.                                     ·6· · A.· · · · ·She is.· She's an associate.
·7· · · · · · · ·(A short recess is taken.)                ·7· · Q.· · · · ·Thanks.· Sam, you can stop.· Will you
·8· · BY MR. MARSHALL:                                     ·8· · make sure to e-mail this document to Alana and
·9· · Q.· · · · ·All right.· I'm going to ask you about    ·9· · Wes, please.· I'm going to get finished here in a
10· · this document in this -- that we found.              10· · second.
11· · A.· · · · ·Okay.                                     11· · · · · · · ·I have a question about after action
12· · Q.· · · · ·And I would have sent it earlier, but     12· · reports.· I notice a number of the investigation
13· · you're welcome to take as much time as you want.     13· · reports from your firm refer to after action
14· · It's just two sheets of paper.                       14· · reports.· What was your understanding of what
15· · · · · · · ·MR. MARSHALL:· Go ahead and scroll        15· · those are generally?
16· · down, Sam.· We marked it as Exhibit 59.              16· · A.· · · · ·Generally, that's when a higher ranking
17· · · · · · · · · · · · ·- - - - -                       17· · officer would prepare a general summary of the
18· · · · · · ·Thereupon, Exhibit 59 is marked for         18· · evenings events.
19· · purposes of identification.                          19· · Q.· · · · ·Did you get after action reports on the
20· · · · · · · · · · · · - - - - -                        20· · majority of the investigations you were doing?
21· · BY MR. MARSHALL:                                     21· · A.· · · · ·I don't know if we did on a majority.
22· · Q.· · · · ·It's two sheets of paper that we found    22· · If we individually knew who was -- if we knew what
23· · in the materials that your firm produced through     23· · officers were alleged to have engaged in that
24· · the city attorney's office I believe.· I don't       24· · incident, we wouldn't necessarily need after

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 134                                                   Page 136


·1· · action reports as much.· The goal of our             ·1· · Q.· · · · ·All right.· Are we looking at
·2· · requesting, obtaining after action reports was to    ·2· · Exhibit 54 together here?
·3· · help us kind of narrow down on potential incidents   ·3· · · · · · · · · · · · ·- - - - -
·4· · and times and officers when we had a difficult       ·4· · · · · · ·Thereupon, Exhibit 54 is marked for
·5· · time finding them.                                   ·5· · purposes of identification.
·6· · Q.· · · · ·To figure out -- after action reports     ·6· · · · · · · · · · · · - - - - -
·7· · would help you figure out what was going on in the   ·7· · A.· · · · ·We are.
·8· · vicinity or at the time in that area?                ·8· · Q.· · · · ·This is an investigation report
·9· · A.· · · · ·Correct.· That was our hope.              ·9· · involving complaint number -- you know, it's
10· · Q.· · · · ·All right.· And did you trust the         10· · BakerHostetler No. 19, which came out of the
11· · narratives in those after action reports?· Did you   11· · triage list, formerly as No. 219, right?
12· · believe they were accurate?                          12· · A.· · · · ·Correct.
13· · A.· · · · ·I wouldn't say that we believe them to    13· · Q.· · · · ·And it involves a citizen complaint by
14· · be solely accurate or entirely accurate.· And in     14· · a Mr. Crandall.· And then it says against nonCPD
15· · fact, in some investigations we interviewed those    15· · officers.· Do you see that?
16· · to prepare them to try to find out more              16· · A.· · · · ·I do see that.
17· · information or to determine whether there were       17· · · · · · · ·MR. MARSHALL:· All right.· Now, Sam,
18· · inaccuracies.                                        18· · scroll all the way down.
19· · Q.· · · · ·Did you find any of the after action      19· · BY MR. MARSHALL:
20· · reports that you looked at more carefully to be      20· · Q.· · · · ·And it says here in the findings,
21· · inaccurate?                                          21· · reading the second sentence there, "The officers
22· · A.· · · · ·I believe some of them were incomplete.   22· · shown in the video have been identified as nonCPD
23· · I don't recall that we identified any that were      23· · SWAT officers; therefore, they are not employed by
24· · inaccurate.                                          24· · or required to follow CPD's policies or

                                           Page 135                                                   Page 137


·1· · Q.· · · · ·Did you rely upon their descriptions of   ·1· · directives."· Did I read that right?
·2· · events unless you found them to be inaccurate?       ·2· · A.· · · · ·I see that.· You did read it well.
·3· · A.· · · · ·Yes.                                      ·3· · Q.· · · · ·So was it your understanding as you and
·4· · Q.· · · · ·Do you think they were more credible      ·4· · the members of your firm did this work that any
·5· · versions of events because they were completed by    ·5· · other law enforcement entity on the ground
·6· · higher ranking officers?                             ·6· · policing these protests was not required to follow
·7· · A.· · · · ·No.                                       ·7· · CPD's policies or directives?
·8· · Q.· · · · ·Do you have a -- we can -- and we're      ·8· · A.· · · · ·We didn't have any understanding about
·9· · not luckily going to go through it.· But do you      ·9· · that either way.
10· · have a rough sense of how many of these use of       10· · Q.· · · · ·Well, your people -- it wasn't you that
11· · force complaints were found to be either not         11· · wrote this report, but you reviewed it.· They
12· · sustained or unfounded because you were unable to    12· · wrote here, therefore, they are not employed by or
13· · identify the specific officer?                       13· · required to follow CPD's policies or directives.
14· · A.· · · · ·I don't have a rough estimate of that.    14· · So where did you get that information?
15· · · · · · · ·MR. MARSHALL:· And, Sam, would you --     15· · A.· · · · ·Well, "not employed by" would be based
16· · let me check one thing here.· This comes out of a    16· · upon the interviews, I -- I don't -- you know,
17· · specific report, but I don't know if we need to      17· · whatever it is that they did in this
18· · look at it.· It's a general question.· There was a   18· · investigation.· I can't see the prior pages so I
19· · report that determined that there were SWAT          19· · don't know if they had the opportunity to do
20· · officer involved but CPD determined the officer --   20· · interviews or what they were relying on.· But we
21· · subject officer was not CPD SWAT.· Maybe we should   21· · would be relying on -- they relied on the
22· · look at it.                                          22· · information that they were given as to this
23· · · · · · · ·Sam, would you bring up 54, please.       23· · individual and being required to follow CPD's
24· · BY MR. MARSHALL:                                     24· · policies or directives, so we didn't have a

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 138                                                   Page 140


·1· · general understanding about that.· But what I        ·1· · SWAT or appeared to be SWAT officers?
·2· · would -- again not having read this report just      ·2· · A.· · · · ·Yes.
·3· · now, what I would surmise from this is they          ·3· · Q.· · · · ·And did you know that CPD SWAT would
·4· · understood based on their investigation into this    ·4· · wear fatigues, at least sometimes?· By fatigues we
·5· · case that if they -- if officers were not employed   ·5· · mean camouflage.
·6· · by CPD, they were not required to follow CPD's       ·6· · A.· · · · ·Camouflage.· Right.
·7· · policies or directives.                              ·7· · Q.· · · · ·Yeah.· Yeah.
·8· · · · · · · ·MR. MARSHALL:· All right.· Sam, scroll    ·8· · A.· · · · ·I -- I don't remember.· I'd have to
·9· · up.· Stop.                                           ·9· · look at the one that we talked about to see
10· · BY MR. MARSHALL:                                     10· · whether that was at issue or not.· But I would --
11· · Q.· · · · ·All right.· Under the investigator's      11· · I would -- if Deputy Chief Bash -- and Deputy
12· · comments, I'll just read the part I'm going to ask   12· · Chief Bash confirmed that to me, so I would
13· · you about.                                           13· · believe him that sometimes CPD SWAT officers wear
14· · A.· · · · ·Yeah.                                     14· · fatigues.
15· · Q.· · · · ·It's the last sentence on this section.   15· · Q.· · · · ·Okay.· Well, in fact, I think during
16· · "On July 31, Deputy Chief Bash confirmed that CPD    16· · the first four or five days of the protest, CPD
17· · SWAT officers sometimes wear fatigues; however,      17· · SWAT that were deployed were always in their camo.
18· · CPD determined that the subject officer was not      18· · Did you know that?
19· · CPD SWAT."· So what looks like happened there was    19· · A.· · · · ·I don't -- I don't recall knowing that.
20· · there was either a photograph or a video and you     20· · Q.· · · · ·Did you know whether or not the camo
21· · couldn't -- and you didn't know or your              21· · fatigues worn by CPD SWAT had camo fabric on the
22· · investigators didn't know who it was and you asked   22· · helmets?
23· · CPD to tell you whether or not they were CPD; is     23· · A.· · · · ·There was a distinction about the
24· · that what happened?                                  24· · helmets, but I -- between what CPD officers wore

                                           Page 139                                                   Page 141


·1· · A.· · · · ·Yes, that is what happened.               ·1· · and what other officers wore from other agencies.
·2· · Q.· · · · ·And you would rely upon the finding or    ·2· · But I don't recall which ones the CPD SWAT
·3· · the determination of CPD as to whether or not the    ·3· · officers wore.
·4· · individual in the video or photograph was a member   ·4· · Q.· · · · ·All right.· If I tell you Lieutenant
·5· · of the division, right?                              ·5· · Paul Ohl -- you know who that is, O-H-L?
·6· · A.· · · · ·To the extent that we could not           ·6· · A.· · · · ·I do.
·7· · identify from the information that had been          ·7· · Q.· · · · ·He's the SWAT lieutenant commander,
·8· · provided to us whether an officer was a member of    ·8· · right?· He's the lieutenant over SWAT?
·9· · the division or not, the next kind of safety net     ·9· · A.· · · · ·I think that's correct.
10· · that we employed was taking screen grabs of          10· · Q.· · · · ·And if he testified that CPD SWAT
11· · officers, including in these particular SWAT         11· · helmets are the camo fabric over top of the
12· · situations, and sending them to CPD.· Those were     12· · helmets, do you have any reason to disagree with
13· · reviewed by deputy chiefs and the chiefs and         13· · that?
14· · sometimes also the public records department,        14· · A.· · · · ·I would want -- candidly, I would want
15· · always the public records department, and then we    15· · to confirm that that was also what was shared with
16· · would seek their confirmation about whether they     16· · us if we asked the question of him.
17· · were able to identify them, and then we did in       17· · Q.· · · · ·Yeah.· I -- all right.· I understand
18· · fact rely on that.                                   18· · your point.
19· · Q.· · · · ·Okay.· So once they gave it -- the        19· · · · · · · ·Do you know if you look at the video
20· · information back to you, you rely upon that          20· · involved in this particular incident whether or
21· · information, right?                                  21· · not the SWAT officers involved have camo fabric on
22· · A.· · · · ·We did.                                   22· · their helmets?· Do you remember one way or the
23· · Q.· · · · ·Let me ask you, did you review -- did     23· · other?
24· · you do any of the investigations that involved       24· · A.· · · · ·I do not recall.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 142                                                      Page 144


·1· · Q.· · · · ·And you relied upon what Deputy Chief     ·1· · transcript here.
·2· · Bash told you, right?                                ·2· · · · · · · · · (Signature not waived.)
·3· · A.· · · · ·We did.· Because we were unable to        ·3· · · · · · · · · · · · ·- - - - -
·4· · identify them in any other way either.               ·4· · · · · · ·Thereupon, the foregoing proceedings
·5· · · · · · · ·MR. MARSHALL:· Let me check my notes.     ·5· · · · · · ·concluded at 1:57 p.m.
·6· · I think I might be done.· I know we were shooting    ·6· · · · · · · · · · · · ·- - - - -
·7· · for 1:30.· But let me go to the breakout room for    ·7
·8· · one minute and then come back.                       ·8
·9· · · · · · · ·THE WITNESS:· All right.· No worries.     ·9
10· · Thank you.                                           10
11· · · · · · · ·(A short recess is taken.)                11
12· · BY MR. MARSHALL:                                     12
13· · Q.· · · · ·I do not have -- do you have anything     13
14· · that's coming come to mind that you want to change   14
15· · or add to?· I just thought I would give you that     15
16· · chance.                                              16
17· · A.· · · · ·I appreciate that.· The only thing that   17
18· · -- and it's going way back.· But that has been in    18
19· · the back of my mind is just identifying that         19
20· · protests use of force spreadsheet that -- that I     20
21· · indicated came to us from IAB.· We did not start     21
22· · receiving that spreadsheet until the first week of   22
23· · August, and we received it initially incomplete      23
24· · and received frequent updates thereafter.· I just    24

                                           Page 143                                                      Page 145


·1· · wanted to clarify that piece.                        ·1·   ·State of Ohio· · ·:· · · ·C E R T I F I C A T E
                                                           · ·   ·County of Franklin: SS
·2· · Q.· · · · ·All right.· Thank you for that.· We had   ·2
                                                           · ·   · · ·I, Stacy M. Upp, a Notary Public in and for the
·3· · referred earlier to the spreadsheet and Safety       ·3·   ·State of Ohio, certify that Jennifer E. Edwards,
·4· · Director Pettus's letter with the 800-something      · ·   ·Esq. was by me duly sworn to testify to the whole
                                                           ·4·   ·truth in the cause aforesaid; testimony then given
·5· · e-mails tracking them.· You said you'd received a    · ·   ·was reduced to stenotype in the presence of said
·6· · version of that at some point.· Do you still have    ·5·   ·witness, afterwards transcribed by me; the
                                                           · ·   ·foregoing is a true record of the testimony so
·7· · that?                                                ·6·   ·given; and this deposition was taken at the time
·8· · A.· · · · ·I believe that I would have saved         · ·   ·and place specified on the title page.
                                                           ·7
·9· · whatever we originally received from the City,       · ·   · · ·Pursuant to Rule 30(e) of the Federal Rules of
10· · yes.                                                 ·8·   ·Civil Procedure, the witness and/or the parties
                                                           · ·   ·have not waived review of the deposition
11· · · · · · · ·MR. MARSHALL:· All right.· All right.     ·9·   ·transcript.
12· · Thank you for your time today.· I appreciate it.     10·   · · ·I certify I am not a relative, employee,
                                                           · ·   ·attorney or counsel of any of the parties hereto,
13· · · · · · · ·THE WITNESS:· Thank you.                  11·   ·and further I am not a relative or employee of any
14· · · · · · · ·MR. MARSHALL:· Stacy, we'll order.        · ·   ·attorney or counsel employed by the parties hereto,
                                                           12·   ·or financially interested in the action.
15· · · · · · · ·MR. GITTES:· You're muted, Stacy.         13·   · · ·IN WITNESS WHEREOF, I have hereunto set my hand
                                                           · ·   ·and affixed my seal of office at Columbus, Ohio, on
16· · · · · · · ·THE REPORTER:· Alana, do you want to      14·   ·February 23, 2021.
17· · advise her regarding signature?                      15
                                                           16
18· · · · · · · ·MS. TANOURY:· Yeah.· We'll take a copy    17
19· · if they're ordering also.· Jenni, you'll have the    18
                                                           19
20· · opportunity if you'd like to review and sign the     · ·   ·______________________________________________
21· · transcript or you can waive that.· It's up to you.   20·   ·Stacy M. Upp, Notary Public - State of Ohio
                                                           · ·   ·My commission expires August 6, 2021.
22· · · · · · · ·THE WITNESS:· I would like to review.     21
23· · · · · · · ·MR. MARSHALL:· I'm sure.· I knew you      22
                                                           23
24· · would jump at the chance to read the fascinating     24


           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000
                                             Page 146



· · · · Witness Errata and Signature Sheet
· · · · ·Correction or Change Reason Code
· ·1-Misspelling· 2-Word Omitted· 3-Wrong Word
· · ·4-Clarification· 5-Other (Please explain)
Page/Line· · ·Correction or Change· · ·Reason Code
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
I, Jennifer E. Edwards, Esq., have read the entire
transcript of my deposition taken in this matter,
or the same has been read to me.· I request that
the changes noted on my errata sheet(s) be entered
into the record for the reasons indicated.
Date__________Signature___________________________
The witness has failed to sign the deposition
within the time allowed.
Date__________Signature___________________________
· · · · · · · · · · · · · Ref: SU301373JE· S-SU P-BW




           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000
                       96:6,7,13 136:10                       actions 73:5          amount 20:17
 Exhibits            1:30 131:1 142:7          5              activities 46:11      analysis 53:20
                     1:30ish 92:10                            activity 40:18          54:1,13 56:14
301373 Exhibit 04                         54 135:23 136:2,4                           57:5
2 4:5 88:19 89:6     1:57 144:5                               actual 99:19
                                          55 124:10,12,15                           analyze 53:11
301373 Exhibit 04    1st 25:6,7                               add 109:9 142:15
                                          550,000 20:23                             and/or 8:2 33:14
3                                          21:4               addition 62:20          75:14
301373 Exhibit 04         2                                     95:24
                                          57 52:10,15                               Andy 105:6
4                                          123:10,12          additional 22:12
                     2 70:10 97:2                               35:5 44:21 83:9     anticipated 97:23
301373 Exhibit 04                         59 131:16,18
5                      123:14 129:7                             130:8               apologize 122:15
                                           132:4
301373 Exhibit 04    2-19 96:6,7                              address 87:6,9,12     app 51:19
6                    2-27 95:17                               administration        appeared 140:1
                                               7
301373 Exhibit 04    2-28 105:19                                5:6                 applicable 101:9,
7                                         7 58:17,22 59:1     advance 40:23           11
                     2-29 95:16
301373 Exhibit 04                          60:3,5,7,9,14      advice 12:15          application 42:5,9
8                    20 95:6 96:5          125:18 127:17
                     200 66:23 67:1        129:7              advise 143:17         applied 40:18
301373 Exhibit 04                                                                     70:22 102:21
9                    2005 21:21           70 98:1             affairs 49:18
                                                                86:12               apply 54:8,24
301373 Exhibit 05    201 38:9             70-day 97:18
0                                                             affect 18:11,14       applying 54:21
                     2015 8:5
301373 Exhibit 05                              8              afforded 20:17        approach 69:11
1                    202 94:17,20                                                     129:23
                                                              afraid 27:20
301373 Exhibit 05    2020 8:12 9:5,10     8 48:5,8,10                               appropriately
                       10:14 52:4 63:24                       agencies 61:23,
2                                                               24 141:1              62:7,23 68:3
                       123:19             800-and-
301373 Exhibit 05                         something 124:1     agency 62:2           approval 22:12
3                    21 7:17 9:2 96:6
                       101:15             800-something       agent 67:11,14,20     approximate 8:22
301373 Exhibit 05                          143:4                                      46:18 63:23
4 4:7 136:2,4        219 136:11                               agents 41:6             123:18
                                          815 63:23 64:4
301373 Exhibit 05    225 24:15             123:18 124:4       aggressive 62:20,     approximately
5 4:9 124:10,12,15   228 104:11                                 22 63:1               127:17
301373 Exhibit 05    23 7:17 9:6 66:18         9              agree 11:5 21:5,8     arbitration 40:10
6                      101:15                                   119:6 122:18          123:8
                                                                125:3
301373 Exhibit 05    23rd 52:3            9 7:17 8:2 9:6                            arbitrations 40:5
7 4:11 52:10,15                             118:2,18 119:8,   agreement 48:4
                     26th 48:21                                 122:19,20 123:5     area 118:23 119:4
  123:10                                    18                                        126:18 128:4
                     28th 8:12            9-4 94:18           ahead 13:19             129:2,8 130:8
301373 Exhibit 05
8                    29 95:17                                   30:12 36:6 51:2       134:8
                                          90 99:22 100:1,3      93:16 126:6
301373 Exhibit 05                           110:6 122:16        128:21 131:15       arisen 40:4
9 4:12 131:16,18          3                 123:1,6                                 arising 11:3 69:6
  132:4                                                       Alana 5:17 6:15
                                          90-day 47:19          19:13,21 23:17        86:18 115:8
                     3 70:9 127:17          100:4 109:16,19     50:6,17,24 51:2     arms 87:21
     $               30 95:6,7            9:00 129:8            133:8 143:16        arrangement 6:10
                     30(b) 7:4,11 13:11                       Alert 7:19 36:5         22:14
$460 25:8              24:4 38:13              A              Alexa 14:11 15:14     arrests 128:11
$50,000 20:21        31 95:15 138:16                            28:17 133:4         article 48:5,6,8,10
$550,000 22:10                            ability 18:14
                     31st 89:11                               aligned 111:16        aspirational
                                           95:13
                     37 60:21                                 allegation 70:23        97:22
     1                                    absent 47:21
                     3:00 92:24 93:1                            72:22,24 73:2,14,   assessment 21:9
                                           61:11
                                                                19 75:5,7,10,12
1 8:5                                     accept 6:14           78:24 98:18         assigned 28:5
                          4                                     115:23,24 116:2       66:24 67:3,5,10
10 70:1 92:18                             acceptable 6:15,
                                                                125:22 128:20         100:5
 113:12,15                                 18
                     40 38:11 60:21                           allegations 73:8      assist 33:15
100 66:17                                 access 45:17
                     42 88:16,19 89:6      50:1,5               90:11 116:3         assistant 28:2
11:29 70:1                                                                            69:1 83:5 87:11
                     44 108:10            accessing 33:21     alleged 77:11
12 113:8                                                        130:1 133:23        associate 16:2,
                     47 108:1             accurate 74:24
12:07 92:7                                                    Allison 15:12,14,       12,16 133:6
                     49 38:7,16 64:6       134:12,14
12:30 92:9,22                                                   18,19 16:9 28:16,   associates 16:3
                      71:11,18 81:17      act 77:10             19 99:17
 93:5                 90:22 91:21 94:6,                                             assuming 55:22
                      19 96:18,20         action 20:13        allowed 51:22
15 50:15 113:8                                                                        58:7 62:7,12
                      108:4 109:6,10       106:18 127:4,7,      61:15 62:1
18 63:24                                   10 129:6 133:11,                         assumption
                      110:11 113:7                            altogether 71:18
                                           13,19 134:1,2,6,                           130:18,23
18th 123:19           115:8
                                           11,19              Amber 7:19 36:5       attend 6:12 26:20
19 38:10 95:8        4runners 30:11
                                                                                      31:7


             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
attention 14:18       bargaining 12:24      116:2 130:24        catty-corner            9:9,14,17 11:2,
  31:17 39:5 60:22,    48:4                 131:5                127:1                  10,15 12:3,9,13,
  23 67:18 71:8       based 53:8,12        breakout 69:22       CBH 96:6                17,24 13:22 19:9
  112:4                57:23 61:9 74:11     142:7                                       20:13 21:10
                                                                CDP 8:4                 22:12 23:3 24:21,
attorney 15:20         79:19 80:21         briefing 29:3
  16:14,15,16,22       104:14,17 106:3,                         cell 34:14,15           23 25:14,18,20,
  23:5,6 24:15,21      13 108:15 110:9     briefly 7:18 8:1                             24 26:9,21 27:12,
                                                                Cellier 14:11           23 28:4 29:2
  28:3,4 41:13         137:15 138:4        bring 88:15           15:14 28:17
  47:10,11 93:24                                                                        30:18,24 32:4
                      Bash 29:19,20,22      123:10 124:10        133:4                  33:2,14,24 35:4,6
  133:5                33:7,18 138:16       135:23              center 40:9 103:1       40:7 41:13,18
attorney's 21:10       140:11,12 142:2     brings 76:1                                  42:3 43:13,20,24
  23:4 27:13 41:13                                              certification 45:9,     44:10 46:6 47:10,
                      basic 18:1           broad 40:5 127:4      17 46:10
  64:10,16 69:2                                                                         15 54:18 61:10
  131:24              basically 86:19       128:5               certified 46:1,7        64:2,8,10,16 69:2
attorney/client       batch 99:14,16       Brooke 47:9          chain 115:3             74:11 82:15
  23:16                102:16              brought 14:17                                93:24 94:19
                                                                chance 89:4 91:6        96:20 97:10,16,
attorneys 15:15       baton 59:2,3,8,14    bucket 104:8          142:16 143:24          17 98:2 108:19
  16:10 17:5 40:20     60:4,19,20 61:11,                                                115:14 123:20
  41:9 63:17           16 62:5,7,22        building 103:8,13,   change 98:13
                                            16                   125:4 142:14           124:24 131:24
                       125:18 129:15,19                                                 132:8,20 143:9
August 8:24            130:12
  46:21 142:23                                                  changed 20:16
                                                C                                     city's 7:11 12:20
                      batons 117:14                             changing 98:17          27:10 108:15
auxiliary 57:12        120:4,13 121:9                             99:7
Avenue 126:20,21       122:7               call 6:19,21 10:4,                         civic 31:19
  127:15,18 129:9                                               chaos 29:14
                      bear 19:15            6,11 16:15 20:4                           civil 7:4,11 12:10
  130:22                                    76:7 80:1           characterization
                      began 8:12 40:3                             122:11              civilian 78:1 80:2
aware 7:13 8:8                             called 10:12
  20:10,16 35:24      beginning 102:1       16:14 37:16         characters 83:10      civilians 8:3
  36:8,10,18,19       behalf 5:8 9:17       60:10 64:19 82:9    charged 22:21,24      clarification
  39:20 60:19 61:5     11:2 13:21 45:21     88:2 117:1            23:2 24:20 69:6       42:13
  69:5,7 112:3                              126:24
  113:18,19 114:21    behavior 130:19,                          charges 8:2 9:7       clarify 10:10
                       21                  Calvey 124:21          23:12 24:24 25:4      112:8 114:9
  115:5 122:5,13
                                            125:17 126:19         38:12,14 54:22        143:1
                      Bela 86:6             128:15 129:1,3,5
                                                                charging 23:10        clear 9:12 44:14
     B                belief 29:11          130:10
                                                                  24:9,13               54:23 65:21
                      believed 43:13       cameras 103:1,8,                             77:22 79:4 122:5
back 18:18 20:5        45:8,24 82:20        15                  chart 88:11 90:21
 25:11 46:24                                                                          Clint 105:1
                      Bernadette           camo 140:17,20,      check 19:24
 60:17 62:3 65:9,                                                 100:20,24 111:1     close 66:11
 20 68:7 69:1          124:21               21 141:11,21
                                                                  135:16 142:5          109:18 110:1
 70:10 83:5,19,21     Bernhardt 86:6,7     camouflage
                                                                checking 109:5        closed 66:5
 84:1,2,4 92:21                             140:5,6
                      BH 106:10                                                         94:16,18 104:6,
 99:21 102:3                               candidly 141:14      chemical 41:6
                      BH201 38:2                                                        11
 104:7 108:16,22
 114:23 115:15                             canister 118:18,     chief 28:8 29:19,     closely 12:3
                      big 36:9 90:18                              20 33:6,7,17,18
 116:16 125:8,9,                            21                                          47:16
                       102:22 106:19                              115:23 138:16
 15,19 128:22,23                           canisters 118:2                            collected 88:12
 131:5 139:20         billing 22:7 25:5                           140:11,12 142:1
                                            119:8,18
 142:8,18,19          bills 22:13,15                            chiefs 139:13         collective 48:4
                                           cap 21:2
background            bit 15:5 32:1                             chin 125:18           Columbus 10:6,
 13:13                                     capped 22:9            129:20                17,20,24 12:3
                       39:23 50:5 96:4
                       102:10 109:5        capture 95:12                                14:13 23:11 24:9,
Bad 41:1                                                        Choi 105:6              13,23 25:12,14,
                       125:9 128:1         career 57:15
Baker 26:21                                                     chose 106:14            18,20 26:9 27:23
 115:24               bite 92:9            carefully 134:20       124:7                 31:14 34:6 35:4,
                      blocks 61:2                                                       6,19,21 43:20
Bakerhostetler                             Carnevale 47:9       chronology 128:9        44:1 47:3,10 49:1
 9:4,18,24 13:20      Bodker 27:11         case 8:8,12 19:18    circumstance            57:6 63:16 67:21
 16:11 26:10 38:3,     28:7,8 29:20,22      21:13 61:10           56:6 58:15            78:8,12,21 88:24
 9,10,15 53:19,24      33:6,17              66:24 128:17        circumstances           132:20
 69:8 85:3 86:1,20
 89:22 90:1,20        bottles 30:20         132:24 138:5          47:21 55:21         column 69:15
 93:19 95:1 97:1,     bottom 72:18         cases 39:9 60:24       56:12,16,20,23        94:13 97:3,19
 12 104:11 123:22      82:6 107:24          64:19,20 95:19        62:6,17 77:14         99:10,22 100:10,
 124:20 125:19,                             99:15 109:20          78:6 80:8 81:1        21 104:7 105:13
                      Boulevard 127:5,                            120:20 121:5,21       110:21 111:2
 20,22 136:10                               132:23
                       22                                         125:21
Bakerhostetler's                           cast 83:9                                  columns 96:24
                      bounds 42:14                              citizen 26:10           99:22 100:16
 10:1 33:11 68:13                          Castle 126:24
 124:6                Bourke 27:11,13                             37:20 87:2,8,15       101:10 107:20
                                            127:2
                       28:1 69:1 83:6,20                          136:13              combined 38:22
bakery 126:23                              cataloged 88:12
                       84:1,3 87:11                             citizens 87:13,14,      108:22 109:2
balance 77:4                               category 16:7
                      break 50:10,15                              18                  comfortable 9:16
balanced 77:6          69:21 92:3,8,14      117:1
                                                                city 6:10,11 8:16       10:3 92:16
                       93:4,21 104:1



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
command 115:3        concludes 125:22      22 21:2,7 22:8,     credibility 80:14    defining 26:1
commander            conclusion 72:5,      18,19 23:1,8         81:6                definition 60:16
 106:15 141:7         7,9 73:24 74:10      25:12 47:12,14,     credible 80:21        98:23 117:6
                      75:16 77:21 79:9     17 123:4             135:4
commanders                                                                          definitions 48:13
 86:12                81:3 98:17 126:9    control 35:23        crime 80:24           72:18
                     conclusions 99:7      36:11,18 117:14
comments 138:12                                                criminal 64:17       deliver 86:3
                      112:10              conversation          67:9 68:18,21,24
commission                                 73:22,23 81:14                           demonstrated
 80:24               conclusively                               108:13,14            74:9
                      59:16               coordinated          criminally 69:6
communicate                                29:12,22                                 demonstrations
 34:9 35:7           conditions 18:11,                         criteria 65:2,5       8:4
                      14                  copies 43:12          70:19,21 71:2
communication                                                                       demonstrators
 34:5 35:2,3 67:13   conduct 8:4 10:14    copy 115:3           critical 19:20        9:7
 68:24 115:20         26:11 36:24 37:1,    143:18
                      7 38:14 65:15                            CROSS-               department 13:23
community 31:19                           corner 88:20         EXAMINATION           14:1 57:12 71:1,4
                      68:12                103:2
complainant                                                     6:2                  124:3 139:14,15
                     conducted 7:1,3      correct 6:16
 64:21 65:7,8,9       48:10 68:2                               crowd 35:23          depend 55:20
 73:7 81:7 83:11                           12:22 13:4 15:8      36:11,17 117:14      56:5
 100:10 102:16       conducting 5:16       16:17 17:8,11
                      12:6 96:11           21:1 23:6,7 24:22   curser 82:5          depending 65:6
 105:3,4 106:10,                                                                     77:12
 12,14,23 108:18     conferred 81:11       33:23 34:3 37:18    customary 22:22
 124:21               108:19               40:14 41:23 42:2                         deployed 140:17
                                           44:4 45:15 46:15    cutoff 8:15,18
complainants         confines 47:17        47:20 52:23 53:2                         deposition 5:5,7,
 31:22 34:1 56:18                          67:7 71:10,13,17                          16 6:20,23 8:6
                     confirm 141:15                                 D                18:1 86:5
complained 59:18                           72:2 75:24 76:5,
                     confirmation          22 78:22 79:12                           depositions 6:24
complaint 8:23        139:16                                   danger 62:14
                                           81:19 83:18,23                            7:4
 37:21 38:2,18       confirmed 138:16      86:13 89:21 94:2,   data 87:22 98:4
 39:1 41:4 54:21                           11 96:20 97:5,14     101:19              depth 36:2,7
                      140:12
 64:1 65:3,10,11                           98:17 100:7                              deputy 11:18
 76:3 77:24 82:21,   conflict 100:20,24                        database 45:14
                                           101:7 107:15,21      97:12                27:24 28:8 29:19,
 24 83:1 87:16        101:1                112:19 113:3,10                           20 33:6,7,17,18
 88:3 96:11 97:7,    confused 75:2         116:7,14,23         date 8:5,15,18,21,    47:8 68:7,10
 10,13 98:1 99:10,                         119:5 124:20,22      22 22:8 29:5         110:4 115:22
 11,14 108:24        conjunction 39:7                           46:18,19 65:13
                      64:10                126:15 127:23                             138:16 139:13
 112:5,6,17 136:9,                         128:18 129:10,17     86:16 89:10          140:11 142:1
 13                  consideration         134:9 136:12         90:11 97:15 98:1
                      54:11 56:22                               106:11              describe 8:1 26:3
complaints 8:2,                            141:9                                     36:2
 17,19 11:3 14:16     65:18,24 77:1                            dated 48:21
                      78:15               correction 76:24                          describing 32:3
 26:11 36:23 38:6,
                                          Council 20:13        dates 132:14          65:15
 12,13,23 53:11      considered 58:3
 63:21 64:14,15       65:18                22:12               day 99:22            description 29:9
 65:17 66:3 71:15                         counsel 5:2 16:2,    days 46:21 79:24      30:9
 86:18 87:2,3,8,     considers 77:14
                                           5                    98:1 100:1,3        descriptions
 13,15 102:1         consistent 117:17                          110:6 122:16
 111:18 112:3                             count 18:4 108:8                           135:1
                     consistently                               123:1,6 140:16
 123:17 132:11        100:14              County 128:10                             descriptive
 135:11                                                        de-escalation         132:18
                     constituted 53:22    couple 35:23          77:15
complete 40:21                            court 7:5                                 designated 7:11
 66:7 90:8 94:1      constitutional                            deadline 100:4        8:6 9:9,13 67:8
 109:21               54:4,9              cover 18:1            109:16,19            76:20
completed 47:19      constitutionality    COVID 68:4 104:2     deadly 61:11         designation
 85:11,18 97:24       122:4               CPD 26:13 28:5       deals 48:6            16:12,13,20
 109:10 129:6        contact 6:9 11:7,     41:14 45:1 61:20                         designations
 135:5                                                         December 46:23
                      8,14 18:21,23        130:11 135:20,21                          48:14
completing 47:16      33:2,4,6,15 64:20    138:6,16,18,19,     decide 16:22,24
                      65:7 67:20           23 139:3,12          73:18 74:7,9        detail 124:4
completion 95:23                           140:3,13,16,21,      81:13               details 104:20
                     contacted 65:6
compliance 58:6       68:5 87:19           24 141:2,10         decided 39:8 46:6    detective 117:11
comply 62:21          106:10              CPD's 136:24          64:18 98:8
                                                                                    determination
complying 56:1,9     contacting 33:9       137:7,13,23         decisions 68:21       37:5 39:4 60:18
                                           138:6                114:24 115:12        62:4 80:14 81:5
computer 7:21        contacts 106:11
 43:18 44:3 50:3                          Craig 27:10,23       dedication 74:23      104:14 120:19,23
                     context 13:12                                                   121:4 126:8
 51:18                65:10 117:5         Crandall 136:14      deep 40:12            139:3
concern 45:21        continue 110:8       create 84:18         defendants 5:18
 64:1                                      124:7                                    determinations
                     continued 8:12                            defended 7:1          37:6,10 69:3
conclude 61:16                            created 63:22
 62:2 72:1,2 76:17   contract 6:11         84:16,17 85:6,14,   defer 21:10          determine 26:12
 78:4 98:21 99:3      8:16 12:5,20 13:1    16,20 123:18,24                           36:24 41:7 56:14,
                                                               defined 49:7
                      16:5 18:24 19:8,     132:1                                     22 57:24 59:16
concluded 14:17                                                 126:10
                      11,19 20:8,10,14,                                              64:11,21 65:3,11,
 99:2 107:5 144:5


             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
 13,24 72:11         disperse 55:15,17    early 9:5 41:19       entity 137:5          107:4
 73:11 76:13,15       56:8 58:4             42:13 124:2         entry 94:5 105:17    express 5:4
 78:17 93:14         dispersing 62:9      easier 96:3
 102:2 104:5                                                    environment          extend 123:5
 114:17 129:14,16    disposition 52:20    easiest 105:3          29:16               extension 109:16
 130:13 134:17        53:15 125:12          108:6               equally 77:6          122:16,17,18
determined 59:21     dispositions         Eckenrode 105:1       ESQ 5:22             extensions 100:3
 64:16 71:9 95:20     52:21 53:5            106:15                                    122:21
 96:7 102:21                                                    essentially 28:18
                     distance 121:16      Ed 5:14                                    extent 9:18,23,24
 108:19 135:19,20                                               estimate 6:24
 138:18              distinction 39:17    editing 19:8           102:13 106:4         23:15 40:4 42:12
                      140:23              Edwards 5:22 6:7,      135:14               65:14 92:22
determining                                                                           107:7,23 139:6
 53:15 70:22         distributed 63:14      8                   estimating 113:5
                     dive 66:13 107:16    efficient 50:14                            extra 53:17
developed 48:24                                                 evaluate 83:1
                     divided 33:3           69:23                                    eye 31:20
Devine 15:12 16:1                                               evaluating 8:17
 28:18 40:6          division 35:21       effort 29:22 40:7
                                            65:7 132:7          evening 129:7             F
devised 66:22         36:15 37:2 40:1
                      45:6,22 49:19       efforts 29:13 30:2    evenings 133:18
differ 23:5           54:2 70:21,24         77:15 79:5,20                            fabric 140:21
                                                                event 31:19 53:21
difference 74:12,     71:4 78:9,21,24       111:15               82:18 128:9           141:11,21
 14,20 112:15         79:1,5,19 88:24     electronically                             face 54:20,24
                      89:19 112:5,6                             events 37:7 67:22
differently 74:4                            43:15                81:17 105:7         fact 65:11,15 79:1
                      114:23 117:1,22
difficult 129:2,4     139:5,9             element 77:16          133:18 135:2,5        129:13 134:15
 134:4                                      123:3               evidence 56:19         139:18 140:15
                     division's 39:20
direct 59:13,17,19    55:7                elevator 36:21         61:15 65:19         facts 55:21 57:23
 61:12,23 62:2                                                   72:23 73:2,4,15,      77:14 78:15
                     DL 99:22             Elizabeth 6:6          20 75:6,8,13,15,
 119:3                                                                                 121:5
                     document 27:4        Ellerbe 15:14          20 77:4,5 78:3
directed 83:15                                                                       fail 113:2
                      38:10 66:6 85:22      17:13 28:14,16       79:4,19 81:16
 88:5,6               88:18 95:11 97:6,                          100:9,11 108:18     failed 113:16
                                          emergency 36:16
direction 33:14       7,11 131:10           39:21 40:17 44:6,    125:24 132:8        failing 62:21
 38:18 47:22 48:3     132:3 133:8           8                   exact 10:15 86:15      115:7
 82:14 83:6          documentation
 108:15                                   employed 17:6,10      examples 35:23       Failure 112:23
                      14:22                 136:23 137:12,15
directive 114:16                                                Excel 63:22          fair 10:23 18:6,7
                     documenting            138:5 139:10         91:12,15 123:17       36:13,14 37:4
directives 44:8       85:24               employee 16:11,                              40:13 47:1 54:16
 53:12 54:2,19                                                  Excellent 93:2
                     documents 19:17        15                                         72:1 85:4,5
 137:1,7,13,24        20:12 33:22                               excessive 9:8          113:12
 138:7                                    employment             53:11,22 54:22
                      44:16 94:19           12:13,14,16,18                           fairly 37:3
directly 41:14        97:13 132:12                               58:4,16,19 61:19
 87:18 119:20                             encapsulate            70:23 72:22,24      fall 60:14
                     dollar 20:17           91:16                73:3 75:12 76:8,
director 11:19                                                                       familiar 6:22 7:7
                     doubt 20:4 108:5     end 34:17 45:16        14,16 78:1,2,4,7      21:12 35:21 40:1
 27:14,22,23 28:2                                                80:2 82:16 98:20,
 47:9 48:21 52:4     dozen 7:2              52:8 64:24 98:10                         familiarity 21:16
                                            99:23 100:16         23,24 99:1
 67:5 68:7,10 69:1   draft 97:18,24                              111:17 112:9,18,
                                            104:4 105:19                             family 101:5
 70:7 83:5,20                                                    22 114:1,5,7,10,
 84:1,3 87:5,11      drafting 19:7          124:23                                   fascinating
                                                                 14 125:23 126:10
 110:4 123:12        drive 106:7          ended 14:20 66:3,      128:20                143:24
 143:4                                      17,18 97:20                              fatigues 138:17
                     driven 129:12,13                           Exhibit 52:10,15
director's 28:1,2                           108:12 109:5                               140:4,14,21
                     driving 30:11                               88:19 89:6
 64:9,17 67:2                             enforcement 8:3        123:10 124:10,      FBI 67:10
 83:20 115:4         dug 132:16,22          45:14 46:11 57:2,    12,15 131:16,18
                                            7,17 61:24 78:10                         fear 80:22
directors 27:24      duly 5:23                                   132:4 136:2,4
                                            82:17 137:5                              feared 77:17
disagree 24:3        duties 63:20                               existed 36:12
 141:12                                   engage 54:10           39:22               federal 7:5
discipline 115:13         E               engaged 57:5          exonerated 49:13     feel 9:16
 122:24 123:9                               63:15 133:23         72:6 73:4 90:23     felt 109:20
                                          engaging 46:10         98:21
disciplined 115:6    e-mail 34:4,10                                                  figure 24:5 33:13
 116:10                50:10,11 81:22     enormous 19:17        exoneration            57:21 69:18,22
                       87:6,9,12,16,18                           98:22                 70:2 81:12 87:1
discuss 41:18                             ensure 101:1
                       88:3 93:24 133:8                         expect 7:3             92:19 96:16
 42:1                                       111:15
                     e-mailed 67:24                                                    103:23 105:12,16
discussed 87:10                           ensuring 98:16        experience 23:6
                                                                                       108:4 130:1
                     e-mails 63:23,24       99:6                 57:2,7,17
discussion 17:2                                                                        134:6,7
                       64:4 123:19                              experiencing
discussions            124:1 143:5        entered 22:18                              files 64:14
                                                                 103:24 104:1
 18:24                                    entire 60:16                               fill 99:13 102:4
                     earlier 52:6 66:11                         explain 18:5 26:5
dispersal 55:18,       116:17 131:12      entirety 78:16         126:2,7             filled 101:22
 22,24 56:2,9 58:5     143:3                85:20                                      103:21 107:22
 62:21                                                          explains 20:14



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
final 69:15 99:22       110:5,6 123:4                            groups 119:10,19      home 32:22,24
find 50:2,10,21       force 9:8 10:6,17          G                120:5,15,24           57:12
  74:12 90:13           11:3 26:12 35:23                          121:11 122:8         honesty 91:9
  107:16 132:24         36:12,17 37:17      gaining 41:11        guess 57:1 102:9      hope 109:12
  134:16,19             39:13,22 40:2,8,    gathered 57:23        106:2 122:4           134:9
finding 61:18           16 41:6 47:4                             guessing 10:18
                        53:11,22 54:22      gave 29:17 36:21                           hour 24:15 25:8
  68:2,3 69:16                               52:24 99:17          112:12                28:23 92:5
  72:12 73:18           55:10,16,20,22
                        56:2,4,7,10,15       139:19              guesstimate
  76:14 77:6 107:1                                                                     hourly 20:15
                        57:20 58:3,18       general 42:14         112:1                 22:17,22
  113:22 114:4
  125:12 129:11,12      60:3,6,8 61:11,      99:17 118:15        guidance 42:8
                        17,19 62:5 65:16,                                              hours 19:14 28:23
  130:4 134:5                                129:23 133:17
                        22 70:23 71:20                                                  102:14
  139:2                                      135:18 138:1
                        72:22,24 73:3,5                               H                housed 91:15
findings 48:13          75:12 76:9 78:1,    generally 7:7
  49:4,10,17 69:10,     2,4 80:2 82:16       21:11 23:7 26:4                           HR 47:9
                                                                 handled 40:6 76:3
  11 91:2 98:13         83:4,9,10 85:12,     35:21,24 36:19                            human 111:9
  113:6 115:1                                39:20 40:13         handling 68:20
                        15,22 88:12,15,                                                Hundreds 102:15
  125:4,5,8 136:20      23 89:20 90:2,9,     41:16 72:13         handwriting
                        12,14 93:20          104:9 119:4          32:10,12             hypothetical
fine 6:17,21 23:20                           133:15,16
  50:19 53:3 92:15      98:20,23,24 99:2                                                58:10,21
                                                                 happen 8:21 22:7
  117:7                 108:20 111:18       generated 46:19
                        112:10,13,17,18,                         happened 29:1,16
fingerprinted                               George 11:18,20,      67:9 72:11 86:21,         I
                        21,22,23,24
  46:5                                       21,22 27:10,24       23 96:17 101:23
                        113:2,3,17,24
                                             33:4,10 39:7 89:1    105:17 106:5         IA 85:21
finish 92:9,10          114:1,5,7,10,14
                                             109:20               115:11 116:6
  101:17 103:18         115:6,8 117:10,                                                IAB 49:16 85:14
                        14 125:23           Ginther 52:5          127:21 129:12           87:15,19,24 88:2,
finished 133:9          126:10,11 128:20                          130:2,3 132:17
                                            Gittes 5:11                                   5,6 142:21
fire 59:13,17,19        129:5,6,8 135:11                          138:19,24 139:1
                                             143:15                                    ideally 72:13
  61:23                 142:20                                   happening 29:10
                                            give 6:4 27:4                                 76:17
fired 59:9 60:11      foregoing 144:4                             121:18 126:18
                                             35:22 44:12          130:7                identification
  61:3,12,17 62:2     forgot 122:15          51:13,16 54:13                               52:16 89:7
firm 6:11 8:23                               65:13 66:2 77:1     happy 63:8               124:16 129:4
                      form 35:1,3 66:12
  10:4,16 11:2,13                            82:2 86:15 91:20    hard 68:2,3              131:19 136:5
                        89:19
  13:5 15:10,23                              102:13 112:20
                      Formal 9:6             142:15              harm 80:22            identified 82:20
  16:3,13 17:1,3,6,
                                                                                          83:3 101:24
  10,14 19:8 21:7     Forman 5:14           giving 46:3 82:23    hasten 46:2              109:24 111:14
  22:21,24 23:2,12
                      format 90:21          goal 100:4 114:15    Hatcher 15:12            134:23 136:22
  24:8,12,24 25:4,
                                             134:1                16:1 28:14,15        identify 5:2,3
  13,16,17,23         forms 85:15,22                              57:14                   77:9,19 78:8,20
  26:10,15 28:10,                           good 5:17 6:4
  12 39:24 40:12,     forward 88:7                               head 63:5 113:20         79:6,11,21 90:16
                                             40:19 88:16
  21 41:9 43:18,22    forwarded 87:11        92:24 103:22        header 106:10            93:15 101:2
  53:6,11,19,20,24      88:13                123:14 127:2                                 102:7 108:12
  54:1,6,7,12,17                             128:23              health 18:10,14          125:20 135:13
                      forwarding 85:23
  56:13 57:5 59:13                                               hear 18:2 30:23          139:7,17 142:4
  63:15 64:6 65:2     found 50:8 75:5,7     Gordon 47:9
                                                                  31:4 52:24 53:2,3    identifying
  67:14 70:13,16        90:15 131:10,22     governed 48:10
                                                                 heard 31:1 60:12         142:19
  76:3 81:11 97:16      135:2,11
                                            government            117:4,18             III 52:19
  100:6 101:4         frame 47:19            25:24
  103:14 117:21                                                  hearing 6:13          imagine 23:17
  122:2 131:23        Fraternal 122:17      grabs 139:10          17:21
  133:13 137:4                                                                         important 19:20
                      Fred 5:11             great 50:22          helmets 140:22,          23:21 31:19
firm's 8:15 44:2,3    frequent 33:6         greater 29:16         24 141:11,12,22
  71:8 111:18                                                                          in-person 19:3
                        142:24                                   helped 65:13
  112:4 116:13                              greatest 42:8                              inability 77:19
                      front 40:9 51:6                            helpful 50:9,13
firms 42:4              60:15 63:6 95:3     Greg 27:11                                 inaccuracies
                        107:8 121:19        grenadier 117:21     helping 14:1             90:14 134:18
focus 101:8,21
  102:2 105:1         frozen 30:20          grenadiers 117:1,    hesitating 74:1       inaccurate
  109:24                                     23 118:2,17         high 103:3 105:8         134:21,24 135:2
                      full 94:7,9
focusing 87:5                                119:8,17 120:2,      126:19,21 127:5,     inappropriate
                      fully 64:18,22,24      12 122:6             22 128:5,10
fog 118:23 119:4                                                                          98:20
                        65:3 66:1,3,14                            129:8
                        67:6                grievable 122:24                           inbox 86:10
folder 43:17
                                            grievance 123:4      higher 45:2
folders 43:18,22      Furbee 27:13 28:4                           133:16 135:6         Incidence 37:17
  44:2                  41:13 42:7,10       grieve 123:1                                  39:13
                        44:23 47:1                               hired 26:9
follow 79:6 99:23                           ground 18:1                                incident 8:22 9:1
                      future 17:2 123:7,     137:5               historically 23:3,9      56:21 69:12 83:4,
  110:19 136:24
                        8                                         24:20                   7,16 88:4 89:12
  137:6,13,23                               group 15:23 47:2
  138:6                                                          hit 109:15 130:12        90:2,9 96:8
                                             55:10,14 58:20                               133:1,24 141:20
FOP 12:4,21 13:6,                            64:19,23 66:16      hold 36:5 70:19
  22 47:12,14,17                             117:12 118:4,5       106:5                incidents 10:2
                                                                                          37:14 71:20


              Realtime - Videoconferencing - Trial Presentation - Video
                        Spectrum Reporting LLC | 614-444-1000
  89:24 90:5 134:3    intentional 39:17       121:8 132:20        justify 39:10            57:2,6,17 61:23
include 83:8,10         107:21                133:20 134:15                                78:9 82:16 97:16
                      interchangeably         139:24                                       114:15 116:13
including 12:4,21                                                      K                   122:2 137:5
  55:9 56:19 77:15,     118:23              investigative
  16 99:19 139:11     interest 47:15          38:19 104:19        Kathleen 27:11,       lawful 55:22,24
                                            investigator's          13 28:1                73:6
incomplete 14:21,     internal 38:3
  23 15:3 82:10         49:18 86:12           138:11              keeping 120:24        lawsuit 128:16
  134:22 142:23       interpret 42:11       investigators         kind 16:22 29:4,      lawyer 27:3 122:1
inconsistencies         75:17                 100:5 138:22          12 30:13 35:5       lawyers 24:17
  111:7,12                                  involved 11:24          36:9 42:7,13 46:2
                      interpretation                                                    lay 132:13
                                              12:23 13:5 14:12,     48:8 64:1 66:12
increases 62:14         42:5                                                            lead 81:2
                                              14 15:9 18:20         69:9 72:2 78:10
Indiana 21:24         intersection            19:1 71:14            82:5 87:17,21       LEADS 45:9,10,
indicator 127:2         103:6,12              106:21 125:21         88:5 90:20 91:16       13,17,24 46:4,7,9
                      interview 106:13        135:20 139:24         104:6 106:9
individual 31:22                              141:20,21             112:1 130:18        learn 30:17 55:6,
  37:13 53:16         interviewed 26:4                              132:14 134:3           13 62:19
  59:24 78:16 80:8      106:12 108:17       involvement 9:19
                                                                    139:9               learned 48:17
  81:9 88:4 100:24      116:8 134:15          10:1
                                                                  kinds 24:21 34:1         55:18
  102:19 111:4        interviewing          involves 89:1
  120:19 132:11,22                                                  36:3 47:6           leave 109:23,24
                        56:17,18              136:13
  137:23 139:4                                                    knee 58:18 59:1,3     left 106:8
                      interviews 68:1,      involving 64:2
individually 37:11                                                  60:4 128:12
                        13 137:16,20          83:9 124:20                               legal 53:20,21
  68:11 133:22                                136:9               knew 39:22,23            54:13 57:15
                      introductory                                  67:23 132:10
individuals 15:15       26:20               irrelevant 97:20                            legs 60:11
  27:19 30:9 33:9                                                   133:22 143:23
  34:5 35:8 58:20     investigate 11:3      issuance 39:6                               letter 110:5
                                                                  knockers 58:18
  59:18 71:15 88:2      26:10 64:22 66:1    issue 140:10            59:2,3 60:4            123:13 143:4
  121:18                67:3 70:14 82:18                            128:12              level 55:21 56:2,4,
                        83:7,15             issued 42:18
informal 9:7                                  46:14 71:11 72:7    knocking 128:10,         10,15 57:20
  10:17               investigated 38:6                             11                     58:17,22 59:1
                        60:24 64:7,18,24    issues 33:20                                   60:3,5,7,9,14
informally 10:11        65:4 66:4 67:6      issuing 41:3,10       knowing 31:16            62:14 66:6
information 6:9         70:23 81:18                                 140:19                 125:18 129:7
                                            items 31:5 85:3
  14:22 19:18 21:5      89:24 90:3                                knowledge 26:14       levels 60:6
  23:16 29:17         investigating                                 32:5 36:3,7
  45:24 46:4 47:7                                J                  40:12,16,19 41:2,   license 22:1,2,4,5
                        66:17,19 85:4
  53:14 54:17                                                       11 49:16 57:18      licensed 21:19,22
  66:13 67:16         investigation 9:4     January 25:6,7          117:20
  71:24 72:11,16        31:14 37:13,16,                                                 lieutenant 86:6,7,
  74:8,9 80:7 82:23     17 38:11 39:5,10,   Jeff 27:13 28:4                                11 141:4,7,8
  84:1 97:7 106:24      12 41:3 42:18         41:12 42:7 44:23         L                limited 34:7 78:14
  129:24 130:9,13       44:17 45:23         Jenni 6:19 13:16
                        46:14,19 49:5,19                          L-E-A-D-S 45:13       lines 101:15
  132:10,19 134:17                            19:16 20:4,7 24:8
  137:14,22 139:7,      52:21 66:6 71:19      26:22 50:10,21      labor 12:11,12        link 45:8 97:11
  20,21                 77:5 83:22 84:5       51:5 52:3 63:14       13:6 23:13 24:10    Linville 11:10,16
                        86:3 87:20 93:20      70:11 82:13           25:1,5 47:11,12        12:2,8 13:3,21
informed 12:5           95:21 96:12,14,
  110:7                                       84:15 92:16,17                               15:11,22 18:19
                        18,22 99:20           93:17 123:16        lack 72:16 77:18
                                                                                           28:14
initial 18:20,22        102:5 104:15          143:19              laid 48:22 49:3
  20:20 32:2 38:15,     106:10 107:13                                                   list 65:5 110:3
  23 45:19 48:19        108:10,17 109:22    Jennifer 5:22 6:6     land 78:18               115:23 132:18
  64:20 97:7            110:1,8 124:19      Jeremiah 15:12        landed 73:24             133:3 136:11
  132:21                132:9 133:12          16:10 28:16                               listed 38:20 60:13
                        136:8 137:18                              language 38:13
initially 64:13                               97:18 98:6                                   81:1 85:2
  99:14 102:15          138:4                                     laptop 32:11
                                            jobs 27:18                                  litigated 21:13
  142:23              investigations                              large 68:4 91:18
                                            Joe 15:11 16:1                              litigation 12:18
injunction 6:13         10:7,13,18,20                               132:9
                                              27:11 28:3,18
                        11:1,12 12:7                              larger 118:21         located 103:2
injured 129:3                                 40:6
                        14:13 23:11 24:9,                           119:4
                        14 25:13 29:3       John 5:8 6:21                               location 129:17
innumerable
  132:23                33:12,20 34:6         84:12 92:2 97:20    Larrick 15:13         lodging 87:14
                        35:4,19 36:23         121:14                16:8,9 28:17
input 111:9                                                         73:23               log 93:19
                        41:19 43:21 44:1    joining 5:10,14
inputting 101:19        47:3,16 48:6,11,                          late 9:5 46:23        logistical 33:19
                        23 49:1 53:17       journalist 26:5
instances 83:2                                                    Laughlin's 126:24     logistics 33:18,21
                        57:6 60:2 61:8      judgment 57:22                                 34:2 68:1
Instant 35:2            63:16 64:6 67:21                          Lauren 15:13 16:8
                        68:18,22 69:14      July 138:16                                 long 6:10 21:19
instruct 23:19                                                      28:17 73:23
                        87:24 88:7,10       jump 18:4 143:24        102:21                 28:22 98:3
intake 63:20            93:18 94:4,5,8,                                                 longer 17:19
                                            June 9:5,10 11:9      law 8:3 21:12,16,
intent 17:14 42:8       10,22 95:16,17,
                                              48:21 52:3 63:23      17,20 22:2 26:10    looked 83:4 89:3
  100:13                22 97:24 102:11,
                                              86:16 123:19          45:13 46:10            102:9,14 106:17
                        20 104:7 107:18
                        111:2,18 117:5                              53:22 54:4 55:4        108:18 134:20



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
lot 33:18 36:13       17:13 28:14,16      Messaging 35:3       needing 45:16        occurred 22:17
  101:9 109:23       master 93:19         met 86:6,8 98:2      negotiation 22:17     42:16,20 46:13
luckily 135:9                                                                        73:5 105:7 130:9
                     match 90:10          method 5:16          negotiations
lunch 92:17                                                     12:4,20 13:6,22,    occurring 56:20
                     matched 90:13        methods 34:8                               62:13
                                                                24 14:2 23:13
                     materials 41:15,     mid 11:9              24:10 25:1,5        occurs 120:1
     M                16 43:11 44:6,10,   mile 128:5 130:20    net 139:9            office 5:19 21:10
                      13,22 45:4,22
mace 76:7             46:24 53:10,14      miles 127:17         news 20:19,22,24      23:4 27:13 28:1,3
 118:22,24            54:3,14 55:3                              31:13,18 105:6       32:21,23 41:13
                                          military 57:8                              44:24 48:22 64:9,
made 11:14 37:5       131:23 132:19                            night 74:2 76:18
                                          millimeter 60:21                           10,17,18 67:2
 64:2 65:7 102:22    math 93:12 108:6                                                69:2 83:20 115:4
                                          mind 20:3 59:1       noncpd 136:14,22
 106:11 108:14                                                                       131:24
                     matter 6:13 8:20      85:8 90:19          nondeadly 61:17
 111:9,15 114:22
                      10:12,15 14:19       142:14,19            62:17               office's 47:10
 115:12 120:19
                      15:7 39:4 56:10
 126:8 132:23                             mine 7:24            nonlethal 36:17      officer 26:11
                      70:22 92:14
main 104:7            98:16 104:3                               55:9,16,20,21        36:24 38:14 40:8
                                          minute 50:15                               57:9,12,15 74:15
                                           51:14 69:19          56:2,4,7,10 58:3
maintain 43:17       matters 12:10,11,                                               76:21 77:9,17,19,
                                           93:12 131:5          117:13
maintained 36:16      14,16 14:17,20,                                                22 78:8,9,10,21,
                      23 15:3 67:17        142:8               normal 22:21          24 79:2,5,11,19
 69:13,15
                      71:8 109:14         minutes 70:1          47:19 49:18          80:3,15 81:6
majority 48:1 72:4                         92:18 129:2          87:15,17 117:10      82:17 89:1 90:8
 81:17 133:20,21     Mattie 5:11 51:11
                                           131:2               north 126:20          98:19,21 99:2
make 18:2 19:20      Mayor 52:4 70:7                            127:14 128:9         100:20 101:2,5,8,
                      123:13              misconduct
 20:3 21:9 37:6,11                         38:14 73:6                                22 102:2,7 105:1
                                                               northwest 103:2       109:24 110:3
 39:3 42:13 43:4     Mayor's 48:22
 48:14 50:13                              mistakes 111:9       note 20:3 108:14      113:24 114:13
                     meaning 16:18                                                   116:4 117:10,11
 64:20 69:3 73:18                         mode 106:11          noted 66:11
                      75:22 101:4                                                    122:22 129:4
 74:12,14,19 81:5
                      114:15              moment 19:2          notes 32:6,8,11,      133:17 135:13,
 92:13 98:19
 104:13 110:19       means 16:14 55:9     money 23:19           12,14 35:13,17       20,21 138:18
 114:24 120:22        72:21,24 73:2,4                           43:4,5,8 142:5       139:8
                      126:2,7             months 8:20
 130:4 133:8                                                   notice 38:19         officer(s) 125:21
                                           14:16
makes 77:19 78:3     meant 16:19                                63:18 66:8
                                          morning 5:17 6:4      133:12              officers 8:3,4
                      42:11 49:7 60:5                                                33:24 37:2 41:17
making 56:14
                     meantime 110:8       Moss 15:14,18,19     number 7:17 12:9      44:24 45:1,6 48:7
 112:6 128:11
                                           28:19                14:16 15:3 38:2,     55:8 56:18 61:20
managed 33:11        media 31:18                                3,9,20 61:6 70:13
                                          mounted 103:1,8,                           62:15 69:5 83:12,
manual 36:16         medication 18:10,     15                   71:8 72:8 78:14      14 85:16 101:1
 39:21 40:18 44:7     13                                        81:1 90:6,7,17       109:23 113:16
                                          move 72:21 105:2      97:1 104:10
 53:13 54:3,19       meet 41:20 46:7                                                 115:5 116:1,9,20
                      100:4               moved 95:14,16,       108:5 111:23         118:4 119:9,21
map 132:7,15
                                           17,22 96:13,16       112:12 114:7         120:4,14,22
Mark 15:12 16:1      meeting 26:20                              133:12 136:9         121:8,19,20
                      27:8 28:20 29:1,8   multiple 20:8 58:5
 28:14,15 57:14                                                                      122:8,23 128:20
                      30:17,18 32:2,4,6    59:2,3 71:14,15     numbered 37:20
 89:1 118:2,18                                                                       133:23 134:4
                      48:20                89:23                116:1
 119:8,18                                                                            135:6 136:15,21,
                     meetings 19:4        municipality         numbering 66:22       23 138:5,17
marked 15:3 52:9,
                      35:6,9,11,13         25:24               numbers 61:2          139:11 140:1,13,
 15 89:6 124:15
 131:16,18 132:4      41:17,21,24         muted 143:15          90:21,24 95:1        24 141:1,3,21
 136:4               member 53:20                               108:23,24           officers' 26:12
Marshall 5:8 6:3      54:1 112:5,7             N               numeral 52:19        offices 68:13
 13:10,15 19:13       139:4,8
 20:2,6 23:17,24                                                                    official 8:18
                     members 42:4         name-calling              O
 24:3,7 50:17,20      54:17 56:13 57:4     119:20                                   officials 30:18
 51:4,11,15,21        63:15 70:16                                                    32:4 35:4
 52:2,11,18 63:10,                        named 17:5,6         O-H-L 141:5
                      137:4                89:1 124:21                              Ohio 21:20 22:1
 12 70:5 72:17,19                                              oath 5:6,20
 81:20 82:7,8        memo 48:20,24        narratives 134:11                         Ohio's 21:16
 85:10 88:14,17       49:3,21 51:6                             object 13:8 23:15
                      52:4,8 53:8,13      narrow 106:20         58:12 107:6         Ohl 141:5
 93:3,7,9 94:24
 95:5 100:17,19       54:20 63:11,13,      134:3               objection 14:4       open 14:19
 103:19 105:14,       14 70:7 87:4        nation 31:20          23:14 25:2 62:10    operations 36:16
 18,22 107:9,11      memorized 60:9       national 29:23        115:9 118:6,8        39:21 40:17 44:7,
 110:22 124:9,11                                                119:12,22 120:6,     9 53:13 54:2,18
 125:7,11 127:6,9,   memory 18:11         Nationwide            16 121:2,12
 24 128:2,21,24       44:12 49:9 117:8     127:5,22             122:10,11           opinion 116:9
 131:8,15,21         mention 7:16                                                    122:2
                                          nearby 121:20        objective 56:19
 135:15,24            29:23 30:2,15                                                 opportunity 17:16
 136:17,19 138:8,                         necessarily 88:10    obtaining 134:2       110:2 137:19
                     mentioned 28:3        114:11 133:24
 10 142:5,12                                                   obvious 96:24         143:20
                      93:20 109:15
 143:11,14,23                             needed 29:15
                     messages 34:12,                           occur 42:17          optimistic 20:21
Martina 15:13                              46:9 47:18
                      13,19



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
option 99:5          partway 102:4         points 29:14         primarily 33:16,      132:12,16 139:8
order 40:20 41:7     past 44:24            police 30:21 31:3     19 42:7             providing 29:4
 55:22,24 56:2,9     Paul 141:5             35:22 55:11 57:8    principal 30:4        30:11
 58:22 62:21                                88:24 119:9          47:1                public 21:6,8,12,
 122:17 143:14       pause 96:3 106:9       122:17              prior 25:7 36:3       13,16 23:18 71:4
ordered 55:15        pay 22:12 31:17       policies 35:24        40:5 57:15 72:8      124:3 139:14,15
ordering 143:19      people 27:16 33:4      36:3,11,13,17        112:8 137:18        pulling 93:10
                      65:16 72:15 88:3      39:21 40:1,2,13,    privileged 23:16
orders 55:18 58:6     91:17 99:12           17,18,20 42:6,9                          purpose 33:8
organization          121:23 137:10         43:13,19,24 44:7    probationary          43:20 47:13
 29:24                                      47:4,6 53:12         57:15               purposes 52:16
                     pepper 76:3,7,8        54:2,7,9,13,19
organized 30:3        77:13,24 78:2,5                           problem 51:10         89:7 124:16
                                            55:3,7,14 136:24                          131:19 136:5
organizing 30:4       118:3,21,24           137:7,13,24         procedural 33:17
                     percentage 84:7        138:7               proceedings          put 18:8 33:15
original 82:21,24                                                                     63:6 66:8 88:8
 83:1,16 87:4        perception 80:22      policing 116:21       144:4
                                                                                      99:19 100:11
                                            137:6               process 6:23 7:8      104:7 108:8
originally 66:24     perfect 95:12
 83:15 97:23                               policy 26:13          24:6 25:11 46:2      110:3
                     period 8:5 33:20       35:22 37:2,8 40:9    48:8 52:5 60:22
 143:9                                                                               puzzle 88:8
                     permanent 16:11,       41:6,8 42:11,14      64:9,12 70:12,17
outcomes 48:23        15                    58:1 60:13,15        87:10,16 95:14
outlining 52:5                              63:2,6,8 78:16       110:20 114:22            Q
                     permission 51:16
outstanding                                 81:1 98:24 99:3     produce 43:23
                     permitted 56:8         112:14,17,21                             quality 111:1
 22:15                120:13 121:8                              produced 19:14,
                                            113:2,24 114:11,
overarching                                                      18,22 50:7          question 13:16
                     person 98:7 119:3      12,13,14,16,17
 100:4                                                           131:23               18:5,9 20:5 24:4
                                            122:4 126:11
                     personal 34:14,15                                                37:22 40:24 41:1
overlap 73:12,16                           portion 93:18        project 10:5 11:1
                                                                                      48:14 53:21 55:2
                     personally 57:2                             12:1 13:13 14:13
overlapping 88:1                           portions 7:12                              57:19 58:14
                      60:13 73:22                                15:9 18:18 19:4,5
                                                                                      60:17 62:3,18
owner 91:14                                positive 25:6         25:13 26:4,6,15,
                     personnel 112:6                                                  68:6,8 76:6,9
                                                                 18,19 31:14,15,
                                           possibility 109:21                         78:7 79:3 89:16
                     persons 106:13                              17,21,24 33:1,5
     P                                                                                91:20 121:6
                     perspective 33:10     posted 105:7          35:20 36:4,22
                                                                                      122:15 123:11
                      36:9 86:24                                 39:23 40:3,23
p.m. 129:8 144:5                           potential 16:19                            133:11 135:18
                                                                 44:1 46:20 49:1
                     Pettus 27:14,22        48:13,22 49:3,10                          141:16
Pabst 105:4                                                      57:6
                      48:21 52:4 87:5       52:20 83:4 134:3                         questioning
package 86:19         110:5                                     propriety 50:23
                                           potentially 23:15                          29:18
                                                                 122:3
pages 52:10          Pettus's 70:7          27:14 55:19 99:4                         questions 17:22
 137:18               123:12 143:4                              prosecutorial
                                           Powerpoints                                18:3,15 33:12,16,
                                                                 68:21
pain 103:24          Philips 5:19           44:22 45:4 54:20                          17 41:18 42:1,4,5
                                                                protest 9:4 30:4      67:22 76:2
Pam 47:9             phone 34:14,15        practice 21:17,20     40:18 86:17          115:15 118:16
                                            22:2 87:17           117:15 140:16
paper 67:12          photograph                                                      quick 51:13
 131:14,22            138:20 139:4         precise 74:21        protesters 9:9
                                                                                     quickly 18:20,22
paragraph 63:19,     photographic          precisely 99:24       30:5,19 31:2
 20 123:15            100:11                                     55:10,15 56:1,8     quit 51:19
                                           preclude 123:8
                                                                 58:5 59:10,14
paralegal 15:17,     picture 36:9          prefer 49:11 51:8     62:8,14,20 118:5
 18                   106:19                                                              R
                                           preference 92:8       119:10,19 120:5,
parallels 17:5       piece 132:16                                15 121:1,11,17
                      143:1                preliminary 6:12      122:8               ran 100:24
pardon 76:16
                     pieces 88:9           prepare 31:14        protesting 58:8      rank 106:16
parlance 58:23                              133:17 134:16
                     place 5:6 29:13                            protests 8:7,11      ranking 133:16
parsing 79:15                              prepared 87:5                               135:6
                      129:3                                      9:10 11:4 29:11,
part 10:1 29:8                             preponderance         24 30:10 31:7,13    ranks 45:2
 44:1 45:23 47:24    places 72:14 88:5                           36:24 37:18
                                            72:23 73:1,3,15,                         rate 20:15 22:24
 48:19 55:14 63:2    plaintiff 128:17       20 75:6,8,13,15,     39:13 64:2 65:12,
 64:12 80:13                                                     14 69:6 71:20         23:2,10,12 24:8,
                     plaintiffs 5:9,15      19 78:5 125:23                             10,12,19,24 25:5
 96:13 123:7                                                     85:16 86:19
 127:7 128:16        plaintiffs' 5:10,14   present 13:7 21:3     108:21 116:21       rates 22:17,22
 129:23 138:12                              28:10                137:6 142:20          23:5
                     plan 17:9 98:6
participate 19:3,7                         presently 12:23      provide 65:10        reach 11:20,21
                     play 70:17
 106:15                                    preserve 32:13        80:20 104:19          65:20 75:15
                     point 19:21 20:16                                                 77:20
participating         22:19 31:4 45:8      presume 123:7        provided 12:15
 30:10                84:24 86:2,15                              41:15,17 42:7       reached 11:10,22
                                           pretty 18:22 50:13
participation         91:11 141:18          78:14 102:22         43:19,24 44:5,9,      18:19 65:9 72:8,
 33:11                143:6                 106:15 107:19        13,23 45:2,11         15 74:4 99:8
                                                                 48:20 54:14 55:1      126:9
partners 15:23,24    pointed 103:9         preventing 80:23      65:21 84:14         reaching 72:9
partnership          pointing 80:18        previously 92:23      90:12 100:9
 16:19,23                                   124:8                103:11,15           read 9:3 36:8



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
  41:15 67:12         referred 68:7,10      reported 88:4           98:7,14 110:9      scope 13:9 14:5
  72:20 73:8 75:10      108:12,14,16,21     reporter 5:1 51:23      124:23 125:1,2      20:14 24:2 25:3
  76:18 126:16          143:3                 105:7 143:16          139:23 143:20,22    29:3 58:13 62:11
  129:13 137:1,2      referring 49:21                             reviewed 9:1          108:16 115:10
  138:2,12 143:24                           reporting 5:7
                        60:4                                        74:1,17 87:23      screen 51:7,8,12,
reading 7:18                                reports 37:13           137:11 139:13       16,22 69:19 70:6
                      refers 128:12           38:7,11,16,19
  26:23 136:21                                                    reviewing 8:23        95:3 132:3
                      reflect 94:5            41:10 52:21                               139:10
real 71:23                                    59:24 66:8 71:12,     56:18 98:10
                      reflected 129:23                                                 scroll 52:11 72:17
realization 88:6                              14,19,23 81:9       reviews 111:11
                      reflection 74:2         85:22 88:12                               94:24 95:3 96:1,4
realized 96:12                                                    revoked 22:5          103:20,22 104:23
                      reflects 94:4,7         89:23 90:2,15,22
reason 15:1 38:8                              96:18,22 98:7,11    Riffe 103:1           105:15,19 106:8
  90:7,10 119:16      refresh 63:7            107:8 108:24                              107:23 108:11
                                                                  right-hand 88:19      110:23 123:13
  122:9 141:12        refuted 73:1,3,14,      111:4,5,13
                                              114:23 115:2,8,     riotous 130:19,21     125:7,15,19
reasonable 56:11,       20 75:5,7,14,19                                                 127:6,24 128:21
  15,23 57:20,24        125:23                16 127:4,8,10       rocks 30:20
                                              129:6 133:12,13,                          131:15 136:18
reasonableness        regard 9:17             14,19 134:1,2,6,    role 70:17 116:13     138:8
  62:4                  122:14                11,20               Roman 52:19          scrolling 100:17
reasons 14:21         relate 20:13 90:16    represent 5:3         Ron 11:9,16,20,23    second-to-last
  60:1 80:4,19,20,      127:4                                       12:2,5,8 13:21      52:12
  21 90:18 107:14                           representatives
                      related 12:18           29:2                  15:11 28:13        section 127:11
  126:12                26:11 38:24
                                            represented 12:9,     room 5:4,9,13         138:15
recall 27:12 29:9       45:10 65:12,14                              69:22 142:7
  30:8 31:6 46:18       67:24 68:24           17,19 40:7 101:5                         seek 139:16
  55:12 60:15           85:16 88:9,11       representing          Rosen 40:8           seeking 110:5
  62:24 68:9 81:8,      90:2,9 94:22          12:13,24            rough 102:13
  14 84:22 86:9         96:13 97:13                                                    self-explanatory
                                            request 109:16          111:23 135:10,14    100:9
  97:22 98:15           108:20 114:7
  103:11 105:9          115:13 116:1          115:22 132:10,21    round 60:11,12       send 50:11,22,24
  116:19 117:6          121:18 132:24       requested 90:1          61:12 62:22         51:1,2 83:5,19
  124:3 134:23                                                      130:12              84:1 91:8,10
                      relates 12:4 45:11    requesting 134:2
  140:19 141:2,24       47:4 53:16 85:14                          rounds 59:2,4,8,     sending 51:5 86:1
                        94:20 126:18        requests 102:22         14 60:5,19,20
receive 89:22                                 132:23                                    139:12
  90:3 98:3 122:20                                                  61:7,17 62:5,7
                      relations 47:11                               63:3               senior 106:16
                                            require 111:8
received 8:19         relevant 43:13                                                   sense 29:4,6
  11:13 14:15 15:2                          required 61:16        row 107:2
                      relied 137:21           86:2 122:18                               48:15 66:2,16,19
  44:16,21 45:7                                                   rows 108:7,9,10       92:13 135:10
  53:9 61:10 63:23      142:1                 136:24 137:6,13,
                                              23 138:6            rule 7:4,8,11        sentence 136:21
  64:3,13,14 87:2     rely 13:22 111:4
  97:15 99:15           135:1 139:2,18,     requirements          rules 18:1            138:15
  122:14 123:19         20                    46:8                Russell 105:8        separate 20:12
  132:8,19 142:23,                                                  127:14 128:10       55:10 83:11,14
  24 143:5,9          relying 137:20,21     resign 17:14
                                                                                        116:3
receiving 87:13       remain 17:10          respect 8:7 35:22
                                              63:2,21 123:16           S               separately 5:19
  142:22              remaining 22:13
                                            respond 68:11                              separation 55:11
recent 8:23,24        remains 14:19                               safety 11:19          118:3 119:9,19
  46:22                 21:4                  110:6 128:16
                                                                   27:22 28:1,2 52:4    120:4,14,24
Recently 32:15        remember 20:24        response 106:23        71:4 77:18 83:20     121:10 122:7
                        29:7 45:3 63:1,5,     112:8 132:21         115:4 123:12
recess 51:3 52:1                                                                       served 57:11,14
                        9 77:13 105:11      rest 16:2 100:8,15     124:3 139:9
  70:4 93:8 131:7                                                  143:3               service 6:14
  142:11                108:23 116:22
                        118:18 140:8        restrictions 48:7
                                              68:4                sake 50:24           sessions 116:18
recognize 84:15         141:22
  88:22 89:19                               result 76:21 79:8,    Sam 5:11 52:11       set 51:18 87:12
                      remote 5:6,7,20                              63:10 72:17
recollection 27:9                             10                                       sets 114:12
                      report 37:17 39:1,                           81:21 82:3 85:10
  28:24 30:16                               resulted 37:16         88:15 93:11,16      share 51:7,8,11,
  49:12 63:7            6,12 41:3 42:18
                        46:14,19 69:9         61:18 70:12          94:24 96:2           16,22 69:19 70:6
recommendation          74:1,17 76:18,24      107:1 108:3          100:18 103:19,24     81:21 91:17
  105:24                88:15,23 89:20      results 74:15          105:14,18 106:6      93:11 110:24
                        90:9,12 94:21                              110:22 123:10       shared 110:3
recommended                                 retain 34:22
                        104:6,19 106:18                            124:9 125:8,10,      124:8 141:15
  125:12
                        107:13 108:4        retained 34:19         16 127:6 128:1,
record 5:3 6:5,23                                                  22 131:16 133:7     she-said-she-said
                        112:23 113:3,17     retaliatory 9:8                             80:1,9
  18:8 21:6,8 23:18     115:7,24 116:6                             135:15,23 136:17
  34:21 52:9 72:21      123:1 124:20        retracted 73:8         138:8               sheet 95:2,9
recorded 32:4           125:2 126:14,17     retrieve 91:6,10      sample 88:15          103:18,20
  35:10 43:2            127:16,20 128:4                                                sheets 131:14,22
                        129:7 135:17,19     Rettig 5:11 51:13,    saved 143:8
records 21:12,13,       136:8 137:11          17                                       shooting 142:6
                                                                  scale 40:5
  16 139:14,15          138:2               review 15:7 31:20
                                                                  Schlein 5:12         short 51:3 52:1
refer 58:18 133:13    reportcpd 87:6,18       38:15 47:11 52:5                          70:4 71:23 92:17
                                                                   51:24 82:4
                                              74:6 82:15 85:10


             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
  93:8 126:20         Speaks 11:18            21:20 25:24        summary 69:9           96:3 109:19
  131:7 142:11          18:19 27:10,24        57:13 103:2         90:21 99:9,11,13,     115:18
shorter 10:8            33:5,10 39:7        statement 36:21       17 107:4,12         talked 11:17
  92:13                 68:7,10 109:20        113:12              127:7,10 133:17       29:21 48:7 86:7,8
                        110:4                                    supplemental           92:22 140:9
shot 61:6                                   states 21:23
                      special 22:24                               44:22               talking 10:3,19
show 108:10             47:21 117:12        steps 34:22 53:17
  125:5                                       72:3,8 107:15      supplied 30:19         11:1 30:7 33:19
                      specific 9:19                               31:2,5,22             41:21 52:6 103:3,
showed 59:13            30:16 36:13         Steve 19:24                                 4 109:8 117:2
  77:12                                                          supplies 30:12,
                        47:11 69:11         stipulate 5:15,20     13,16               talks 127:13
shown 136:22            100:10 111:15                                                   128:3,15,19
                        132:23 135:13,17    stipulation 5:5      support 13:23
side 27:10 28:13                            Stone 27:11,23        14:2 28:5 73:14     Tanoury 5:17,18
  77:6                specifically 28:5                                                 6:17 13:8 14:4,9
                        30:8 44:15 48:24    stop 52:13 86:17     supported 72:22
sight 9:19,21                                                     73:1 75:13            19:23 23:14,23
                        55:12 63:5 67:2       88:6 100:18                               24:1 25:2 50:19
sign 143:20             81:8 84:22 85:15      107:24 125:16      supports 41:14         58:12 62:10
                        119:15 120:9          127:8 128:22                              92:15 107:6
signature 143:17                                                 supposed 59:9
  144:2               specifics 31:24         133:7 138:9                               115:9 118:6,8
                                                                  82:17
                        96:3                stops 95:4                                  119:12,22 120:6,
significantly                                                    surmise 106:13         16 121:2,12
  94:21               speed 50:4            stories 20:19,24      107:3 138:3           122:10 143:18
similar 9:6 40:2,     spend 31:12             31:13
                                                                 surrounding          taxpayer 23:18
  17 85:2             spent 19:14 47:8      story 20:22           121:5
                                                                                      team 5:11,15
simple 121:15         sponge 60:11,12       straight 80:9        suspect 35:15          26:21 28:15,18
simply 62:8 80:19                           street 103:9,10       43:6                  32:3 35:5,9,11
                      spools 61:2
  82:24 85:24                                 126:19,21 127:1,   suspended 22:5         41:21 47:12
  110:20 118:3        spotted 111:11          5,14,15,22 128:5                          69:22 78:16 99:7,
  119:9 120:4,13                              129:8              sustain 78:23          19
                      spray 76:3,7,8                              130:17
  121:10,15,23          77:14 78:5 118:3,   streets 29:10,13,                         teammate 73:22
  122:7                 21,24                 14 30:11 103:3     sustained 49:13        102:20
sit 91:4 96:5                                                     59:22 72:5,6,14,
                      sprayed 77:24         struck 125:18         21,23 73:13 74:4,   teams 26:21
sitting 49:23           78:2                  129:19              13,19 75:4,12,17,     91:15 102:3
  112:1 117:6         spraying 128:10       struggling 121:15     18 76:17,20 77:8,   technically 21:24
situation 58:2        spread 82:3                                 21 78:18,19 79:9,
                                            subject 8:8,11        10,12,15,21         Teddy 15:13 16:9
  61:18 62:13,18                              11:4 38:2 100:20                          17:18 28:16 57:8
  73:13,19 76:12      spreadsheet 15:2                            90:22,23 91:22
                        63:22 69:14           135:21 138:18       99:4 104:11,14      telephone 34:10
  78:13 79:18 80:1,
  8,12                  84:14,16,18,23      subjected 119:20      105:24 107:1
                        85:2,14,17 91:1,                          110:12,13 111:19    telling 80:18
                                              122:23                                    81:13
situations 36:18        3,12,14 92:20                             112:11,13,17
  67:22 71:15 81:4      93:11,16,20 94:1    subjective 77:16      113:6,15,16,21      term 10:24 117:4
  117:15 139:12         99:10 101:13        submissions           114:4 130:4
                        104:18 110:10,17                                              termination 40:8
skip-fire 122:6                               96:20 114:22        135:12
                        111:5,7,12                                                    terms 8:16 49:7
skip-fired 59:9         123:17,24 124:2,    submit 39:8 65:19    SWAT 117:11            118:22
  62:8 120:3 121:9      5 142:20,22           76:23 112:23        135:19,21 136:23
                                              113:2,16 115:7      138:17,19 139:11    test 117:8
Slack 35:2              143:3
                                            submitted 17:14       140:1,3,13,17,21    testified 86:14
slowly 105:14         spreadsheets                                141:2,7,8,10,21       141:10
                        69:18 81:21 85:7      38:7,11,15,17
smaller 94:21           111:8                 39:1,11 46:22      swear 5:1            testifies 5:23
sneaking 5:13                                 94:18,19 98:1,11   sworn 5:23 112:6
                      Stacy 51:15,22          102:17 104:6,12                         testify 9:13
social 31:17            143:14,15             115:2,12,14        system 44:3          testifying 9:16
solely 134:14         staff 16:10,14,22       124:24              66:22
                                                                                      text 34:11,13,19
sort 10:14 12:18      stage 44:16,19,20     subpoena 6:14        systematic 52:5
                                                                  63:21 123:16        thereof 20:9
  20:20 39:17         standard 25:4         substantiated
  65:19 85:2                                  73:6                                    thing 20:15 26:17,
                        75:9,11 114:11                                                  19 39:11 59:4
sorts 115:12                                substantive 68:6,         T
                      standing 58:20                                                    60:5 68:23 89:13
sought 42:12                                  8                                         114:10 126:17
                      standpoint                                 tab 82:9 84:13         135:16 142:17
  100:2                 106:19              subtract 109:7         93:18 94:12,23
sound 86:20                                 success 76:16          95:17,22 107:19,   things 31:3 50:4
                      start 67:1 87:2                                                   55:1,8 65:17
  117:17                89:16 93:13                                20 108:10 109:8,
                                            sufficient 14:21                            70:13 90:6 99:5
sounds 49:15            95:11 142:21                               9 111:3
                                              57:24                                     109:8,9 117:13
source 87:4           started 11:6,21                            table 13:21            132:15,24
                                            suggested 15:2
sources 87:3            18:19 19:5 35:20      61:22              tabs 81:23 82:3      thinking 20:13
                        36:4,20 66:23                              85:9,19 94:3         26:24 44:15
south 127:17            87:24 97:3          suggesting 50:7
                                                                   96:15
  128:6 130:20          118:11 132:9        summaries 107:7                           thinks 78:2
                                                                 taking 5:20 29:13
space 68:4            starts 97:2           summarized 37:3        139:10             Thomas 15:13
speak 110:2                                   107:13,14 126:13                          16:9 28:17 99:17
                      state 5:3 7:4                              talk 33:24 34:1



              Realtime - Videoconferencing - Trial Presentation - Video
                        Spectrum Reporting LLC | 614-444-1000
thought 23:21         training 41:15,16      22:20 25:19         virtual 19:4 28:20    91:17 124:6
  29:23 30:19           43:11 44:5,15,19,    38:23 44:23           42:22 46:13 53:9    137:4
  45:19 67:23           20 45:4,10,12        47:14 59:7,11       virtue 56:17         workbook 85:20
  74:17 76:19           46:4,24 48:19        61:13,14 64:8
  82:16 142:15          53:10 54:14 55:7     116:12,15 119:1     volume 19:17         worked 12:2 57:5
                        57:22 61:9 62:19     120:11,18 121:7       66:16               69:2 124:7
three-tenths
  130:20                74:11 116:16,18,     123:2,9,21                               working 10:19
                        19 117:22 118:1      133:14 137:3,8           W                24:17 40:16,19
throw 30:20 31:3        120:1 122:12,13      138:1                                     41:10 68:17
tick 125:15           trainings 41:12       understood 11:9      waive 143:21          86:17 95:11
  128:23                42:16,17,20 43:5     18:23 42:14                              works 49:16
                        44:24 46:12,13       138:4               waived 144:2
tight 96:5                                                                            worn 140:21
                        53:8,10,13 54:18    undertake 11:11      wanted 33:14
time 8:5 13:7,20        55:3                                      143:1               worried 74:16
  29:15 31:12 47:8,                         undertook 11:2
  19 56:21 65:13      trains 55:8                                watch 31:10          worries 142:9
  68:2,3 74:5 86:2,                         unfolded 33:1
                      transcript 143:21                          watched 102:16,      worthy 39:5
  15 87:12 90:11        144:1               unfounded 49:13       20,23
  98:8 99:13,16,18                           59:22 72:6,15                            Wozniak 67:11,
  101:3 110:5         transferred            73:2,13 74:5,13,    watching 116:19       14,20
  127:21 129:17         101:16,23            19 75:6 78:18,20    water 30:20          wrapping 87:21
  131:13 134:5,8      transmit 67:16         79:9,13,15,22
                                                                 ways 113:23          writing 38:17
  143:12              triage 64:19,23        90:23 91:23 99:3
                                             110:11 125:13       wear 138:17           39:8,12
timeline 17:19          65:3 66:3,16,24
                                             129:12 135:12        140:4,13            written 44:9 66:5
times 42:10 56:24       94:11 95:2,20
                        96:2,10 97:3        unions 12:21         Web 15:13 16:9        125:2
  58:17 65:8 102:6
                        103:18 104:5,12                           17:18 28:16 57:8    wrote 99:9,11
  134:4                                     unreasonably
                        107:20 108:3         123:5               week 142:22           107:3,4 133:2
title 39:16 71:21       109:9 111:3                                                    137:11,12
                        136:11              updates 142:24       weeks 8:13 17:15
titled 39:12 71:19
                      trial 6:13            uphold 40:7          Wes 5:19 50:6             Y
titles 27:18
                                                                  133:9
today 6:20 7:10       trouble 17:21         upper 88:19
                                                                 west 128:11          years 7:1 12:3,9,
  32:22,23,24 91:4,   true 59:23 102:8      user 91:14
  7 117:6 143:12                                                 White 126:24          16
                      trust 134:10                                127:2
told 36:21 46:6                                  V
  49:16 86:17         truth 80:18 81:13                          winnow 64:11              Z
  116:17 142:2        truthfully 18:15      variation 39:16      winnowed 64:5
top 20:17 63:5        turned 45:18,22                                                 Zoom 5:19 35:2,6,
                                            version 143:6        winnowing 70:12,      10 42:24 51:19
  70:9,10 113:19      turning 46:3                                17
  123:13 141:11                             versions 20:8
                      turns 29:2              135:5              withdrawn 49:14
topic 8:7 9:3                                                     73:7 90:23
  13:11 38:13         two-page 132:3        versus 74:13
                                            vicinity 134:8       withhold 123:5
topics 7:12,13,16     type 97:6
  8:1 9:2,12,17,20                          video 33:22 45:3,    witnesses 18:9
                      types 31:2 39:9
  10:2                                        7,10,11 56:19       34:1 80:6
                        41:16 60:8,20
torso 60:11             61:3,6 64:14,15       59:12,13,15        wondering 51:15
                        65:17 132:8,15        61:22 62:1 65:21   Wood 15:12 28:16
total 38:5,11                                 77:10,11 78:3
  71:12,18 96:18      Typically 73:21                             98:6
                                              79:4 80:5 81:16
town 25:24                                    82:15,22 100:11    wooden 59:14
                           U                  102:10,17 103:6,    60:4,18,20 61:2,
track 16:18 69:8,                                                 11,16 62:5,6,22
                                              8 105:11 106:21
  13 90:20,24                                                     117:14 120:3,13
                      Uh-huh 25:10            117:21 118:11,
tracking 63:21         128:18                 13,15 136:22        121:9 122:7
  123:17 124:1                                138:20 139:4        125:18 129:15,19
  143:5               ultimately 37:15        141:19              130:12
                       105:12
tracks 63:22                                videos 31:21 45:5    Woods 16:10
  123:18              unable 135:12           46:3 82:14 83:24    115:23
                       142:3                  102:20,22,24
tract 16:23                                                      word 63:1
                      uncovered 29:5,7        103:11,15 105:7,
traditional 16:16                             9 106:24 116:16,   worded 98:18
  18:9                understand              19,20               99:1
                       13:10,12,16 18:3
train 45:6 116:20      29:15 41:5 70:11     view 20:21 82:2      wording 98:16
  117:22               75:1 87:23 88:1                           words 79:16 99:6
                                            viewed 103:5,7
trained 48:12          96:23 107:10                               104:13
  55:13 117:12         111:8 113:7          violated 114:13,
                                              18                 wore 140:24
  118:2,7,17 119:8,    114:19 118:14                              141:1,3
  15,18 120:3,9        141:17               violates 113:24
  122:6                                                          work 19:1 20:18
                      understandable        violation 112:16,     22:8 23:3,11,12
trainer 47:2           100:16                 20 113:1            24:9,13,21 25:1
trainers 47:7         understanding         violations 112:11,    31:24 33:19,22
                       8:13 11:22 17:13       13                  40:21 68:12,15



              Realtime - Videoconferencing - Trial Presentation - Video
                        Spectrum Reporting LLC | 614-444-1000
                                                                                                                                                                                                                  Ex. 42
           Incident #                                                                                                                                                                                   I.A.B. #
                                                                   USE OF FORCE REPORT
200391487                                                                        COLUMBUS DIVISION OF POLICE

Officer     Last                                           First                              Middle                                     Badge        Assignment              Age            Sex          Ht            Wt
George                                                     Mark                               A.                                         105          In/Tac                  51             M            5'9          215
Suspect     Last                                           First                              Middle                                     DOB          SSN                     Age            Sex          Ht            Wt


Date                   Time            Location                                                                                                                Zone/Pct            III Dispatched Run          D Injury to Suspect
5/31/2020          8:10PM              E. State    St./ S. High St.                                                                                                                O Self -Initiated           D Injury to Officer
                                                                                                                                                               5/16
                                                                                                                                                                                   D Other                     el No Injury Reported

 D Occurred after a pursuit or use/attempted use of a stopping tactic.
                                                                         AGGRESSIVE/RESISTIVE SUBJECT ACTIONS
 D Verbal or Physical Danger Cues O Not Responding to Commands D Refusing to Move -Dead Weight D Pulling Away From Officer D Running From Officer
 D Pushing Officer O Wrestling With Officer O Striking or Kicking Officer O Assaulting Third Party D Life Threatening Weaponless Assault
 O Attempt to Disarm Officer   Weapon Used Against Officer D Other

                                                                         LEVEL OF CONTROL - CHECK ALL THAT APPLY
D Level 0: Officer presence, verbal and non-verbal commands, search and handcuffing.
D Handcuffs gapped and double locked D Complaint of Injury from Handcuffing D Distraction Device D Taser sparked                                                                                 for compliance
D Level 1: Empty Hand Control (pressure point/joint manipulation/pain compliance)
   PPCT:                                           E           I                                                               E          I                               E    I
   Joint Manipulation:                             O           O Mandibular Angle                                              D         O Jugular Notch                  D    O Hypoglossal
   Grounding Technique:                            D           D Escort Position (Locked Out)                                  O         D Transport Wrist Lock           D    O Other
   O Physically Placed on Ground                   O           D Arm Bar Take Down                                             D         O Wrist Roll                     O    O Other

                                                                             E        I

D Level 2: Use of Chemical Spray                                             D        D


D Level 3: Use of Electronic Device                                               o           ó

D Level 4: Hard Empty Hand Control (strike/punch/kick)
               Technique Used
            E              I                               E         I                                             E                 I
            O          O Common Peroneal                   O        O Femoral                                  D                   O Tibial
            O          O Suprascapular                     O        D Radial                                   D                   O Median
            O          D Brachial Plexus Origin            O        O Brachial Plexus Tie -In                  D                   O Other



D Level 5: Use of Impact Weapon (baton/flashlight)
               Technique Used
            E          I                                                 E        I                                                           E   I

           O           D Common Peroneal                                 O        D Femoral                                                   O   O Tibial
           O           O Radial                                          O        D Median                                                    O   O Other

                                                                                                           E               I


D Level 6: Police K-9 (Bite Only)                                                                          D               D

    Level 7: Less Lethal Control
           E       I                          E        I                                               E       I
           O       D Bean Bag                 D    O Multiple Baton Rounds                             O   O Other                       40mm sponge round


D Level 8: Deadly Force                                                      o    D Firearm                            i       I:1       Other

                                                            OFFICER -SUBJECT FACTORS/SPECIAL CIRCUMSTANCES
  OFFICER -SUBJECT FACTORS (CHECK ALL THAT APPLYÌ                                                                                                     SPECIAL CIRCUMSTANCES (CHECK ALL THAT APPLY1
                           D Age                                                                                                                                   D Closeness of a Weapon
                           D Size                                                                                                                                  D Injury or Exhaustion
                           O Sex                                                                                                                                   D Being on the Ground
                           O Officer Skill Level                                                                                                                      Distance From the Subject
                           D Subject Skill Level                                                                                                                   D Special Knowledge
                               Multiple Subjects/Officers                                                                                                          D Availability of Other Options
                           O Relative Strength                                                                                                                        Environmental Awareness
                                                                                                                                                                   D Subject Handcuffed




                                                                   All of the Above Must Be Articulated in Narrative
U-10.128 (12/2017)
                                                                                          E =       Effective
                                                                                          I   =    Ineffective
                                                                                                                                                                      Ex. 42
     Witness Name                                    Address (and email If available)                                       Zip             Home Phone                 Work Phone
1.



2.



 OFFICER NARRATIVE SUMMARY                                      CONTROL LEVEL:              0   0   1   0   2   0   3   0   4   0   5   0    6   0   7   0   8   0
 0 U-10.100 Attached

 Responded to E. State- S. High St. on a unruly group that had taken over the roadway on S. High St. in front of the State
 House. Protesters were throwing bottles of water and other projectiles at the bike officers as well as other field force officers
 were trying to clear the roadway. deployed one (1) 40mm baton sponge round at a m/b 30's who was throwing bottles of
                                             I


 water at police. The round struck him in the right buttocks.




     Signature        71         4.        28 .Q2     #/O5                                                              Date      5/31/2020

       Officer Injury

                    Treated By

       Suspect Injury


                    Treated By
       o    Injury Prior to Police Contact       (o Minor o Serious)                                            o Minor Injury to Suspect
                                                 SUPERVISOR REVIEW (USE PAGE 5 IF NECESSARY)




       O   Use of Chemical Spray Justified and Within Policy     D    CVS Used          0       BWC Used            0   Other Video                              0   Investigative Letter

             Supervisor Signature                                                                                                    Date
                                             REVIEWING SUPERVISOR -FORWARD REPORT AND                           U-10.100 To I.A.B.
                                                                                                                                                             Ex. 42
                                       Data Processing Worksheet - Columbus Division of Police
                                                              Side A
                                 (Complete one worksheet for each employee involved with the incident. This Includes sides A and B)


  Section     I   -   Incident Information:

 Classification of Incident (check all that apply):
                                                                                                                         Basic Incident Information:
     Forced Entry (complete subsection A)                                                                                         05/31/20
                                                                                                                         Date:
                       -
     Use of Force Level: 0 - 1 with a complaint of an injury caused by such (complete subsection D)
 D                     -
     Use of Force Level: 2 - 8 (complete all subsections that apply in section IV)
                                                                                                                         Time:    8:10pm
                             -
     Untrained Response Personal Emergency (complete all subsections that apply in section IV)
     Injury to Prisoner / Injury Prior to Police Contact (complete subsection D)                                                       200391487
                                                                                                                         Incident #:
                             -
     Discharge of Firearm Not a Use of Force (complete subsection E)
     Strip / Body Cavity Search (complete subsection F)
                                                                                                                         Location of Occurrence (check me):
 O   Internal Investigation (complete subsection G)
 O   Information Only (complete subsection H)                                                                            D Precinct # 16
                                 -
     Police Vehicle Accident No property damage or any visible or claimed personal injury, or the damage                   Headquarters
         to the police vehicle is the result of pushing or towing any disabled vehicle (complete subsection H)           D Radio Room
 O   Vehicular Pursuit (complete subsection H)                                                                             Foreign Jurisdiction
     Use or Attempted Use of Stopping Tactic (complete subsection H)                                                       Impound Lot
                                                                                                                           Unknown

 Incident Location (check gag):                                                         Incident Description (check one):
 D Street /Alley                               Jail / Correction Facility                 Traffic Incident                            Juvenile Complaint
   Private Residence / Property              D Court                                    D Demonstration / Riot                        Request for Information
 D Public Building / Property                  Police Radio Room                           Domestic Disturbance                       Radio Transmission
   Business Building / Property              D Property Room                               Crime Committed                          O Warrant Service /Arrested
     Bar                                     D Other                                       Routine Duty / Patrol                      Investigation
     Police Headquarters                       Hospital                                    Disturbance / Fight                        Tactical Deployment
     Police Substation                         Unknown                                     Call for Service                           Mentally Ill Person
     Police Impound Lot                                                                    Narcotics Complaint                        Chain of Command Review
     Police Vehicle                                                                        Administrative Issue                       Other
                                                                                           Vice Complaint                           D EARS Review

  Section     II -    Complainant/Suspect/Subject Information:

                                                                                                                                     Medical Status (check one):
Na:        Crowd                                                                          Sex:           Age:
                                                                                                                                          N/A
                                                                                         Race/Ethnicity (check one):                 CI   No Injury
Street:
                                                                                                                                          Injury / Claimed Injury
                                                                                            Asian                                         No Treatment Required
City/State/Zip:
                                                                                            Black                                      Refused Treatment
                                                                                            Hispanic                                   Treated by Squad / Medic
Phone:                                                                                      White                                      Treated and Released by Hospital
                                                                                            Other                                      Hospitalized
Phone:
                                                                                            Unknown                                    Killed
                                                                                                                                     D Unknown


  Section III - Personnel Information:

Employee:                                                                        Employee's Action at Time of Incident                    Employee's Medical Status
          Mark George                                                                        (check çgg):                                       (check gng):
Name:
                                                                                   Directing Traffic                               N/A
Badge: 105
                                                                                 D Issuing Citation                              D No Injury
                                                                                 D Issuing Warning                                 Injury / Claimed Injury
Assignment: In/TaC
                                                                                 D Committing Crime                              D No Treatment Required
                                                                                 D Making Arrest                                   Refused Treatment
Classification (check one):
                                                                                   Serving Warrant                                 Treated by Squad / Medic
D Sworn: Rank: Officer                                                           D Transporting                                    Treated and Released by Hospital
  Non -Police Personnel                                                            Processing / Handling Prisoner                  Hospitalized
  Non -Sworn Employee                                                              Handling Property                               Killed
  Reserve Officer                                                                  Patrolling                                      Unknown
  Unidentified                                                                     Observing
                                                                                   Investigating and/or Questioning
Duty Status (check one):                                                           Operating Vehicle
                                                                                 CIReceiving Calls for Service
D On Duty
                                                                                    Dispatching
     Off Duty
                                                                                   Conversing / Corresponding
     Special Duty
                                                                                   Tactical Entry
     Secondary Employment
                                                                                 D Other
     Unknown
                                                                                    Unknown
                                                                                    Performing Routine Duties


U-10.164 (7/14)                                                             Side A                                          Worksheet #        1        of   1
                                                                                                                                                                    Ex. 42
                                   Data Processing Worksheet - Columbus Division of Police
                                                          Side B
                                                                         (Check all boxes that apply)
 Section IV - Type of Incident(s) to Assign to this Specific Employee:

 (A) Forced Entry:                  (C) Levels 3 and Above:                                    (D)      Injury to Prisoner:                     (E) Discharge of Firearm:

       SWAT
                                                   -
                                    D Level 3 Electronic Device (Complete
                                                                                               Type of Injury:                                       YP of Discharge:
                                                                                                                                                    Type          9
                                    Subsection (D) if a transport was made for
       INTAC                        barb removal)                                                Injury Prior to Police Contact (note - if            Intentional
       Patrol                                                                                      i y using this category in Subsection D
                                                                                                    o                                                 Unintentional
 Action:                            "Also complete Subsection (D) for the below                  omit employee's name on side A)                      Animal (Defense of Self/
                                    Levels if injured or an injury is claimed                    Injury During Pursuit, Arrest Made                  Others)
   Serving Warrant                                                                               Injury During Pursuit, No Arrest Made              D Animal (Humane
   Making Arrest                       Level 4
                                                                                                 Injury During Arrest                                Destruction)
 O Emergency Situation                Pushing / Causing Collision (higher than Level 1)          Injury After Arrest (Transporting /                Disposition (check one):
 Disposition (check one):           D Strike / Punch / Kick                                    Processing)                                            Violation of Policy
                                                                                                                                                    D Not in Violation of Policy
       Within Policy                  Level    5   - Use of Impact Weapon                      Injury Severity:
       Outside Policy
                                                                                                   Minor Injury (Injury that does not              Strip / Body Cavity Search
                                    O Level 6      - Canine Bite                                                                                (F)
                                                                                                                                                Authorized by:
 (B) Level 2 - Use of Mace:                                                                      require transport to a medical facility)

       Individual Issued Mace       Level 7 -Less Lethal Control                                 Claimed Injury (none visible)                      Name:
       Tactical Unit Ordnance       O Special Ordnance                                         D Visible Injury
 IZI   Field Force Ordnance                                                                    I> Serious Injury (Injury that requires



                                                               Forcej
                                    Ordered by:                                                                                                     Badge:
 Injury Severity:                                                                              transport to a medical facility for treatment)
                                    O Other:
       Exposure to Mace                                                                        D Claimed Injury (none visible)
       No Injury / No Exposure                                                                 D Visible Injury
                                                                                                            u ry                                Assignment:
 CI                                            8   -Deadly
       Unknown                                                                                 D Death in Police Custody
                                       Firearm     - Defense of Self
 Medical Status:                       Firearm     - Defense of Others                         Medical Status:                                      Disposition (check çne):
 12    No Treatment Required        Firearm -Fleeing          Felon
                                                                                                                                                         Within Policy
 O Refused Treatment                   Firearm     -   Warning Shots                           O     No Treatment Required
                                                                                                                                                    El           Policy
                                                                                               O Refused Treatment
   Treated by Medic #:
 For known adverse reactions           Firearm     - Other:                                    O Treated by Medic #
                                                                                               O Treated and Released by Hospital
 complete Subsection (D)              Other:                                                     Hospitalized
                                                                                               O Killed
 Disposition (check one):             Untrained Response - Personal Emergency                    Unknown
 to Within Policy                   Technique:
       Outside Policy                                                                          Disposition (check one):
                                    Disposition (check çng):
                                                                                               Within      Policy
                                      Within Policy                                                 Outside Policy
                                    O Outside Policy

 (G) Internal   Investigation:                                               Nature of Allegation(s) / Investigation:                               Disposition (check ºjig):
 Date Division Gained Knowledge:                                             D City Work Rule:                                                           Within Policy
                                                                                Rule of Conduct:
                                                                                                                                                    Outside Policy
 Investigating Supervisor:
                                                                                Division Directive:
 Name:                                                  IBM:
                                                                                Bureau SOP
 Assignment:
                                                                             Bureau:
 Investigator / Complainant's Status (check ºpg):
                                                                             SOP:
   Immediate Supervisor
   Division Employee
                                                                             Page:
 O Chain of Command
 O Administrative Personnel
   Non -Division Personnel


 (H)   Information Only:



       Police Vehicle Accident     Vehicular Pursuit                     Use or Attempted Use of Stopping Tactic

   Section V - Comments:




Completed By:     Sergeant Patrick Shaffer #5161                                                                                            Assignment: IN/TAC

U-10.164 (7/14)                                                           Side B                                                Worksheet #     1              of   1
                                                                                    Ex. 54


                              Investigation Report
                   for Use of Force Incidents During Protests
                                     August 28, 2020
To:            Chief Quinlan
From:          Mark Hatcher and Allison Thomas, Baker Hostetler

Subject:       Complaint No. BH 19 (fka as BH 219)
Re:            Citizen Complaint by Icarus Crandall against Non-CPD Officers


Name of Complainant:                      Icarus Crandall
Complainant's Contact Information:        icarusc310@gmail.com
Any Charges:                              None
Date Email Received:                      June   1,   2020

Date of Alleged Incident:                 May 31, 2020
Time of Alleged Incident:                 7:55 pm

Location of Incident:                     20 E. Broad Street

Involved Officers:                        Non-CPD SWAT Officers
Other Witnesses:                          Unknown
Weapons Involved:                         Level 2 Chemical Spray
Injuries:                                 Unknown
Medical Treatment:                        Unknown
                                Circumstances of Incident
Complainant Icarus Crandall alleges that on May 31, 2020 near 20 E. Broad Street, an unknown
officer threw a chemical agent grenade across High Street toward protesters standing on the
sidewalk.
                                                                                                Ex. 54


                                             Allegation I
         Non-CPD SWAT Officer Used Excessive Force against Unknown Protestors
                            by Level 2 Chemical Spray
                                       Response to Allegation
On June 1, 2020, Complainant Icarus Crandall submitted a report to ReportCPD@columbus.gov
stating, "When protestors were retreating from shots from CPD, I was able to capture this video."
Crandall submitted a 23 -second video showing an officer in green fatigues throwing a chemical
agent grenade across the street (and over vehicle traffic) onto the sidewalk.
Summary of Crandall Interview
Crandall was interviewed on July 28, 2020 at 8:00 a.m. regarding his allegations. He confirmed
the date and location of his allegations as May 31, 2020 at 20 E. Broad Street. He said he was
standing with a few friends from college. None of these individuals have photos or videos from
the date and time in question.
Crandall and his friends arrived downtown between 6:45 p.m. and 7:00 p.m. When they arrived,
Crandall did not see a heavy police presence, other than the troopers standing near the Ohio
Statehouse.

Crandall said he lined up near the intersection of Broad and High Streets with other white
protestors to form a barrier in front of the crowd. He said he saw a protestor throw a half-empty
water bottle at police officers, which caused them to move forward and to fire wooden batons.
Crandall said he heard a warning to leave the area after the officers fired wooden batons but not
before. Crandall said that after the officers fired the wooden batons, the protestors moved back to
the sidewalk and additional officers arrived in an armored truck. At that moment, Crandall took
the video he attached to his initial email. After taking the video, he and his friends left the protest.
They heard later that the police used a pincher attack. Crandall did not experience or witness this
"attack." Crandall states that two other cannisters were thrown thereafter. The officers also fired a
second round of wooden batons.
Crandall did not know whether Columbus police officers are the officers in his video. He said all
of the officers using force wore the same "camo-gear" as the officers in the video.
Summary of Crandall's Video
In Crandall's 23 -second video, one officer in green fatigues is seen throwing a chemical agent
grenade from behind the armored truck across High Street, over traffic, toward protestors on the
sidewalk.
Summary of Sergeant Bray's After -Action Report
Sergeant Bray's After Action Report states that, on May 31, 2020, officers were deployed to the
"downtown area" with additional SWAT assets in an armored bearcat to support the patrol's field
force operations. During their deployment, they encountered riotous crowds and protestors
throwing rocks, bricks, bottles, hard objects, and fireworks at the officers. The crowds refused to


                                                   2
                                                                                            Ex. 54


disperse following multiple dispersal warnings. During their deployment but at an unknown time,
SWAT was called to Broad and High to disperse a large crowd that had taken over the intersection.
                                    Investigator's Comments
Attached to this investigation:
        A copy of Crandall's email complaint to ReportCPDgcolumbus.gov and the referenced
        video.
        Correspondence between BakerHostetler and the Complainant.
        Correspondence between BakerHostetler and the City.
        A copy of the July 28, 2020 Interview with Complainant.
        A copy of the After Action Report completed by Sergeant Scott Bray.

Through processes established for identifying officers, on July 28, 2020, BakerHostetler submitted
an image from Crandall's video of the unknown officer to CPD for purposes of identification. On
July 31, Deputy Chief Bash confirmed that CPD SWAT officers sometimes wear fatigues.
However, CPD determined that the subject officer was "Not CPD SWAT."
                          Investigator's Recommendation of Finding
                                           Allegation I
        Non-CPD SWAT Officer Used Excessive Force against Unknown Protestors
                            by Level 2 Chemical Spray
Crandall stated all the officers he observed using force that day wore the same uniform as depicted
in his video. The officers shown in the video have been identified as non-CPD SWAT officers;
therefore, they are not employed by or required to follow CPD's policies or directives.
Alleged Level of Control: Level 2 Chemical Spray.
Recommended disposition: Unfounded.
The evidence indicates that the allegation of excessive force is refuted by a preponderance of the
evidence with respect to Allegation I. BakerHostetler recommends that this Complaint be
forwarded to the entity responsible for deploying additional SWAT assets as stated in Sergeant
Bray's report.




                                                3
                          Ex. 54


    Respectfully submitted,




    Mark H. tc er
    Allison Thomas
    BakerHostetler




4
                                                                                             Ex. 55
                               Investigation Report
                    for Use of Force Incidents During Protests
                                        September     1,   2020
 To:                    Chief Quinlan
From:                   Mark Hatcher and Allison Thomas, BakerHostetler
 Subject:               Complaint No. BH 209
Re:                     Citizen Complaint against Unknown Officer


Name of Complainant:                           Bernadette Calvey
Complainant's Contact Information:             bcalv3@gmail corn / 440-413-5530
                                              Ms. Calvey should be contacted through her attorney
                                              Jeff Vardaro at The Gittes Law Group, 723 Oak
                                               Street, Columbus, OH 43205 (614) 222-4735,
                                              jvardaro@gitteslaw.com
Any Charges:                                  None
Date Email Received:                           June 3, 2020
Date of Alleged Incident:                     May 30, 2020
Time of Alleged Incident:                      9:00 p.m. (approximately)
Location of Incident:                         Intersection of High Street and 2nd Avenue
Weapons Involved:                             Level 7 Less Lethal Control & Level 2 Chemical
                                              Spray
Injuries:                                     Contusion to chin/jaw
Medical Treatment:                            None
                                    Circumstances of Incident
 Complainant Bernadette Calvey alleges that, on May 30, 2020 around 9:00 p.m., police used
excessive force resulting in her being struck in the face with a suspected wooden baton near the
intersection of High Street and 2nd Avenue. Calvey also alleges tear gas deployed from the
projectile caused a temporary loss of sight. As a result of her injury, Calvey alleges she was unable
to eat solid foods or work for a several days.
                                                                                             Ex. 55
                                            Allegation I
 Unknown Officers Used Excessive Force against Bernadette Calvey by Level 7 Less Lethal
                         Control and Level 2 Chemical Spray.
                                      Response to Allegation
Summary of Complaint
On June 3, 2020, Complainant Bernadette                    Calvey    submitted    a   complaint   to
ReportCPD@columbus.gov.
          columbus.gov. The complaint stated:
        My name is Bernadette Calvey and I am a student at The Ohio State University. On
        Saturday May 30th, 2020, I was standing on the sidewalk on the corner of high
        street and a side street in the short north at roughly 9pm when I was shot in the face
        by the Columbus police department with a wooden bullet that exploded tear gas.
        Once shots were fired, immediately everyone ran in fear, I ran down an ally and hid
        while other protestors were attempting to give me aid. During this time the police
        continued to shout threats to get us to leave, I was bleeding, blinded from the tear
        gas, and terrified, I quickly made my way over to a friends house with the aid of
        other protestors.
       It is now June 3rd, 2020 and I was just able to eat solid food today. I had to call off
       work because of the pain losing 20 hours of work or roughly $300. I have provided
       pictures below of my injuries and a video documenting the distance away I was
       standing.
       This was a peaceful protest before curfew, while there I witnessed no destruction
       of property or injuries caused by the protestors and the Columbus Police
       Department used excessive force to strip our first amendment. The Columbus
       Police Department needs to be held accountable for its harmful actions against the
       people they are suppose to protect.

Summary of Interview of Calvey
On August 18, 2020, BakerHostetler interviewed Calvey about her allegations. Calvey's legal
counsel, Jeff Vardaro, participated in the interview. Calvey said she and her roommate, Ellie
Henze, went to the protest around 9:00 p.m. on May 30, 2020. She stood on the corner of High
Street and 2nd Avenue. Police and protestors stood in the street. Calvey said there were not a lot
of people in the area and the atmosphere was peaceful. The police were in a line across High Street,
facing north, just south of the intersection. The police wore riot gear with helmets and shields.
Calvey did not notice whether the officers had bicycles. She was not close enough to see any
identifying information. Calvey saw the wagon parked nearby. She heard shouting but did not see
anything thrown. Calvey wore a black shirt and jean shorts. Calvey cannot remember what her
roommate wore.
A few minutes after she arrived, police deployed wooden batons that hit her chin and exploded on
contact. Calvey's eyes burned and she coughed, thus, she believed the projectile contained tear


                                                 2
                                                                                           Ex. 55
gas. White residue was left on her shirt after impact. At the time, Calvey looked in the direction
where the shots came from, but she cannot remember whether she saw what or who shot the
projectile.
Calvey and her roommate ran west on 2nd Avenue then turned right up the first alley. Calvey could
not see anything due to effects of the gas. Calvey's roommate did not suffer from effects of
chemical spray. At that point, Calvey heard an amplified warning to leave the area or face arrest.
Calvey and her roommate ran back to their house.
Calvey did not seek medical treatment for her injuries, however, she could not work or eat solid
food for about a week due to the impact to her jaw. Calvey did not have ongoing effects to her
eyes or respiratory system. She could see and breathe normally within 30 minutes of her injury.
Summary of Photographs Submitted by Calvey
On August 18, 2020, Calvey submitted four photographs. The first photograph shows a hand
holding a wooden baton. Calvey believes this is representative of what struck her based on the fact
that the baton lined up with the marks on her face. A different protestor picked the baton up from
the ground on May 30, 2020, but Calvey does not believe this is the actual projectile that struck
her. The remaining photographs are of Calvey's injury and show bruising and an abrasion to her
chin.

Summary of Video Submitted by Calvey
On August 18, 2020, Calvey submitted a seven -second video that Calvey's roommate, Ellie Henze,
filmed. The video briefly shows protestors and police in the distance on High Street. Shortly
thereafter, popping noises can be heard and the video cuts to the ground. Calvey said the video
shows the moment she was struck.
Summary of After Action Reports
BakerHostetler reviewed After Action and Use of Force Reports completed for May 30, 2020
around 9:00 p.m. in the Short North area. None indicate uses of force at the location of High Street
and 2nd Avenue. A brief summary of potentially relevant reports is below:
Lt. Larry Yates (#5080): Lt. Yates' After Action Report stated that, on May 30, 2020, at 9:00 p.m.
in the area of High Street and Poplar Avenue, officers deployed chemical spray and multiple baton
rounds for a large group of violent protestors refusing to disperse and leave the area. The report
described protesters breaking building windows, throwing water bottles, throwing chunks of
concrete, building barricades with construction fences, and setting fires in the middle of North
High Street. After dozens of warnings were provided and officers were struck with thrown objects,
officers deployed 37 mm batons to disperse the crowd on N. High Street near Russell Street and
Hubbard Avenue. This location is approximately 0.3 - 0.7 miles south of 2nd Avenue.
Lt. Charles P. Waldenga (#5056): Lt. Waldenga stated that, on May 30, 2020 at approximately
8:00 p.m., his field force was deployed to N. High Street and Nationwide Blvd. then continued
northbound on High Street where they discovered multiple fires, broken windows, looted
businesses, vehicle damage, and graffiti. At approximately 11:00 p.m., the field force was in the


                                                 3
                                                                                           Ex. 55
area of N. High Street and 5th Avenue when it encountered pedestrians in the roadway who refused
to leave until officers used Mark -9 chemical spray.

Other reports reviewed from Lt. Edward P. Hasson (#5084), Lt. Scott Bray (#5237), Lt. Nick
Konoves (#5040) and Lt. Lowell Rector (#5090) report Level 2 or Level 7 uses of force on May
30, 2020 around 9:00 p.m. in the downtown area near Broad Street and High Street.

Summary of Event Chronology for May 30, 2020 (P200388834)
On May 30, 2020 at 8:55 p.m., the event chronology states, "Going north Russell/High     ... County
will be spraying and knocking from West and North and making arrest."
                                    Investigator's Comments
Attached to this investigation:
        A copy of the email submitted by Calvey to ReportCPD@columbus.gov.
        A copy of correspondence between BakerHostetler and Calvey.
        A copy of correspondence between BakerHostetler and CPD.
        A copy of the recorded interview of Calvey taken August 18, 2020.
        A copy of After Action Reports reviewed.
        A copy of the Event Chronology for May 30, 2020 (P200388834).

BakerHostetler emailed Calvey on July 9, 2020, July 16, 2020, and July 20, 2020 regarding her
complaint. Calvey did not respond. Thereafter, BakerHostetler learned that Calvey filed a civil
lawsuit captioned Alsaada, et al. v. City of Columbus, et al., S.D. Ohio No. 2:20-cv-3431.
BakerHostetler emailed Calvey's legal counsel on August 6, 2020, August 10, 2020 and August
13, 2020, requesting additional information about Calvey's complaint. On August 13, 2020, Jeff
Vardaro, Esq., indicated he would reach out to Calvey to see if she wanted to participate in an
interview. Calvey completed an interview on August 18, 2020 with Mr. Vardaro's representation.

                          Investigator's Recommendation of Finding
                                           Allegation I
Unknown Officers Used Excessive Force against Bernadette Calvey by Level 7 Less Lethal
                       Control and Level 2 Chemical Spray.
On May 30, 2020 around 9:00 p.m., Calvey alleges unknown officers in riot gear positioned near
High Street and 2nd Avenue used Level 7 and/or Level 2 use of force which struck her chin while
she stood on the sidewalk. Calvey reported hearing dispersal announcements afterward. Because
Calvey was only in the area for a few minutes, it is difficult to know what took place before Calvey
was injured. Officer identification is also difficult because Calvey could not see who used force,
and none of the After Action or Use of Force Reports completed that evening report a Level 2 or
Level 7 use of force around 9:00 p.m. on May 30, 2020 at the area of High Street and 2nd Avenue.
Although Calvey likely was struck in the chin by a Level 7 wooden baton, BakerHostetler is not




                                                 4
                                                                                     Ex. 55
able to identify involved officer(s). Under these circumstances, BakerHostetler concludes the
allegation of excessive force is refuted by a preponderance of the evidence.
Alleged Level of Control: Level 2 Chemical Spray & Level 7 Less Lethal Control
Recommended disposition: Unfounded


                                                                Respectfully submitted,




                                                                Mark rat er
                                                                Allison Thomas
                                                                Baker Hostetler




                                             5
                                                                                                                                    THE CITY OF
NED PETTUS, JR., Ph.D.
Director                                                                                                                            COLUMBUS
                                                                                                                                    ANDREW   J.   GINTHER, MAYOR


                                                                                                                                    DEPARTMENT OF
                                                                                                                                    PUBLIC SAFETY

           June 23, 2020                                                                                                                                     Ex. P57




           To:              Mayor Andrew        J.   Ginther


           From:           Ned Pettus Jr., PhD.                      [de
                           Public Safety Director

           Re:             Systematic review process to address Use of Force Complaints received via
                           ReportCPD@columbus.gov



                      On June 1, 2020, Mayor Ginther created an email account, reportCPD@columbus.gov,
                      for the public to report any complaints about the actions of the Columbus Division of
                      Police in regards to ongoing protests. The purpose of this memorandum is to outline a
                      systematic review process to thoroughly address these voluminous complaints. The
                      investigation portion of this review will not be conducted by the Internal Affairs Bureau
                      (IAB) of the Columbus Division of Police; rather, investigations will be undertaken by
                      the Department of Public Safety pursuant to Article 8 of the Collective Bargaining
                      Agreement (CBA) with the Fraternal Order of Police. Specifically, the Department of
                      Public Safety will contract with a law firm(s) to conduct the investigation.

                      This memorandum will outline a process to review these complaints from intake, to
                      investigation, and disposition. Lastly, it must be noted that pursuant to Section 8.14 of
                      the CBA that the "investigation of citizen complaints shall be concluded within ninety
                      (90) days after the date the complaint was received by the City." Therefore, time is of
                      the essence given the great volume of complaints received.

                 I.   INTAKE:

                      A. Duties:

                           The function of Intake is to: a) to initiate the systematic tracking of all complaints
                           received b) to review all complaints to determine whether excessive use of force
                           investigation is alleged c) if an excessive use of force is alleged then assign to a law
                           firm(s) who is contracted by and works under the auspice of the Office of the Public
                           Safety Director to conduct the investigation d) if excessive force is not alleged then
                           the complaint will be forwarded to the appropriate resource.



                                                                                      .
                                                                           fl. ,l,r
                                                                           %rtTley

                                      77 North Front Street   I   Columbus OH 43215       I   T (614) 645.8210   I   columbus.gov
                                                                                                                                 THE CITY OF
NED PETTUS, JR., Ph.D.
Director                                                                                                                         COLUMBUS
                                                                                                                                 ANDREW   J.   GINTHER, MAYOR


                                                                                                                                 DEPARTMENT OF
                                                                                                                                 PUBLIC SAFETY

                         With respect to the systematic tracking of complaints, an Excel spreadsheet shall
                         be created which tracks the approximate 815 emails received as of June 18, 2020.
                         This spreadsheet shall depict, at a minimum, the following categories: Complaint
                         Number; Date Email Received; Time Received; Email address; Name of
                         Complainant and Contact Information; Location of Incident; Category of
                         Complaint (drop down box with the following sub -categories: 1. Use of Force
                         Complaint; 2. General Complaint on Use of Force Tactics/Policy; 3. Complaints
                         regarding Mayor Ginther, Other elected officials, or Chief Quinlan); 4.Complaints,
                         Non -Use of Force (e.g. Rudeness, Unprofessionalism) Refer to DC Bash/IAB; 5.                     -
                         Complaints regarding Social Media Content - Refer to Sgt Fuqua; 6. Complaints
                         regarding Arrests/Requests for Review of Criminal Charges - Refer to City
                         Attorney's Office; 7. Possible Threats to Officers - Refer to Deputy Chief Bodker;
                         8. Public Records Requests; 9. Spam/Email Account Used to Sign Up for Websites
                            Refer to Department of Technology; 10. Duplicate Emails; 11. Lewd; 12.
                         Investigator Assigned; 13. Refer for Criminal Investigation (yes or no drop down);
                         14. Refer for Administrative Investigation (yes or no drop down); and 15.
                         Disposition and Date (narrative on action taken)



                    B. Composition:

                         The intake duties shall be performed by Kathleen Bourke, Assistant Director of
                         EEO Compliance, Office of the Director Department of Public Safety. Assistant
                         Director Bourke shall receive assistance from Joe Gibson, Deputy Chief Prosecutor
                         for the City Attorney's Office. Deputy Chief Prosecutor Gibson shall determine if
                         any of the use of force complaints rise to the level wherein they should be referred
                         for criminal investigation by a law enforcement agency.

            II.     INVESTIGATION:

                    A. Criminal:

                         If Deputy Chief Prosecutor Joe Gibson believes that a use of force on the part of an
                         officer rises to the level wherein the case should be referred for criminal
                         investigation by a law enforcement agency then a referral shall be made to a law
                         enforcement agency other than the Columbus Division of Police. Such a referral
                         shall suspend any further administrative investigation until the conclusion of the
                         criminal inquiry. Thereafter, the case may once again be reviewed administratively.



                                                                         »   -. ,
                                                                             ,..,,

                                                                                ,,
                                                                          Itf)1MyY

                                   77 North Front Street   I   Columbus OH 43215     I
                                                                                         T   (614) 645.8210   I   tolumbus.gov
                                                                                                                                  THE CITY OF                *
NED PETTUS, JR., Ph.D.
Director                                                                                                                          COLUMBUS
                                                                                                                                  ANDREW J. 61NTHER, MAYOR


                                                                                                                                  DEPARTMENT OF
                                                                                                                                  PUBLIC SAFETY

                     B. Administrative:

                         If an excessive use of force is alleged then Assistant Director Bourke shall assign
                         the case to outside law firm(s). The law firm(s) will work under the auspice of the
                         Office of the Public Safety Director to conduct the investigation and render a
                         recommended disposition of the assigned complaints.

                         The recommendation for the retention of law firm(s) is for a variety of reasons.
                         First, we will not be utilizing the Internal Affairs Bureau (IAB) as Lead
                         Investigators so as to ensure greater transparency and public accountability to our
                         residents who are demanding change in the investigation of Use of Force
                         Complaints. IAB would only be utilized at the discretion of the law firm(s) for
                         logistical purposes such as helping to procure and collect audio or visual recordings
                         or any other tasks deemed necessary by the law firm(s). Second, given the
                         tremendous number of complaints the Department of Public Safety simply does not
                         have the internal resources to thoroughly investigate in accordance with the
                         contractual limitations of Section 8.14 of the CBA. This Section mandates that the
                         "investigation of citizen complaints shall be concluded within ninety (90) days after
                         the date the complaint was received by the City."

                         At the outset of engagement, the Columbus City Attorney's Office review shall
                         review with the law firm(s) the Division of Police policies and directives regarding
                         Use of Force. Likewise, the pertinent provisions of the Collective Bargaining
                         Agreement pertaining to investigations will be reviewed

                         Lastly, during the course of investigating the assigned complaints the law firms(s)
                         shall also investigate any other acts of excessive force discovered during the course
                         of their investigation of the protests.


            III.    DISPOSISTION:
                    The law firm(s) work will ultimately culminate with the preparation of a written report
                    recommending the disposition of the complaints. Specifically, the law firm(s) will
                    recommend that complaints of excessive force are:


                                i)           Sustained: The allegation of excessive force is supported by a
                                             preponderance of evidence.
                                ii)          Not Sustained: The allegation of excessive force is not supported or
                                             refuted by a preponderance of evidence.




                                      77 North Front Street   I   Columbus OH 43215   I   T (614)   645.8210   I   columbus.gov
                                                                                                                                       THE CITY OF                    *
NED PETTUS, JR., Ph.D.
Director                                                                                                                               COLUMBUS
                                                                                                                                       ANDREW   J.   GINTHER, MAYOR


                                                                                                                                       DEPARTMENT OF
                                                                                                                                       PUBLIC SAFETY

                              iii)         Unfounded: The allegation of excessive force is refuted by a
                                           preponderance of the evidence.
                              iv)          Exonerated: The evidence indicates that force occurred but the
                                           actions were lawful and no misconduct was substantiated.
                              v)           Withdrawn: The Complainant retracted their allegation(s).


                This recommended disposition will then be routed for consideration pursuant to Article 10
                and any other pertinent provisions of the CBA.




                                                                                 r.
                                                                                   ..
                                                                         ...6::::%»>..

                                                                                       +
                                                                          r,          4
                                                                               11yti


                                   77 North Front Street   I
                                                               Columbus OH 43215           I   T   (614) 645.8210   I   columbus.gov
                                                                                        Ex. P59



              Evidence Reviewed for Columbus Use of Force Investigations
1.    Use of Force Reports/U-10-128 from May 28, 2020 to date related to City's response to
      protests
2.    Chain -of -command investigative files
3.    List of all sworn officers, badge numbers, rank, job, gender, ethnicity, age, and service
      years up to 6/10/20
4.    Emergency Operations Center Daily Notes from May 31, 2020 to date related to City's
      response to protests
5.    Roll Call Reports and audio files of roll call for June 2, 2020
6.    Active Response to Resistance Reports from May 28, 2020 to date relating to City's
      response to protests
7.    Arrest Information/U-10-100 from May 28, 2020 to date relating to City's response to
      protests
8.    Videos collected from private and public entities downtown (Ohio Statehouse, any
      courts, Ohio Department of Transportation, Ohio State University, Gateway) from May
      28, 2020 to date
9.    National Incident Management System data from May 28, 2020 to date
10.   Taser Aftercare Forms from May 28, 2020 to date related to City's response to protests
11.   Injury to Prisoner Forms from May 28, 2020 by CPD personnel assigned to assist with
      City's response to protests
12.   Training materials: 2019 Legal In -Service Training
13.   Emergency Operations Manual
14.   Division Directives
15.   Cruiser camera footage related to response to protests from May 28, 2020 to present
16.   Body camera video footage of officers assigned to assist with response to protests from
      May 28, 2020 to present
17.   City camera footage of Broad and High, Broad and Front, LeVeque Tower, Riffe
      building etc. for May 28, 2020 to present
18.   Preliminary Investigation Reports from May 28, 2020 to present related to response to
      protests
19.   Rosters from May 28, 2020 to date related to City's response to protests
20.   Arrest files for particular individuals identified by citizen complaints
21.   Official ten code sheet
22.   CPD radio channel recordings for May 28, 2020 to present related to response to protests;
      mostly Channels 46, 54, and 73
23.   ICS 202 - Incident Objectives
24.   ICS 203
25.   ICS 204 (Even Position & Call Sign - Rank/Name/Badge No. - Function) - for different
      operational periods from May 28, 2020 forward related to response to protests
26.   ICS 205 - Local Communications Plans
27.   ICS 207
28.   ICS 208
29.   Columbus Area Civil Disturbance Incident Action Plans
                                                                                       Ex. P59



30. EOC Command Staff Schedule
31. Computer -Aided Dispatch (CAD) or Radio Run Reports from May 28, 2020 to date
    relating to City's response to protests
32. List of Commanders in June and July 2020
33. Civilian videos, usually cell phone, from May 28, 2020 to date relating to response to
      protests
34.   Safety Message/sPlans
35.   Organization Assignment lists
36.   Task Force Operations for Civil Unrest
37.   EOC and EMS Task Force Rosters
38.   CFD Standard Operating Procedures for Civil Disturbances
39.   After Action Reports, emails (DC Woods 214)
40.   ICS 214
41.   Lieutenants' Schedule
42.   Go Pro Videos relating to response to protests
43.   Intelligence - Social Media postings relating to demonstrations set to occur May 28, 2020
      to date
44.   Upcoming Ohio Protests (screenshots, posters, etc.) set to occur May 28, 2020 to date
45.   OSP Helicopter Video, mostly from 5/30-6/2/20
46.   Intelligence - photos of open carrying, surveillance from atop Leveque and other
      buildings from May 28, 2020 to date related to response to protests
47.   Roll Call Powerpoints from 6/5/20 to 6/7/20
48.   All arrests by CPD as of 7/5/20
49.   Ordnance Grenadier Contact List 2020
50.   Sector Map
51.   911 and non -emergency calls from May 28, 2020 to date related to City's response to
      protests
52.   Employee IAB reports/IAB History
53.   CPD Injured Officers Spreadsheet (updated to 6/21/20)
54.   Operational Memos from May 28, 2020 to date related to response to protests
55.   CPD Officer Photos
56.   U-25.110 Field Force Rosters
57.   CRT2 Roster
58.   Incident Video Review
59.   Case Information print-Outs from local courts
60.   Incident Report Summaries
61.   Event Information/Event Chronology
62.   Personnel Database print-outs identifying Deputy Chiefs
